Exhibit No. 10.1



SENIOR SECURED REVOLVING CREDIT AGREEMENT
dated as of
March 11, 2014
among
HMS INCOME FUND, INC.,
as Borrower,
The Lenders Listed Herein,
as Lenders,
CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent,
and
CAPITAL ONE, NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Bookrunner








--------------------------------------------------------------------------------

                    

TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
SECTION 1.01.
Definitions.
...........................................................................................1

SECTION 1.02.
Accounting Terms and Determinations.
..............................................38

SECTION 1.03.
Use of Defined Terms.
........................................................................38

SECTION 1.04.
Terms Generally.
.................................................................................38



ARTICLE II
THE CREDIT
SECTION 2.01.
Commitments to Make Advances.
......................................................39

SECTION 2.02.
Method of Borrowing Advances.
.......................................................40

SECTION 2.03.
Continuation and Conversion Elections.
............................................41

SECTION 2.04.
Notes.
.................................................................................................41

SECTION 2.05.
Maturity of Advances.
........................................................................42

SECTION 2.06.
Interest Rates.
.....................................................................................42

SECTION 2.07.
Fees.
...................................................................................................43

SECTION 2.08.
Optional Termination or Reduction of Commitments. .......................43

SECTION 2.09.
Termination of Commitments.
............................................................44

SECTION 2.10.
Optional Prepayments.
.......................................................................44

SECTION 2.11.
Mandatory Prepayments.
....................................................................44

SECTION 2.12.
General Provisions as to Payments.
.....................................................45

SECTION 2.13.
Computation of Interest and Fees.
......................................................50

SECTION 2.14.
Increase in Commitments.
...................................................................50



ARTICLE III
CONDITIONS TO BORROWINGS
SECTION 3.01.
Conditions to Closing and First Borrowing.
.......................................53

SECTION 3.02.
Conditions to All Borrowings.
...........................................................55



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.
Existence and Power.
.........................................................................55

SECTION 4.02.
Organizational and Governmental Authorization; No Contravention.56

SECTION 4.03.
Binding Effect.
...................................................................................56

SECTION 4.04.
Financial Information.
........................................................................56

SECTION 4.05.
Litigation.
...........................................................................................56

SECTION 4.06.
Compliance with ERISA.
...................................................................56

SECTION 4.07.
Payment of Taxes.
...............................................................................57

SECTION 4.08.
Subsidiaries.
.......................................................................................57

SECTION 4.09.
Investment Company Act, Etc.
...........................................................57

SECTION 4.10.
All Consents Required.
.......................................................................57

SECTION 4.11.
Ownership of Property; Liens.
...........................................................57

SECTION 4.12.
No Default.
.........................................................................................58

SECTION 4.13.
Full Disclosure.
..................................................................................58

SECTION 4.14.
Environmental Matters.
......................................................................58

SECTION 4.15.
Compliance with Laws.
.......................................................................58


Credit Agreement - Page i          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 4.16.
Capital Securities.
...............................................................................58

SECTION 4.17.
Margin Stock.
.....................................................................................58

SECTION 4.18.
Insolvency.
.........................................................................................59

SECTION 4.19.
Collateral Documents.
........................................................................59

SECTION 4.20.
Labor Matters.
....................................................................................59

SECTION 4.21.
Patents, Trademarks, Etc.
...................................................................59

SECTION 4.22.
Insurance.
...........................................................................................60

SECTION 4.23.
Anti-Terrorism Laws..
........................................................................60

SECTION 4.24.
Ownership Structure..
.........................................................................60

SECTION 4.25.
Reports Accurate; Disclosure..
............................................................60

SECTION 4.26.
Location of Offices..
...........................................................................60

SECTION 4.27.
Affiliate Transactions..
.......................................................................60

SECTION 4.28.
Broker’s Fees..
....................................................................................61

SECTION 4.29.
Survival of Representations and Warranties, Etc..
.............................61

SECTION 4.30.
Loans and Investments..
.....................................................................61

SECTION 4.31.
No Default or Event of Default..
.........................................................61

SECTION 4.32.
USA Patriot Act; OFAC.
.....................................................................61

SECTION 4.33.
Material Contracts.
.............................................................................62

SECTION 4.34.
Collateral-Mortgage Property.
............................................................62

SECTION 4.35.
Mortgaged Properties.
........................................................................62

SECTION 4.36.
Common Enterprise.
...........................................................................62

SECTION 4.37.
Investment Policies.
...........................................................................62

SECTION 4.38.
Eligibility of Portfolio Investments.
....................................................62

SECTION 4.39.
Portfolio Investments..
.......................................................................63

SECTION 4.40.
Selection Procedures.
.........................................................................63

SECTION 4.41.
Coverage Requirement.
......................................................................63

SECTION 4.42.
Foreign Corrupt Practices.
..................................................................63



ARTICLE V
COVENANTS
SECTION 5.01.
Information.
........................................................................................63

SECTION 5.02.
Inspection of Property, Books and Records.
.......................................65

SECTION 5.03.
Maintenance of RIC Status and Business Development Company. ...66

SECTION 5.04.
Minimum Liquidity.
............................................................................66

SECTION 5.05.
Capital Expenditures.
..........................................................................66

SECTION 5.06.
Sale/Leasebacks.
................................................................................66

SECTION 5.07.
Minimum Consolidated Tangible Net Worth. .....................................66

SECTION 5.08.
Acquisitions.
.......................................................................................66

SECTION 5.09.
Interest Coverage Ratio.
......................................................................67

SECTION 5.10.
Asset Coverage Ratio.
........................................................................67

SECTION 5.11.
Loans or Advances.
............................................................................67

SECTION 5.12.
Restricted Payments.
..........................................................................67

SECTION 5.13.
Investments.
.......................................................................................67

SECTION 5.14.
Negative Pledge..
................................................................................67

SECTION 5.15.
Maintenance of Existence, etc.
...........................................................69

SECTION 5.16.
Dissolution.
........................................................................................69

SECTION 5.17.
Consolidations, Mergers and Sales of Assets.
.....................................69

SECTION 5.18.
Use of Proceeds..
.................................................................................69

SECTION 5.19.
Compliance with Laws; Payment of Taxes.
........................................70

SECTION 5.20.
Insurance.
...........................................................................................70


Credit Agreement - Page ii          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 5.21.
Change in Fiscal Year..
.......................................................................70

SECTION 5.22.
Maintenance of Property.
....................................................................70

SECTION 5.23.
Environmental Notices.
......................................................................70

SECTION 5.24.
Environmental Matters.
......................................................................70

SECTION 5.25.
Environmental Release.
......................................................................71

SECTION 5.26.
Intentionally Omitted.
.........................................................................71

SECTION 5.27.
Transactions with Affiliates.
...............................................................71

SECTION 5.28.
Joinder of Subsidiaries.
......................................................................71

SECTION 5.29.
No Restrictive Agreement.
.................................................................72

SECTION 5.30.
Partnerships and Joint Ventures.
.........................................................72

SECTION 5.31.
Additional Debt.
.................................................................................72

SECTION 5.32.
[Intentionally omitted].
.......................................................................72

SECTION 5.33.
Modifications of Organizational Documents.
....................................72

SECTION 5.34.
ERISA Exemptions.
...........................................................................72

SECTION 5.35.
Hedge Transactions.
...........................................................................73

SECTION 5.36.
Performance of Loan Documents.
.......................................................73

SECTION 5.37.
Operating Leases.
...............................................................................73

SECTION 5.38.
[Intentionally omitted].
.......................................................................73

SECTION 5.39.
Compliance with Investment Policies and Investment Documents....73

SECTION 5.40.
Delivery of Collateral to Collateral Custodian.
..................................73

SECTION 5.41.
Custody Agreements.
.........................................................................74

SECTION 5.42.
Adviser Information Reports.
.............................................................74

SECTION 5.43.
Notice of Adviser Events and Certain Breaches.
..................................74



ARTICLE VI
DEFAULTS
SECTION 6.01.
Events of Default.
................................................................................75

SECTION 6.02.
Notice of Default.
...............................................................................78

SECTION 6.03.
[Intentionally omitted.]
.......................................................................78

SECTION 6.04.
Allocation of Proceeds.
......................................................................78



ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01.
Appointment and Authority.
...............................................................79

SECTION 7.02.
Rights as a Lender.
.............................................................................79

SECTION 7.03.
Exculpatory Provisions.
......................................................................79

SECTION 7.04.
Reliance by Administrative Agent..
....................................................80

SECTION 7.05.
Delegation of Duties.
..........................................................................80

SECTION 7.06.
Resignation of Administrative Agent.
................................................80

SECTION 7.07.
Non-Reliance on Administrative Agent and Other Lenders................81

SECTION 7.08.
[Intentionally omitted.]
.......................................................................81

SECTION 7.09.
Other Agents.
......................................................................................81

SECTION 7.10.
Hedging Agreements, Cash Management Services and Bank Products.
.............................................................................................81



ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01.
Basis for Determining Interest Rate Inadequate or Unfair.....................81

SECTION 8.02.
Illegality.
.............................................................................................82

SECTION 8.03.
Increased Cost and Reduced
Return.....................................................82


Credit Agreement - Page iii          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 8.04.
Base Rate Advances Substituted for Affected Euro-Dollar Advances...83

SECTION 8.05.
Compensation.
....................................................................................84



ARTICLE IX
MISCELLANEOUS
SECTION 9.01.
Notices Generally.
..............................................................................84

SECTION 9.02.
No Waivers.
........................................................................................86

SECTION 9.03.
Expenses; Indemnity; Damage Waiver.
...............................................86

SECTION 9.04.
Setoffs; Sharing of Set-Offs; Application of Payments.......................87

SECTION 9.05.
Amendments and Waivers.
.................................................................88

SECTION 9.06.
Margin Stock Collateral.
.....................................................................90

SECTION 9.07.
Successors and Assigns.
......................................................................90

SECTION 9.08.
Defaulting Lenders.
............................................................................92

SECTION 9.09.
Confidentiality.
...................................................................................94

SECTION 9.10.
Representation by Lenders.
................................................................94

SECTION 9.11.
Obligations Several.
............................................................................94

SECTION 9.12.
Survival of Certain Obligations.
.........................................................94

SECTION 9.13.
Governing Law.
..................................................................................94

SECTION 9.14.
Severability.
........................................................................................95

SECTION 9.15.
Interest.
...............................................................................................95

SECTION 9.16.
Interpretation.
.....................................................................................95

SECTION 9.17.
Counterparts; Integration; Effectiveness; Electronic Execution.........95

SECTION 9.18.
Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury
Trial.....................................................................................................95

SECTION 9.19.
Independence of Covenants.
...............................................................96

SECTION 9.20.
Concerning Certificates.
.....................................................................96

SECTION 9.21.
Renewal and Restatement.
..................................................................97



ARTICLE X
GUARANTY
SECTION 10.01.
Unconditional Guaranty.
.....................................................................97

SECTION 10.02.
Obligations Absolute..
........................................................................97

SECTION 10.03.
Continuing Obligations; Reinstatement.
.............................................99

SECTION 10.04.
Additional Security, Etc.
....................................................................99

SECTION 10.05.
Information Concerning the Borrower.
..............................................99

SECTION 10.06.
Guarantors’ Subordination.
...............................................................100

SECTION 10.07.
Waivers.
............................................................................................100

SECTION 10.08.
Enforcement.
....................................................................................100

SECTION 10.09.
Miscellaneous.
..................................................................................100


Credit Agreement - Page iv          116414841 v.12



--------------------------------------------------------------------------------

                    



Schedules:
    
Schedule A
-
Designation Notice
Schedule B
 
Revolver Commitment
Schedule 1.01
-
Mortgaged Properties
Schedule 4.8
-
Subsidiaries
Schedule 4.24
-
Subsidiaries and Affiliates
Schedule 4.30
-
Investments
Schedule 4.33
-
Contracts
Schedule 5.11
-
Loans and Advances
Schedule 5.14
-
Principal Amounts
Schedule 5.31
-
Debt
Schedule 5.37
-
Operating Leases



Exhibits:
    
Exhibit A
-
Form of Notice of Borrowing
Exhibit B-1
-
Form of Revolver Note
Exhibit B-2
-
Form of Swing Advance Note
Exhibit C
-
Form of Notice of Continuation or Conversion
Exhibit D
-
Form of Borrowing Base Certification Report
Exhibit E
-
Form of Opinion of Borrower’s and Guarantors’ Counsel
Exhibit F
-
Form of Closing Certificate
Exhibit G
-
Form of Officer’s Certificate
Exhibit H
-
Form of Compliance Certificate
Exhibit I
-
Form of Joinder and Reaffirmation Agreement
Exhibit J
-
Form of General Security Agreement
Exhibit K
-
Form of Equity Pledge Agreement
Exhibit L
-
Form of Assignment and Assumption
Exhibits M-1 through M-4
-
Form of Tax Certificates




Credit Agreement - Page v          116414841 v.12



--------------------------------------------------------------------------------

                    



SENIOR SECURED REVOLVING CREDIT AGREEMENT
THIS CREDIT AGREEMENT is dated as of March 11, 2014 among HMS INCOME FUND, INC.,
a Maryland corporation as Borrower, the LENDERS listed on the signature pages
hereof, as Lenders, CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent
and CAPITAL ONE, NATIONAL ASSOCIATION, as Sole Lead Arranger and Sole
Bookrunner.
R E C I T A L S:
WHEREAS, the Borrower, the Administrative Agent and certain Lenders are parties
to that certain Credit Agreement dated as of May 24, 2012, whereby the lenders
therein have extended credit to the Borrower, as amended by that certain First
Amendment to Credit Agreement dated as of August 16, 2013 and as further amended
by that certain Second Amendment to Credit Agreement dated as of November 19,
2013 (collectively, the “Original Agreements”);
WHEREAS, the parties hereto desire to enter into this Agreement, which shall
amend and restate and otherwise supersede the Original Agreements and provide
that the Lenders may continue to extend credit to the Borrower as provided in
this Agreement;
WHEREAS, the Borrower has requested that the Lenders provide revolver
commitments pursuant to which loans will be made from time to time prior to the
Termination Date (as defined below);
WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to extend the revolver commitments and make loans to the
Borrower; and
NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01. Definitions. The terms as defined in this Section 1.01 shall, for
all purposes of this Agreement and any amendment hereto (except as otherwise
expressly provided or unless the context otherwise requires), have the meanings
set forth herein:
“Acquisition” means any transaction or series of related transactions (other
than a Portfolio Investment) for the purpose of, or resulting in, directly or
indirectly, (a) the acquisition by the Borrower or any Subsidiary of all or
substantially all of the assets of a Person (other than a Subsidiary) or of any
business or division of a Person (other than a Subsidiary), (b) the acquisition
by the Borrower or any Subsidiary of more than 50% of any class of Voting Stock
(or similar ownership interests) of any Person (provided that formation or
organization of any Wholly Owned Subsidiary shall not constitute an
“Acquisition” to the extent that the amount of the Investment in such entity is
permitted under Sections 5.08 and 5.12), or (c) a merger, consolidation,
amalgamation or other combination by the Borrower or any Subsidiary with another
Person (other than a Subsidiary) if the Borrower or such Subsidiary is the
surviving entity; provided that in any merger involving the Borrower, the
Borrower must be the surviving entity.
“Adjusted Borrowing Base” means the Borrowing Base as set forth in the most
recent Borrowing Base Certification Report minus the aggregate amount of Cash
and Cash Equivalents included in such Borrowing Base.

Credit Agreement - Page 1          116414841 v.12



--------------------------------------------------------------------------------

                    

“Adjusted LIBOR Rate” applicable to any Interest Period means a rate per annum
equal to the quotient obtained (rounded upwards, if necessary, to the next
higher 1/100th of 1%) by dividing (i) the applicable LIBOR Rate for such
Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
“Administrative Agent” means Capital One, in its capacity as administrative
agent for the Lenders, and its successors and permitted assigns in such
capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” means, as to any Eligible Investment and subject to adjustment as
provided in the definition of Borrowing Base, the following percentages with
respect to such Eligible Investment:
Portfolio Investment
Advance Rate
Cash and Cash Equivalents
100%
Eligible Quoted Senior Bank Loan Investments (with a Value of at least 85% of
par value of such Investments)
80%
Eligible Quoted Senior Bank Loan Investments (with a Value of less than 85% and
greater than 65% of par value of such Investments)
40%
Eligible Investment Grade Debt Securities (with a Value of at least 85% of par
value of such Debt Securities)
80%
Eligible Investment Grade Debt Securities (with a Value of less than 85%  and
greater than 65% of par value of such Debt Securities)
40%
Eligible Core Portfolio Investments
70%
Eligible Unquoted Senior Bank Loan Investments and Eligible Non-Investment Grade
Debt Securities
65%

 
“Advances” means collectively the Revolver Advances and the Swing Advances.
“Advance” means any one of such Advances, as the context may require.
“Adviser” means HMS Adviser LP, a Texas limited partnership or any permitted
assignee approved by the Administrative Agent pursuant to Section 5.45 hereof.
“Adviser Event” means the occurrence of any one or more of the following events:
(a) any failure by the Adviser to make any payment, transfer or deposit required
to be made by the Borrower into an account established and maintained by the
Collateral Custodian in the name of the Borrower (and any sub-accounts related
thereto) which is subject to a Custodial Agreement, which failure continues
unremedied for a period of two Business Days; or (b) the occurrence of any of
the events listed in Sections 9(b)(i)-9(b)(v) of the Advisory Agreement.
“Advisers Act” means the Investment Advisers Act of 1940, as amended from time
to time.

Credit Agreement - Page 2          116414841 v.12



--------------------------------------------------------------------------------

                    

“Adviser Termination Notice” has the meaning set forth in Section 5.43.
“Advisory Agreement” means the Investment Advisory and Administrative Services
Agreement, executed by and between Borrower, or any successor-in-interest to the
Borrower, and the Adviser, or any permitted assignee to such Adviser, and any
and all amendments, supplements, modifications or replacements thereto as
approved by the Administrative Agent pursuant to the terms of this Agreement.
“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Notwithstanding the
foregoing, the term “Affiliate” shall not include any Person that is an
“Affiliate” solely by reason of the Borrower or any Subsidiary’s investment
therein in connection with a Core Portfolio Investment in the ordinary course of
business and consistent with the Investment Policies.
“Agent Parties” has the meaning set forth in Section 9.01(d).
“Agreement” means this Credit Agreement, together with all amendments and
supplements hereto.
“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” has the meaning set forth in Section 2.06(a).
“Applicable Percentage” means with respect to any Lender, the percentage of the
total Revolver Commitments represented by such Lender’s Revolver Commitment. If
the Revolver Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolver Commitments most recently in effect,
giving effect to any assignments.
“Approved Dealer” means a broker-dealer acceptable to the Administrative Agent
in its sole discretion. The Administrative Agent acknowledges and agrees that
the following broker-dealers are acceptable as Approved Dealers: Credit Suisse
Group AG, Bank of America, Wells Fargo & Company, Citigroup, Inc., Goldman Sachs
& Co., Deutsche Bank AG, UBS AG, Toronto Dominion Bank, Jefferies Group, Inc.,
Macquarie Group, Ltd., Barclays PLC, Royal Bank of Scotland, Bank of New York,
Royal Bank of Canada, JP Morgan Chase & Co. and Morgan Stanley.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Pricing Service” means a pricing or quotation service acceptable to
the Administrative Agent in its sole discretion. The Administrative Agent
acknowledges and agrees that the following pricing and quotation services are
acceptable as an Approved Pricing Service: (i) Markit; (ii) Loan Pricing
Corporation (LPC); (iii) LoanX, Inc.; and (iv) IDC.

Credit Agreement - Page 3          116414841 v.12



--------------------------------------------------------------------------------

                    

“Asset Coverage Ratio” means the ratio of Consolidated Tangible Net Worth plus
aggregate Revolver Advances to outstanding Revolver Advances.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit L or any other form approved by the
Administrative Agent.
“Assignment of Mortgage” means, as to each Portfolio Investment secured by an
interest in real property, one or more assignments, notices of transfer or
equivalent instruments, each in recordable form and sufficient under the laws of
the relevant jurisdiction to reflect the transfer of the related mortgage, deed
of trust, security deed or similar security instrument and all other documents
related to such Portfolio Investment and, to the extent requested by the
Administrative Agent, to grant a perfected lien thereon by the Borrower in favor
of the Administrative Agent on behalf of the Secured Parties, each such
Assignment of Mortgage to be in form and substance acceptable to the
Administrative Agent.
“Authority” has the meaning set forth in Section 8.02.
“Bailee Agreement” means an agreement in form and substance reasonably
acceptable to the Administrative Agent and executed by a Person (other than an
Obligor, a Loan Party or any of their respective Affiliates) that is in
possession of any Collateral pursuant to which such Person acknowledges the Lien
of the Administrative Agent for the benefit of the Secured Parties.
“Bank Products” means any: (a) Hedging Agreements; and (b) other services or
facilities provided to any Loan Party by Capital One or any Lender that provides
the initial funding of any Revolver Commitment on the Closing Date or any
Additional Lender that provides the funding of a Revolver Commitment on any
Commitment Increase Date (but not any assignee of any of the foregoing Lenders)
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement (each, in such capacity, a
“Bank Product Bank”) (but excluding Cash Management Services) with respect to
(i) credit cards, (ii) purchase cards, (iii) merchant services constituting a
line of credit, and (iv) leasing.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.), as amended from time to time.
“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate, and (ii)  one-half of
one percent (0.5%) above the Federal Funds Rate. For purposes of determining the
Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall
be effective on the date of each such change.
“Base Rate Advance” means, with respect to any Advance, such Advance when such
Advance bears or is to bear interest at a rate based upon the Base Rate.
“Base Rate Borrowing” has the meaning set forth in the definition of
“Borrowing”.
“Borrower” means HMS Income Fund, Inc., a Maryland corporation
(successor-by-merger to HMS Income LLC) and its successors and its permitted
assigns.
“Borrowing” means a borrowing hereunder consisting of Revolver Advances made to
the Borrower at the same time by all of the Lenders pursuant to Article II.
“Base Rate Borrowing” means a Borrowing if such Advances are Base Rate Advances.
“Euro-Dollar Borrowing” means a Borrowing if

Credit Agreement - Page 4          116414841 v.12



--------------------------------------------------------------------------------

                    

such Advances are Euro-Dollar Advances. “Tranche Euro-Dollar Borrowing” means a
Borrowing if such Advances are Tranche Euro-Dollar Advances.
“Borrowing Base” means, based on the most recent Borrowing Base Certification
Report which as of the date of a determination of the Borrowing Base has been
received by the Administrative Agent, the sum of the applicable Advance Rates of
the Value of each Eligible Investment identified in the definition of “Advance
Rate” in this Section 1.01 (including Pre-Positioned Investments); provided,
however, that:
(a)     in no event shall more than 20% of the aggregate value of the Borrowing
Base consist of Eligible Non-Investment Grade Debt Securities and Eligible
Unquoted Senior Bank Loan Investments (in each case after giving effect to
Advance Rates);
(b)    in no event shall more than 15% of the aggregate value of the Borrowing
Base consist of debtor-in-possession Investments (in each case after giving
effect to Advance Rates);
(c)    for purposes of calculating the Borrowing Base, no single Portfolio
Investment shall be included in the Borrowing Base at a Value in excess of (i)
$7,000,000, if the Borrowing Base is less than or equal to $70,000,000 (as such
Borrowing Base calculation would be determined assuming that no single Portfolio
Investment is Valued at greater than $7,000,000); (ii) $10,000,000, if the
Borrowing Base is greater than $70,000,000 but less than or equal to
$100,000,000 (as such Borrowing Base calculation would be determined assuming
that no single Portfolio Investment is Valued at greater than $10,000,000); or
(iii) 10% of the Borrowing Base, if the Borrowing Base is greater than
$100,000,000 (as such Borrowing Base calculation would be determined assuming
that no single Portfolio Investment is Valued at greater than 10% of the
Borrowing Base); and
(d)    all filings and other actions required to perfect the first-priority
security interest of the Administrative Agent on behalf of the Secured Parties
in the Portfolio Investments comprising the Borrowing Base have been made or
taken (and any Portfolio Investment for which all perfection steps have not been
completed, including without limitation notes, equities and securities perfected
by possession that have not yet been delivered to the Collateral Custodian or a
bailee that has delivered a valid, binding and effective Bailee Agreement to the
Administrative Agent in accordance with Section 5.40, shall be excluded from the
Borrowing Base until such collateral has been perfected).
“Borrowing Base Certification Report” means a report in the form attached hereto
as Exhibit D, and otherwise reasonably satisfactory to the Administrative Agent,
certified by the chief financial officer or other authorized officer of the
Borrower regarding the Eligible Investments, and including or attaching a list
of all Portfolio Investments included in the Borrowing Base and the most recent
Value (and the source of determination of the Value) for each. Upon receipt by
the Administrative Agent, a Borrowing Base Certification Report shall be subject
to the Administrative Agent’s satisfactory review, acceptance or correction, in
the exercise of its reasonable discretion.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York and, if such day relates to any Euro-Dollar
Borrowing, means any Euro-Dollar Business Day.
“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP; provided that in no event shall a
Portfolio Investment be considered a Capital Expenditure.

Credit Agreement - Page 5          116414841 v.12



--------------------------------------------------------------------------------

                    

“Capital One” means Capital One, National Association, and its successors.
“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.
“Cash” means money, currency or a credit balance in any demand or deposit
account with a United States federal or state chartered commercial bank of
recognized standing having capital and surplus in excess of $500 million, so
long as such bank has not been a Defaulting Lender for more than three (3)
business days after notice to Borrower, or its Subsidiary, as applicable, (which
notice may be given by telephone or e-mail), which bank or its holding company
has a short-term commercial paper rating of: (a) at least A-1 or the equivalent
by Standard & Poor’s Rating Services or at least P-1 or the equivalent by
Moody’s Investors Service, Inc., or (b) at least A-2 or the equivalent by
Standard & Poor’s Rating Services or at least P-2 or the equivalent by Moody’s
Investors Service, Inc. (or, in the case of a current Lender only, if not rated
by Standard & Poor’s Rating Services or Moody’s Investor’s Service, Inc., such
Lender is rated by another rating agency acceptable to the Administrative Agent
and such Lender’s rating by such rating agency is not lower than its rating by
such rating agency on the Closing Date) and (i) all amounts and assets credited
to such account are directly and fully guaranteed or insured by the United
States of America or any agency thereof (provided that the full faith and credit
of the United States is pledged in support thereof) or (ii) such bank is
otherwise acceptable at all times and from time to time to the Administrative
Agent in its sole discretion. The Administrative Agent acknowledges that, on the
Closing Date, Amegy Bank, National Association, and each current Lender
hereunder are acceptable banks within the meaning of clause (b)(ii) of this
definition.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
with maturities of not more than one year from the date acquired; (b) time
deposits and certificates of deposit with maturities of not more than one (1)
year from the date acquired issued by a United States federal or state chartered
commercial bank of recognized standing having capital and surplus in excess of
$500 million, and which bank or its holding company has a short-term commercial
paper rating of at least A-1 or the equivalent by Standard & Poor’s Rating
Services or at least P-1 or the equivalent by Moody’s Investors Service, Inc.;
and (c) investments in money market funds (i) which mature not more than ninety
(90) days from the date acquired and are payable on demand, (ii) with respect to
which there has been no failure to honor a request for withdrawal, (iii) which
are registered under the Investment Company Act of 1940, as amended, (iv) which
have net assets of at least $500,000,000 and (v) which maintain a stable share
price of not less than One Dollar ($1.00) per share and are either (A) directly
and fully guaranteed or insured by the United States of America or any agency
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) or (B) maintain a rating of at least A-2 or better by
Standard & Poor’s Rating Services and are maintained with an investment fund
manager that is otherwise acceptable at all times and from time to time to the
Administrative Agent in its sole discretion; provided that, notwithstanding the
foregoing, no asset, agreement, or investment maintained or entered into with,
or issued, guaranteed by, or administered by a Lender that has been a Defaulting
Lender for more than three (3) business days after notice to Borrower, or its
Subsidiary, as applicable, (which notice may be given by telephone or e-mail)
shall be a “Cash Equivalent” hereunder. The Administrative Agent acknowledges
that, on the Closing Date, Fidelity Investments is an acceptable investment fund
manager within the meaning of the foregoing clause (B).
“Cash Interest Coverage Ratio” means with respect to a Debt Security or a Senior
Bank Loan Investment, either (a) the “Cash Interest Coverage Ratio” or
comparable definition set forth in the underlying Investment Documents for such
Debt Security or Senior Bank Loan Investment, or (b) in the

Credit Agreement - Page 6          116414841 v.12



--------------------------------------------------------------------------------

                    

case of any Debt Security or Senior Bank Loan Investment with respect to which
the related underlying Investment Documents do not include a definition of “Cash
Interest Coverage Ratio” or comparable definition, the ratio of (i) EBITDA to
(ii) Cash Interest Expense of such Obligor with respect to the applicable
Relevant Test Period, as calculated by the Borrower in good faith.
“Cash Interest Expense” means with respect to any Obligor, the amount which, in
conformity with GAAP, would be set forth opposite the caption “interest expense”
or any like caption reflected on the most recent financial statements delivered
by such Obligor to the Borrower for such period, excluding any amortization of
financing costs, any interest paid-in-kind, and any original issue discount.
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by Capital One or any Lender
that provides the initial funding of any Revolver Commitment on the Closing Date
or any Additional Lender that provides the funding of a Revolver Commitment on
any Commitment Increase Date (but not any assignee of any of the foregoing
Lenders) or any of their respective Affiliates, in each case solely until such
Person has assigned all of its interests under this Agreement (each, in such
capacity, a “Cash Management Bank”): (a) ACH transactions, (b) cash management
services, including, without limitation, controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
foreign exchange facilities, (d) credit or debit cards, and (e) merchant
services not constituting a Bank Product.
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.
“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.
“Change in Control” means the occurrence after the Closing Date of any of the
following: (i) any Person or two or more Persons acting in concert (excluding
the Persons that are officers and directors of the Borrower on the Closing Date)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of more than 50% of the outstanding shares of the voting stock of the
Borrower; (ii) as of any date a majority of the board of directors of the
Borrower consists of individuals who were not either (A) directors of the
Borrower as of the corresponding date of the previous year, (B) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A) and individuals
described in clause (B); or (iii) a representative from each of Main Street
Capital Corporation and Hines are not on the board of the directors of the
Borrower.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, shall in each case be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

Credit Agreement - Page 7          116414841 v.12



--------------------------------------------------------------------------------

                    

“Chapter 303” has the meaning set forth in Section 9.15.
“Closing Certificate” has the meaning set forth in Section 3.01(d).
“Closing Date” means March 11, 2014.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.
“Collateral” means collectively: (1) (i) 100% of the Capital Securities of the
Guarantors and of the current and future Domestic Subsidiaries of the Borrower
and Guarantors; (ii) 65% of the voting and non-voting Capital Securities of any
current or future Foreign Subsidiaries and (iii) all of the other present and
future property and assets of the Borrower and each Guarantor including, but not
limited to, machinery and equipment, inventory and other goods, accounts,
accounts receivable, bank accounts, brokerage accounts, general intangibles,
financial assets, investment property, license rights, patents, trademarks,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, tax refunds, and
cash; and (2) any other property which secures the Obligations pursuant to the
Collateral Documents; provided that, notwithstanding the foregoing, “Collateral”
shall not include property rights in Capital Securities issued by a Person other
than a Subsidiary, or in any Operating Documents of any such issuer, to the
extent the security interest of the Administrative Agent does not attach thereto
pursuant to the terms of the Collateral Documents.
“Collateral Custodian” means any and each of (i) Amegy Bank, National
Association, in its capacity as Collateral Custodian under the Custodial
Agreement or other agreement with respect to the Collateral to which it is a
party, together with its successors and permitted assigns and (ii) any other
Person acting as a collateral custodian with respect to any Collateral under any
Custodial Agreement entered into in accordance with the terms of this Agreement.
Notwithstanding the foregoing, the Collateral Custodian shall at all times be
satisfactory to the Administrative Agent, in its reasonable discretion.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which the Borrower or any Subsidiary shall grant or convey (or shall have
granted or conveyed) to the Secured Parties a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, as any of them may be amended, modified or supplemented from time
to time.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning set forth in Section 5.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to the sum of
(a) Consolidated Net Investment Income for such period; plus, (b) to the extent
such amounts were deducted in computing Consolidated Net Investment Income for
such period: (i) Consolidated Interest Expense for such period; (ii) income tax
expense for such period, determined on a consolidated basis in accordance with
GAAP; and (iii) Depreciation and Amortization for such period, determined on a
consolidated basis in accordance with GAAP.

Credit Agreement - Page 8          116414841 v.12



--------------------------------------------------------------------------------

                    

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries that are Guarantors outstanding during such period on a
consolidated basis in accordance with GAAP.
“Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries for such period prepared in accordance with GAAP.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.
“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value, (to the extent reflected in determining Net Assets) as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis prepared in accordance with
GAAP (but without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect to value any
indebtedness or other liabilities of the Borrower or any subsidiary at “fair
value”, as defined therein and (ii) any treatment of indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such indebtedness in a reduced
or bifurcated manner as described therein, and such indebtedness shall at all
times be valued at the full stated principal amount thereof).
(A)    All assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including without limitation goodwill (whether
representing the excess of cost over book value of assets acquired, or
otherwise), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;
(B)    To the extent not included in (A) of this definition, any amount at which
the Capital Securities of the Borrower appear as an asset on the balance sheet
of the Borrower and its Consolidated Subsidiaries; and
(C)    Loans or advances to owners of Borrower’s Capital Securities, or to
directors, officers, managers or employees of Borrower and its Consolidated
Subsidiaries.
In addition, notwithstanding the foregoing, solely for purposes of determining
the Asset Coverage Ratio, “Consolidated Tangible Net Worth” shall be determined
solely with respect to the assets and liabilities of the Borrower on a stand
alone basis.
“Control Agreement” means the Amended and Restated Control Agreement dated as of
the Closing Date by and among the Administrative Agent, the Borrower and Amegy
Bank, National Association, as the same may from time to time be amended,
restated, supplemented or otherwise modified.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.
“Core Portfolio Investment” means a Portfolio Investment originated or acquired
by the Borrower or any Subsidiary (or co-originated by the Borrower or any
Subsidiary so long as such Portfolio

Credit Agreement - Page 9          116414841 v.12



--------------------------------------------------------------------------------

                    

Investment complies with all Borrower’s Investment Policies and is subject to
the same due diligence by the Borrower as Portfolio Investments originated or
acquired solely by the Borrower). For avoidance of doubt, Core Portfolio
Investments shall not include Cash, Cash Equivalents, any Senior Bank Loan
Investment or any Debt Security.
“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its Revolver Advances and such Lender’s participation in
Swing Advances at such time.
“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A)
counsel for the Administrative Agent, (B) outside consultants for the
Administrative Agent, (C) appraisers, (D) commercial finance examinations, and
(E) all such out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations; and (ii) in connection with (A)
the syndication of the credit facilities provided for herein, (B) the
administration, management, execution and delivery of this Agreement and the
other Loan Documents, and the preparation, negotiation, administration and
management of any amendments, modifications or waivers of the provisions of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated thereby shall be consummated), or (C) the enforcement or protection
of its rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral; and (b) all reasonable
out-of-pocket expenses incurred by the Secured Parties who are not the
Administrative Agent or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default.
“Custodial Agreement” means, collectively, the Control Agreement and the Custody
Agreement, and any and each other control agreement entered into by and between
a Person acting as Collateral Custodian and the Borrower, and if required by the
Administrative Agent, and the Administrative Agent, in each case as the same may
from time to time be amended, restated, supplemented or otherwise modified.
“Custody Agreement” means the Amended and Restated Custody Agreement dated as of
the Closing Date by and between the Borrower and Amegy Bank, National
Association, as the same may from time to time be amended, restated,
supplemented or otherwise modified.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money; (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business; (iv)
all obligations of such Person as lessee under capital leases; (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance; (vi) all Redeemable Preferred
Securities of such Person; (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument; (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person; (ix) all Debt of
others Guaranteed by such Person; (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued at the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); (xi) all obligations of such Person under any synthetic lease, tax
retention operating lease, sale and leaseback transaction, asset securitization,
off-balance sheet loan or other off-balance sheet financing product; (xii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property; and (xiii) all obligations of such Person created or
arising under any conditional sale or other title retention

Credit Agreement - Page 10          116414841 v.12



--------------------------------------------------------------------------------

                    

agreement with respect to property acquired by such Person. The Debt of any
Person shall include the Debt of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.
“Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including over-the-counter
debt securities, middle market investments, debt instruments of public and
private issuers and tax-exempt securities, but specifically excluding (i) Equity
Securities or (ii) any security which by its terms permits the payment
obligation of the Obligor thereunder to be converted into or exchanged for
equity capital of such Obligor.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate Credit
Exposure of all Lenders (calculated as if all Defaulting Lenders had funded all
of their respective Defaulted Advances) over the aggregate outstanding principal
amount of all Revolver Advances of such Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, (i) in the case
of any Defaulted Advance, the period commencing on the date the applicable
Defaulted Advance was required to be extended to the Borrower under this
Agreement, in the case of a Revolver Advance (after giving effect to any
applicable grace period) and ending on the earlier of the following: (x) the
date on which (A) the Default Excess with respect to such Defaulting Lender has
been reduced to zero (whether by the funding of any Defaulted Advance by such
Defaulting Lender or by the non-pro-rata application of any prepayment pursuant
to Section 9.08(c)) and (B) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder; and (y) the date on which the Borrower, the
Administrative Agent and the Required Lenders (and not including such Defaulting
Lender in any such determination, in accordance with Section 9.08(a)) waive the
application of Section 9.08 with respect to such Defaulted Advances of such
Defaulting Lender in writing; (ii) in the case of any Defaulted Payment, the
period commencing on the date the applicable Defaulted Payment was required to
have been paid to the Administrative Agent or other Lender under this Agreement
(after giving effect to any applicable grace period) and ending on the earlier
of the following: (x) the date on which (A) such Defaulted Payment has been paid
to the Administrative Agent or other Lender, as applicable, together with (to
the extent that such Person has not otherwise been compensated by the Borrower
for such Defaulted Payment) interest thereon for each day from and including the
date such amount is paid but excluding the date of payment, at the greater of
the Federal Funds Rate plus two percent (2.0%) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (whether by the funding of any Defaulted Payment by such Defaulting
Lender or by the application of any amount pursuant to Section 9.08(c)) and (B)
such Defaulting Lender shall have delivered to the Administrative Agent or other
Lender, as applicable, a written reaffirmation of its intention to honor its
obligations hereunder with respect to such payments; and (y) the date on which
the Administrative Agent or any such other Lender, as applicable waives the
application of Section 9.08 with respect to such Defaulted Payments of such
Defaulting Lender in writing; and (iii) in the case of any Distress Event
determined by the Administrative Agent (in its good faith judgment) or the
Required Lenders (in their respective good faith judgment) to exist, the period
commencing on the date that the applicable Distress Event was so determined to
exist and ending on the earlier of the following: (x) the date on which (A) such
Distress Event is determined by the Administrative Agent (in its good faith
judgment) or the Required Lenders (in their respective good faith judgment) to
no longer exist and (B) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder; and (y) such date as the

Credit Agreement - Page 11          116414841 v.12



--------------------------------------------------------------------------------

                    

Borrower and the Administrative Agent mutually agree, in their sole discretion,
to waive the application of Section 9.08 with respect to such Distress Event of
such Defaulting Lender.
“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin) which may
be applicable to any Advance (irrespective of whether any such type of Advance
is actually outstanding hereunder).
“Defaulted Advance” has the meaning specified in the definition of “Defaulting
Lender”.


“Defaulted Investment” means any Investment (a) that is 45 days or more past due
with respect to any interest or principal payments or (b) that is or otherwise
should be considered a non-accrual investment by the Borrower in connection with
its Investment Policies and GAAP.
“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.


“Defaulting Lender” means any Lender (i) that has failed to fund any portion of
any Revolver Advance required to be funded by it under this Agreement (each such
Revolver Advance, a “Defaulted Advance”) within three Business Days of the date
required to be funded by it hereunder, (ii) that has otherwise failed to pay
over to Administrative Agent or any other Lender any other amount required to be
paid by it hereunder (each such payment, a “Defaulted Payment”) within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (iii) as to which a Distress Event has occurred, in each case for so long as
the applicable Default Period is in effect.
“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP.
“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) a voluntary or involuntary case (or comparable proceeding) has
been commenced with respect to such Person under the United States Bankruptcy
Code or any other applicable debtor relief law, (ii) a custodian, conservator,
receiver or similar official has been appointed for such Person or for any
substantial part of such Person’s assets, (iii) after the date hereof, such
Person has consummated or entered into a commitment to consummate a forced (in
the good faith judgment of the Administrative Agent) liquidation, merger, sale
of assets or other transaction resulting, in the good faith judgment of the
Administrative Agent, in a change of ownership or operating control of such
Person supported in whole or in part by guaranties, assumption of liabilities or
other comparable credit support of (including without limitation the
nationalization or assumption of ownership or operating control by) any
Governmental Authority and the Administrative Agent (in its good faith judgment)
or the Required Lenders believe (in their respective good faith judgment) that
such event increases the risk that such Person could default in performing its
obligations hereunder for so long as the Administrative Agent (in its good faith
judgment) or the Required Lenders (in their respective good faith judgment) so
believe, or (iv) such Person has made a general assignment for the benefit of
creditors or has otherwise been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, bankrupt or deficient in meeting any capital adequacy
or liquidity requirement of any Governmental Authority applicable to such
Person.


“Distressed Person” has the meaning specified in the definition of “Distress
Event”.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.

Credit Agreement - Page 12          116414841 v.12



--------------------------------------------------------------------------------

                    

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America, other than a Subsidiary
that (i) is disregarded as an entity separate from its owner for U.S. federal
income tax purposes and (ii) owns an interest in a Foreign Subsidiary.
“EBITDA” means, with respect to each Obligor on any Debt Security or Senior Bank
Loan Investment the last four full fiscal quarters for which financial
statements have been provided to the Borrower by or on behalf of any Obligor
with respect to the related Debt Security or Senior Bank Loan Investment, the
meaning of “EBITDA”, “Adjusted EBITDA” or any comparable definition in the
underlying Investment Documents for each such Debt Security or Senior Bank Loan
Investment, and in any case that “EBITDA”, “Adjusted EBITDA” or such comparable
definition is not defined in such underlying Investment Documents, an amount,
for the Obligor on such Debt Security or Senior Bank Loan Investment and any
parent that is obligated pursuant to the underlying Investment Documents for
such Debt Security or Senior Bank Loan Investment (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus (a) interest expense, (b) income
taxes, (c) depreciation and amortization for such four fiscal quarter period (to
the extent deducted in determining earnings from continuing operations for such
period), (d) amortization of intangibles (including, but not limited to,
goodwill, financing fees and other capitalized costs), other non-cash charges
and organization costs, (e) extraordinary losses in accordance with GAAP, (f)
one-time, non-recurring non-cash charges consistent with the compliance
statements and financial reporting packages provided by the Obligors, and (g)
and any other item the Borrower in good faith deems to be appropriate; provided
that with respect to any Obligor for which four full fiscal quarters of economic
data are not available, EBITDA shall be determined for such Obligor based on
annualizing the economic data from the reporting periods actually available.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, and (c) an
Approved Fund; provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
“Eligible Core Portfolio Investment” means, on any date of determination, any
Core Portfolio Investment held by Borrower or its Subsidiaries that satisfies
each of the following requirements:
(i)    the Core Portfolio Investment is evidenced by Investment Documents
(including, in the case of any Loan other than a Noteless Loan, an original
promissory note) that have been duly authorized and that are in full force and
effect and constitute the legal, valid and binding obligation of the Obligor of
such Core Portfolio Investment to pay the stated amount of the Loan and interest
thereon, and the related Investment Documents are enforceable against such
Obligor in accordance with their respective terms;
(ii)    the Core Portfolio Investment was made in accordance with the terms of
the Investment Policies and arose in the ordinary course of the business of
Borrower, or its Subsidiary, as applicable;
(iii)    such Core Portfolio Investment is a First Lien Investment, secured by a
first priority, perfected security interest on all or substantially all of the
assets of the Obligor;
(iv)    in the case of any Core Portfolio Investment that is not solely held by
the Borrower and/or its Subsidiaries, the terms and conditions of such Core
Portfolio Investment provide the Borrower (and/or its Subsidiary, as applicable)
with the right to vote to approve or deny any amendments, supplements, waivers
or other modifications of such terms and conditions (other than such routine
amendments, supplements, waivers or other modifications as are permitted to be
approved by the administrative agent only without the vote of the syndicate
members);

Credit Agreement - Page 13          116414841 v.12



--------------------------------------------------------------------------------

                    

(v)    the Core Portfolio Investment has an Eligible Investment Rating;
(vi)    the Core Portfolio Investment is not a Defaulted Investment and no other
Loan of the Obligor with respect to such Core Portfolio Investment is more than
45 days past due;
(vii)    the Obligor of such Core Portfolio Investment has executed all
appropriate documentation required by the Borrower, or its Subsidiary, as
applicable, in accordance with the Investment Policies;
(viii)    the Core Portfolio Investment, together with the Investment Documents
related thereto, is a “general intangible”, an “instrument”, an “account”, or
“chattel paper” within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;
(ix)    all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Core Portfolio
Investment have been duly obtained, effected or given and are in full force and
effect;
(x)    the Core Portfolio Investment is denominated and payable only in Dollars
in the United States;
(xi)    the Core Portfolio Investment bears some current interest, which is due
and payable no less frequently than quarterly;
(xii)    the Core Portfolio Investment, together with the Investment Documents
related thereto, does not contravene in any material respect any Applicable Laws
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no Obligor party thereto is in violation of any Applicable Laws or the
terms and conditions of such Investment Documents, to the extent any such
violation results in or would be reasonably likely to result in (a) an adverse
effect upon the value or collectability of such Core Portfolio Investment, (b) a
material adverse change in, or a material adverse effect upon, any of (1) the
financial condition, operations, business or properties of the Obligor or any of
its respective Subsidiaries, taken as a whole, (2) the rights and remedies of
the Borrower or its Subsidiary (as applicable) under the Investment Documents,
or the ability of the Obligor or any other loan party thereunder to perform its
obligations under the Investment Documents to which it is a party, as
applicable, taken as a whole, or (3) the collateral securing the Core Portfolio
Investment, or the Liens of the Borrower or its Subsidiary (as applicable)
thereon or the priority of such Liens;
(xiii)    the Core Portfolio Investment, together with the related Investment
Documents, is fully assignable (and if such Investment is secured by a mortgage,
deed of trust or similar lien on real property, and if requested by the
Administrative Agent, an Assignment of Mortgage executed in blank has been
delivered to the Collateral Custodian);
(xiv)    the Core Portfolio Investment was documented and closed in accordance
with the Investment Policies, and each original promissory note, if any,
representing the portion of such Core Portfolio Investment payable to the
Borrower or its Subsidiary (as applicable), has been delivered to the Collateral
Custodian, duly endorsed as collateral or, in the case of a Pre-Positioned
Investment, held by a bailee on behalf of the Administrative Agent, in
accordance with the provisions of Section 5.40;

Credit Agreement - Page 14          116414841 v.12



--------------------------------------------------------------------------------

                    

(xv)    the Core Portfolio Investment is free of any Liens and the interest of
the Borrower or its Subsidiary (as applicable) in all Related Property is free
of any Liens other than Liens permitted under the applicable Investment
Documents and all filings and other actions required to perfect the security
interest of the Administrative Agent on behalf of the Secured Parties in the
Core Portfolio Investment have been made or taken;
(xvi)    no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Core Portfolio
Investment;
(xvii)    any Related Property with respect to such Core Portfolio Investment is
insured in accordance with the Investment Policies;
(xviii)    the primary business of the Obligor with respect to such Core
Portfolio Investment is not in the gaming, nuclear waste, bio-tech, or oil or
gas exploration industries;
(xix)    the Core Portfolio Investment is not a loan or extension of credit made
by the Borrower or one of its Subsidiaries to an Obligor solely for the purpose
of making any principal, interest or other payment on such Core Portfolio
Investment necessary in order to keep such Core Portfolio Investment from
becoming delinquent;
(xx)    such Core Portfolio Investment will not cause the Borrower (or its
Subsidiary, as applicable) to be deemed to own 5.0% or more of the voting
securities of any publicly registered issuer or any securities that are
immediately convertible into or immediately exercisable or exchangeable for 5.0%
or more of the voting securities of any publicly registered issuer;
(xxi)    the financing of such Core Portfolio Investment by the Lenders does not
contravene in any material respect Regulation U of the Federal Reserve Board,
nor require the Lenders to undertake reporting thereunder which it would not
otherwise have cause to make;
(xxii)    such Core Portfolio Investment does not represent payment obligations
relating to “put” rights relating to Margin Stock;
(xxiii)    any taxes due and payable in connection with the making of such Core
Portfolio Investment have been paid and the Obligor has been given any
assurances (including with respect to the payment of transfer taxes and
compliance with securities laws) required by the Investment Documents in
connection with the making of the Investment;
(xxiv)    the terms of the Core Portfolio Investment have not been amended or
subject to a deferral or waiver the effect of which is to (A) reduce the amount
(other than by reason of the repayment thereof) or extend the time for payment
of principal or (B) reduce the rate or extend the time of payment of interest
(or any component thereof), in each case without the consent of the
Administrative Agent, not to be unreasonably withheld or delayed;
(xxv)    such Core Portfolio Investment does not contain a confidentiality
provision that restricts the ability of the Administrative Agent, on behalf of
the Secured Parties, to exercise its rights under the Loan Documents, including,
without limitation, its rights to review the Core Portfolio Investment, the
related Investment File or the Borrower’s credit approval file in respect of
such Core Portfolio Investment;
(xxvi)    the Obligor with respect to such Core Portfolio Investment is not (A)
an Affiliate of the Borrower or any other Person whose investments are primarily
managed by the Borrower or an Affiliate of the Borrower, unless (1) such Obligor
is an Affiliate solely by reason of the Borrower’s

Credit Agreement - Page 15          116414841 v.12



--------------------------------------------------------------------------------

                    

Portfolio Investment therein or Borrower’s other Portfolio Investments or (2)
such Core Portfolio Investment is expressly approved by the Administrative Agent
(in its sole discretion) or (B) a Governmental Authority;
(xxvii)    all information delivered by any Loan Party to the Administrative
Agent with respect to such Core Portfolio Investment is true and correct to the
knowledge of such Loan Party;
(xxviii) such Core Portfolio Investment is not an Equity Security and does not
by its terms permit the payment obligation of the Obligor thereunder to be
converted into or exchanged for equity capital of such Obligor;
(xxix) the proceeds of such Core Portfolio Investment are not used to finance
construction projects or activities in the form of a traditional construction
loan where the only collateral for the loan is the project under construction
and draws are made on the loan specifically to fund construction in progress;
and
(xxx) there is full recourse to the Obligor for principal and interest payments
with respect to such Core Portfolio Investment.
“Eligible Debt Security” means, on any date of determination, any Debt Security
held by Borrower or its Subsidiaries as a Portfolio Investment that meets the
following conditions:
(i)the investment in the Debt Security was made in accordance with the terms of
the Investment Policies applicable to “private placements”, “marketable
securities” or “idle funds investments”;
(ii)
the Debt Security has an Eligible Investment Rating;

(iii)(A) the Debt Security is rated by a debt rating agency or other Person
engaged in the business of rating the creditworthiness of debt obligations and
(B) a Value Triggering Event related to the Debt Security has not occurred and
is continuing;
(iv)the Debt Security is not a Defaulted Investment (or its Subsidiary, as
applicable);
(v)the Obligor of such Debt Security has executed all appropriate documentation,
if any, required in accordance with applicable Investment Policies;
(vi)the Debt Security, together with the Investment Documents related thereto
(if any), is a “general intangible”, an “instrument”, an “account”, or “chattel
paper”, within the meaning of the UCC of all jurisdictions that govern the
perfection of the security interest granted therein;
(vii)all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the purchase of such Debt
Security have been duly obtained, effected or given and are in full force and
effect;
(viii)the Debt Security is denominated and payable only in Dollars in the United
States and the Obligor is organized under the laws of, and maintains its chief
executive office and principal residence in, the United States or any state
thereof;

Credit Agreement - Page 16          116414841 v.12



--------------------------------------------------------------------------------

                    

(ix)the Debt Security bears current all cash interest, which is due and payable
no less frequently than semi-annually;
(x)the Obligor with respect to the Debt Security is not (A) an Affiliate of the
Borrower or any other Person whose investments are primarily managed by the
Borrower or any Affiliate of the Borrower, unless such Debt Security is
expressly approved by the Administrative Agent (in its sole discretion), (B) a
Governmental Authority (except in the case of a Debt Security, with an
Investment Grade Rating, issued by the United States of America or any state or
municipality or other political subdivision of the United States of America) or
(C) primarily in the business of gaming, nuclear waste, bio-tech or oil or gas
exploration;
(xi)all information delivered by any Loan Party to the Administrative Agent with
respect to such Debt Security is true and correct to the knowledge of such Loan
Party;
(xii)the proceeds of such Debt Security are not used to finance construction
projects or activities in the form of a traditional construction loan where the
only collateral for the loan is the project under construction and draws are
made on the loan specifically to fund construction in progress;
(xiii)the Debt Security is a Quoted Investment; and
(xiv)the Debt Security can be converted to Cash in 30 Business Days or fewer
without a greater than ten percent (10%) reduction in the value of such Debt
Security.
“Eligible Investment Grade Debt Security” means an Eligible Debt Security that
has, as of the applicable date of determination of Value for such Eligible Debt
Security, an Investment Grade Rating.
“Eligible Investment Rating” means, as of any date of determination with respect
to a Portfolio Investment, an investment rating of “Grade 3” or better as
determined in accordance with the Investment Policies.
“Eligible Investments” means, collectively, Cash and Cash Equivalents, the
Eligible Quoted Senior Bank Loan Investments, the Eligible Investment Grade Debt
Securities, the Eligible Core Portfolio Investments, the Eligible Unquoted
Senior Bank Loan Investments and the Eligible Non-Investment Grade Debt
Securities.
“Eligible Non-Investment Grade Debt Security” means an Eligible Debt Security
that does not have, as of the applicable date of determination of Value for such
Eligible Debt Security, an Investment Grade Rating.
“Eligible Quoted Senior Bank Loan Investment” means an Eligible Senior Bank Loan
Investment that is a Quoted Investment.
“Eligible Senior Bank Loan Investment” means, on any date of determination, any
Senior Bank Loan Investment of Borrower or its Subsidiaries that meets the
following conditions:
(i)the Senior Bank Loan Investment is evidenced by Investment Documents that are
in full force and effect and constitute the legal, valid and binding obligation
of the Obligor of such Senior Bank Loan Investment to pay the stated amount of
the Loan and interest thereon without right of rescission, set off, counterclaim
or defense, and the related Investment Documents are enforceable against such
Obligor in accordance with their

Credit Agreement - Page 17          116414841 v.12



--------------------------------------------------------------------------------

                    

respective terms and, to the knowledge of the Borrower, are not the subject of
any material dispute;
(ii)the Senior Bank Loan Investment was made in accordance with the terms of the
Investment Policies applicable to “private placements”, “marketable securities”
or “idle funds investments”;
(iii)such Senior Bank Loan Investment is secured by a first priority, perfected
security interest on a substantial portion of the assets of the respective
Obligor(s);
(iv)the terms and conditions of such Senior Bank Loan Investment provide the
Borrower or its Subsidiary, as applicable, with the power to approve or deny any
amendments, supplements, waivers or other modifications of such terms and
conditions that would (i) increase the commitment or other obligations of the
Borrower or its Subsidiary (as applicable) thereunder, (ii) reduce the amount
of, or defer the date fixed for any payment of, principal, interest or fees due
or owing to Borrower or its Subsidiary (as applicable), or change the manner of
application of any payments owing to Borrower or its Subsidiary (as applicable),
under the Investment Documents, (iii) change the percentage of lenders under
such Senior Bank Loan Investment required to take any action under the
applicable Investment Documents, (iv) release or substitute all or substantially
all of the collateral held as security for, or release any guaranty given to
support payment of the obligations of, the Obligor under the applicable
Investment Documents;
(v)the Senior Bank Loan Investment has an Eligible Investment Rating;
(vi)the terms of the Senior Bank Loan Investment have not been amended or
subject to a deferral or waiver the effect of which is to (A) reduce the amount
(other than by reason of the repayment thereof) or, after giving effect to any
applicable grace or cure period, extend the time for payment of principal or (B)
reduce the rate or, after giving effect to any applicable grace or cure period,
extend the time of payment of interest (or any component thereof), in each case
without the consent of the Administrative Agent, not to be unreasonably withheld
or delayed;
(vii)a Value Triggering Event related to the Senior Bank Loan Investment has not
occurred and is continuing;
(viii)the Senior Bank Loan Investment is not a Defaulted Investment and is not
owed by an Obligor that is subject to an Insolvency Event or as to which the
Borrower has received notice of an imminent Insolvency Event proceeding;
(ix)the Obligor of such Senior Bank Loan Investment has executed all appropriate
documentation required in accordance with applicable Investment Policies;
(x)the Senior Bank Loan Investment, together with the Investment Documents
related thereto, is a “general intangible”, an “instrument”, an “account”, or
“chattel paper”, within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;
(xi)all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained,

Credit Agreement - Page 18          116414841 v.12



--------------------------------------------------------------------------------

                    

effected or given in connection with the making of such Senior Bank Loan
Investment have been duly obtained, effected or given and are in full force and
effect;
(xii)the Senior Bank Loan Investment is denominated and payable only in Dollars
in the United States and the Obligor is organized under the laws of, and
maintains its chief executive office and principal residence in, the United
States or any state thereof;
(xiii)the Senior Bank Loan Investment bears current interest, which is due and
payable no less frequently than semi-annually;
(xiv)the Senior Bank Loan Investment, together with the Investment Documents
related thereto, does not contravene in any material respect any Applicable Laws
and with respect to which no Obligor is in violation of any Applicable Laws or
the terms and conditions of such Investment Documents, to the extent any such
violation results in or would be reasonably likely to result in (a) an adverse
effect upon the value or collectability of such Senior Bank Loan Investment, (b)
a material adverse change in, or a material adverse effect upon, any of (1) the
financial condition, operations, business or properties of the Obligor or any of
its respective Subsidiaries, taken as a whole, (2) the rights and remedies of
the Borrower or its Subsidiary (as applicable) under the Investment Documents,
or the ability of the Obligor or any other loan party thereunder to perform its
obligations under the Investment Documents to which it is a party, as
applicable, taken as a whole, or (3) the collateral securing the Senior Bank
Loan Investment, or the Liens thereon or the priority of such Liens;
(xv)the Senior Bank Loan Investment, together with the related Investment
Documents, is fully assignable subject to the customary right of the obligor in
a syndicated loan or credit facility to consent to an assignment (which consent
shall not be unreasonably withheld) prior to an event of default under such
Senior Bank Loan Investment and the customary right in a syndicated loan or
credit facility of the administrative agent under such syndicated loan or credit
facility to consent to the assignment (which consent shall not be unreasonably
withheld);
(xvi)the Senior Bank Loan Investment was documented and closed in accordance
with applicable Investment Policies, and each original promissory note, if any,
representing the portion of such Senior Bank Loan Investment payable to the
Borrower or its Subsidiary (as applicable) has been delivered to the Collateral
Custodian, duly endorsed as collateral;
(xvii)the Senior Bank Loan Investment is free of any Liens and the interest of
the Borrower or its Subsidiary (as applicable) in all Related Property is free
of any Liens other than Liens permitted under the applicable Investment
Documents and all filings and other actions required to perfect the security
interest of the Administrative Agent on behalf of the Secured Parties in the
Senior Bank Loan Investment have been made or taken;
(xviii)any Related Property with respect to such Senior Bank Loan Investment is
insured in accordance with the applicable Investment Documents;
(xix)such Senior Bank Loan Investment will not cause the Borrower or any of its
Subsidiaries (as applicable) to be deemed to own 5.0% or more of the voting
securities of any publicly registered issuer or any securities that are
immediately convertible into or immediately exercisable or exchangeable for 5.0%
or more of the voting securities of any publicly registered issuer;

Credit Agreement - Page 19          116414841 v.12



--------------------------------------------------------------------------------

                    

(xx)the financing of such Senior Bank Loan Investment by the Lenders does not
contravene in any material respect Regulation U of the Federal Reserve Board,
nor require the Lenders to undertake reporting thereunder which it would not
otherwise have cause to make and such Senior Bank Loan Investment does not
represent payment obligations relating to “put” rights relating to Margin Stock;
(xxi)any taxes due and payable in connection with the making of such Senior Bank
Loan Investment have been paid and the Obligor has been given any assurances
(including with respect to the payment of transfer taxes and compliance with
securities laws) required by the Investment Documents in connection with the
making of the Investment;
(xxii)such Senior Bank Loan Investment does not contain a confidentiality
provision that restricts the ability of the Administrative Agent (assuming the
Administrative Agent agrees to be bound by the terms of the applicable
confidentiality provision), on behalf of the Secured Parties, to exercise its
rights under the Loan Documents, including, without limitation, its rights to
review the Senior Bank Loan Investment, the related Investment File or the
Borrower’s credit approval file in respect of such Senior Bank Loan Investment;
(xxiii)the Obligor with respect to such Senior Bank Loan Investment is not (A)
an Affiliate of the Borrower or any other Person whose investments are primarily
managed by the Borrower or any Affiliate of the Borrower, unless such Senior
Bank Loan Investment is expressly approved by the Administrative Agent (in its
sole discretion), (B) a Governmental Authority or (C) primarily in the business
of gaming, nuclear waste, bio-tech or oil or gas exploration;
(xxiv)all information delivered by any Loan Party to the Administrative Agent
with respect to such Senior Bank Loan Investment is true and correct to the
knowledge of such Loan Party;
(xxv)such Senior Bank Loan Investment is not (A) any type of bond, whether high
yield or otherwise, or any similar financial interest, (B) an Equity Security
and does not by its terms permit the payment obligation of the Obligor
thereunder to be converted into or exchanged for equity capital of such Obligor
or (C) a participation interest;
(xxvi)the proceeds of such Senior Bank Loan Investment are not used to finance
construction projects or activities in the form of a traditional construction
loan where the only collateral for the loan is the project under construction
and draws are made on the loan specifically to fund construction in progress;
and
(xxvii)there is full recourse to the Obligor for principal and interest payments
with respect to such Senior Bank Loan Investment.
“Eligible Unquoted Senior Bank Loan Investment” means an Eligible Senior Bank
Loan Investment that is an Unquoted Investment.
“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.
“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.

Credit Agreement - Page 20          116414841 v.12



--------------------------------------------------------------------------------

                    

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event and without limitation, any release of petroleum or
petroleum related products.
“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.
“Equity Security” means any equity security or other obligation or security that
does not entitle the holder thereof to receive periodic payments of interest and
one or more installments of principal.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law and all rules and regulations from time
to time promulgated thereunder. Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.
“Euro-Dollar Advance” means, with respect to any Advance, such Advance during
Interest Periods when such Advance bears or is to bear interest at a rate based
upon the LIBOR Rate. A Euro-Dollar Advance is a “Tranche Euro-Dollar Advance” if
such Euro-Dollar Advance has an Interest Period described in subsection (a) of
the definition of “Interest Period”.
“Euro-Dollar Borrowing” has the meaning set forth in the definition of
“Borrowing”.
“Euro-Dollar Business Day” means any Business Day on which dealings in Dollar
deposits are carried out in the London interbank market.

Credit Agreement - Page 21          116414841 v.12



--------------------------------------------------------------------------------

                    

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06(c).
“Event of Default” has the meaning set forth in Section 6.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any guaranty thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such guaranty or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any U.S. federal withholding Tax that is imposed on amounts payable to or for
the account of such Lender with respect to such Lender’s interest in a loan or
commitment under a Loan Document pursuant to a law in effect on the date on
which such Lender (i) acquires an interest in the loan or commitment, or (ii)
designates a new Lending Office, except in each case to the extent that such
Lender (or its assignor, if any) was entitled, immediately before the
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower pursuant to Section 2.12(e), (c) is attributable to
such Lender’s failure (other than as a result of a Change in Law) to comply with
Section 2.12(e)(vi), and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as such sections are in
force as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, and any
agreement entered into pursuant to Section 1471 (b) (1) of the Code and any
intergovernmental agreement entered into in connection with the implementation
of such provisions.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to Capital
One on such day on such transactions as determined by the Administrative Agent.
“First Lien Investment” means a Portfolio Investment constituting a Debt
obligation (other than a Senior Bank Loan Investment) that is secured by the
pledge of collateral and which has the most

Credit Agreement - Page 22          116414841 v.12



--------------------------------------------------------------------------------

                    

senior pre-petition priority in any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceedings.
“Fiscal Quarter” means any fiscal quarter of the Borrower.
“Fiscal Year” means any fiscal year of the Borrower.
“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Securities of such Person,
through a bankruptcy, foreclosure or similar proceedings, with the intent to
sell or transfer all of the Capital Securities of such Person; provided, that,
in the event that the Borrower or such Subsidiary of the Borrower is unable to
sell all of the Capital Securities of such Person within 180 days after the
Borrower or such Subsidiary of the Borrower acquires the Capital Securities of
such Person, such Person shall no longer be considered a “Foreclosed Subsidiary”
for purposes of this Agreement.
“Foreign Lender” means any Lender that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code).
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of outstanding Swing Advances made by
the Swingline Lender other than Swing Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

Credit Agreement - Page 23          116414841 v.12



--------------------------------------------------------------------------------

                    

“Guaranteed Obligations” means the Obligations, including without limitation,
any and all liabilities, indebtedness and obligations of any and every kind and
nature, heretofore, now or hereafter owing, arising, due or payable from the
Borrower to one or more of the Lenders, the Hedge Counterparties, any Secured
Party, the Administrative Agent, or any of them, arising under or evidenced by
this Agreement, the Notes, the Collateral Documents or any other Loan Document;
provided, however, that “Guaranteed Obligations” shall not, as to any Guarantor,
include any Excluded Swap Obligations of such Guarantor.
“Guarantors” means collectively, all direct and indirect Subsidiaries of the
Borrower or Guarantors acquired, formed or otherwise in existence after the
Closing Date and required to become a Guarantor pursuant to Section 5.28.
“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.
“Hedge Counterparty” means Capital One or any Lender that provides the initial
funding of any Revolver Commitment on the Closing Date or any Additional Lender
that provides the funding of a Revolver Commitment on any Commitment Increase
Date (but not any assignee of any of the foregoing Lenders) which Lender or
Additional Lender has provided the Administrative Agent with a fully executed
designation notice substantially in the form of Schedule A – Designation Notice,
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement, that enters into a Hedging
Agreement with the Borrower that is permitted by Section 5.35.
“Hedge Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.


“Hedging Agreement” means each agreement or amended and restated agreement
between the Borrower and a Hedge Counterparty that governs one or more Hedge
Transactions entered into pursuant to Section 5.35, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” thereto in the
form the Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction.
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedge Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedge Transactions and (iii) any and all renewals, extensions and
modifications of any Hedge Transactions and any and all substitutions for any
Hedge Transactions.


“Hines” means either HMS Adviser LP or Hines Interests Limited Partnership.

Credit Agreement - Page 24          116414841 v.12



--------------------------------------------------------------------------------

                    

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Information” has the meaning, for purposes of Section 9.09, specified in such
Section 9.09.
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.
“Interest Payment Date” means (a) with respect to any Base Rate Borrowing, the
first day of each month and (b) with respect to any Tranche Euro-Dollar
Borrowing, the last day of the Interest Period applicable to such Borrowing.
“Interest Period” means: (a) with respect to each Tranche Euro-Dollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the first month thereafter, as the Borrower may
elect in the applicable Notice of Borrowing; provided that:
(i)    any Interest Period (subject to clause (iii) below) which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day;
(ii)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall, subject to clause (c)
below, end on the last Euro-Dollar Business Day of the appropriate subsequent
calendar month; and
(iii)    no Interest Period may be selected that begins before the Termination
Date and would otherwise end after the Termination Date.

Credit Agreement - Page 25          116414841 v.12



--------------------------------------------------------------------------------

                    

(b)    with respect to each Base Rate Borrowing, a calendar month (commencing on
the first day of each calendar month and ending on the last day of each calendar
month regardless of whether a Base Rate Borrowing is outstanding on either
date); provided that:
(i)    the initial Interest Period applicable to Base Rate Borrowings shall mean
the period commencing on the Closing Date and ending April 1, 2014; and
(ii)    the last Interest Period applicable to Base Rate Borrowings under this
Agreement shall end on the Termination Date.
“Internal Control Event” means a material weakness in, or fraud that involves
management of the Borrower, Adviser or Sub-Adviser, which fraud has a material
effect on the Borrower’s internal controls over public reporting.
“Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person, (v) making of
a time deposit with such Person, (vi) Guarantee or assumption of any obligation
of such Person or (vii) by any other means.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Documents” means, with respect to any Core Portfolio Investment or
any Senior Bank Loan Investment, any related loan agreement, security agreement,
mortgage, assignment, all guarantees, note purchase agreement, intercreditor
and/or subordination agreements, and UCC financing statements and continuation
statements (including amendments or modifications thereof) executed by the
Obligor thereof or by another Person on the Obligor’s behalf in respect of such
Core Portfolio Investment or Senior Bank Loan Investment and any related
promissory note, including, without limitation, general or limited guaranties
and, if requested by the Administrative Agent, for each Core Portfolio
Investment secured by real property by a mortgage document, an Assignment of
Mortgage, and for all Core Portfolio Investments or Senior Bank Loan Investments
with a promissory note, an assignment thereof (which may be by allonge), in
blank, signed by an officer of the Borrower.
“Investment File” means, as to any Core Portfolio Investments, those documents
that are delivered to or held by the Collateral Custodian pursuant to the
Custodial Agreement.
“Investment Grade Rating” means, as of any date of determination with respect to
an Investment, such Investment has a rating of at least Baa3 from Moody’s
Investors Service, BBB- from Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or BBB- from Fitch Ratings Ltd.
“Investment Policies” means those investment objectives, policies and
restrictions of the Borrower as in effect on the Closing Date as delivered to
the Administrative Agent and as later described in Borrower’s annual reports on
Form 10K and other filings as filed with the Securities and Exchange Commission,
and any modifications or supplements as may be adopted by the Borrower from time
to time in accordance with this Agreement.
“Joinder Agreement” means a Joinder and Reaffirmation Agreement substantially in
the form of Exhibit I.
“Lender” means (a) the Swingline Lender and its successors and assigns and (b)
each lender listed on the signature pages hereof as having a Revolver Commitment
and such other Persons who may

Credit Agreement - Page 26          116414841 v.12



--------------------------------------------------------------------------------

                    

from time to time acquire a Revolver Commitment in accordance with the terms of
this Agreement (as amended and from time to time in effect), and their
respective successors and assigns.
“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.
“LIBOR” has the meaning set forth in Section 2.06(c).
“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
“Liquidity” means at any time the aggregate Cash, Cash Equivalents and Eligible
Debt Securities of the Borrower and the Guarantors.
“Loan” means any loan arising from the extension of credit to an Obligor by the
Borrower in the ordinary course of business of the Borrower.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, any other document evidencing or securing the Advances, the
Custodial Agreement, and any other document or instrument delivered from time to
time in connection with this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, the Advances, as such documents and instruments may be
amended or supplemented from time to time.
“Loan Parties” means collectively the Borrower and each Guarantor that is now or
hereafter a party to any of the Loan Documents.
“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and any of
their respective Subsidiaries, taken as a whole, (b) the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents, or the ability
of the Borrower or any other Loan Party to perform its obligations under the
Loan Documents to which it is a party, as applicable, or (c) the legality,
validity or enforceability of any Loan Document or (d) the Collateral, or the
Administrative Agent’s Liens for the benefit of the Secured Parties on the
Collateral or the priority of such Liens.
“Material Contract” has the meaning given such term in Section 4.33.

Credit Agreement - Page 27          116414841 v.12



--------------------------------------------------------------------------------

                    

“Maximum Lawful Rate” means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by the Lenders in
accordance with the applicable laws of the State of New York (or applicable
United States federal law to the extent that such law permits the Lenders to
contract for, charge, take, receive or reserve a greater amount of interest than
under New York law).
“Minimum Liquidity Requirement” has the meaning given such term in Section 5.04.
“Mortgage” means, collectively any fee simple and leasehold mortgages, deeds of
trust and deeds to secure debt by the Borrower, whether now existing or
hereafter in effect, in form and content reasonably satisfactory to the
Administrative Agent and in each case granting a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in Collateral constituting real property (including
certain real property leases) and related personalty, as such documents may be
amended, modified or supplemented from time to time.
“Mortgaged Property” means, collectively, any Mortgaged Property (as defined in
any Mortgage) covering the Properties.
“Mortgaged Property Security Documents” means collectively, any Mortgage and all
other agreements, instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or any Subsidiary grants or
conveys to the Administrative Agent and the Secured Parties a Lien in, or any
other Person acknowledges any such Lien in, real property as security for all or
any portion of the Obligations, as any of them may be amended, modified or
supplemented from time to time.
“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.
“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries that are Guarantors, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP.
“Net Proceeds of Capital Securities/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Borrower or any Subsidiary of the Borrower in respect of the issuance of Capital
Securities (including, without limitation, the aggregate amount of any and all
Debt converted into Capital Securities), after deducting therefrom all
reasonable and customary costs and expenses incurred by the Borrower or any
Subsidiary directly in connection with the issuance of such Capital Securities.
“Net Senior Leverage Ratio” means with respect to a Debt Security or a Senior
Bank Loan Investment either (a) the “Net Senior Leverage Ratio” or comparable
definition set forth in the underlying Investment Documents for such Debt
Security or Senior Bank Loan Investment, or (b) in the case of any Debt Security
or Senior Bank Loan Investment with respect to which the related Underlying
Instruments do not include a definition of “Net Senior Leverage Ratio” or
comparable definition, the ratio of (i) the Senior Debt (including, without
limitation, such Debt Security or Senior Bank Loan Investment) of the applicable
Obligor as of the date of determination minus the Cash of such Obligor as of
such date to (ii) EBITDA of such Obligor with respect to the applicable Relevant
Test Period, as calculated by the Borrower in good faith.
“Noteless Loan” means a Core Portfolio Investment or a Senior Bank Loan
Investment with respect to which (i) the underlying Investment Documents do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Core Portfolio Investment or Senior Bank Loan
Investment; and (ii) no Loan Party nor any Subsidiary of a Loan Party has
requested or

Credit Agreement - Page 28          116414841 v.12



--------------------------------------------------------------------------------

                    

received a promissory note from the related Obligor. Except as approved by the
Administrative Agent in writing, no Loan Party nor any Subsidiary of a Loan
Party shall request or receive a promissory note or other instrument from any
Obligor in connection with a Noteless Loan.
“Notes” means collectively the Revolver Notes, the Swing Advance Note and any
and all amendments, consolidations, modifications, renewals, substitutions and
supplements thereto or replacements thereof. “Note” means any one of such Notes.
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Notice of Continuation or Conversion” has the meaning set forth in Section
2.03.
“Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including
without limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under this Agreement
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; (c) the due and punctual payment (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including any
and all Hedging Obligations arising under the Hedging Agreements and obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities of the Borrower, now existing or
hereafter incurred under, arising out of or in connection with any and all
Hedging Agreements and any renewals, modifications or extensions thereof
(including, all obligations, if any, of the Borrower as guarantor under the
Credit Agreement in respect of Hedging Agreements), and the due and punctual
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in any Hedging Agreement and any renewals, modifications or
extensions thereof; (d) the due and punctual payment and performance of all
indebtedness, liabilities and obligations of any one or more of the Borrower and
Guarantors arising out of or relating to any Bank Products; (e) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of the Borrower and Guarantors arising out of or
relating to any Cash Management Services; and (f) the due and punctual payment
and performance of all obligations of each of the Guarantors under the Credit
Agreement and the other Loan Documents to which they are or are to be a party
and any and all renewals, modifications or extensions thereof, in whole or in
part.
“Obligor” means, with respect to any Portfolio Investment, the Person or Persons
obligated to make payments pursuant to such Portfolio Investment, including any
guarantor thereof.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Officer’s Certificate” has the meaning set forth in Section 3.01(e).
“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership

Credit Agreement - Page 29          116414841 v.12



--------------------------------------------------------------------------------

                    

agreement, shareholder agreement or other applicable documents relating to the
operation, governance or management of such entity.
“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.
“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to a Loan Document, or sold or assigned an interest in any
Loan Document).
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made following a
request by the Borrower pursuant to this Agreement).
“overadvance” has the meaning given such term in Section 2.01(c).
“overline” has the meaning given such term in Section 2.01(c).
“Participant” has the meaning assigned to such term in clause (d) of Section
9.07.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended, modified, supplemented
or restated from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Encumbrances” means Liens described in Section 5.14.
“Person” means a natural person, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a Governmental Authority.
“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more

Credit Agreement - Page 30          116414841 v.12



--------------------------------------------------------------------------------

                    

than one employer makes contributions and to which a member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding 5 plan years made contributions.
“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent or any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
“Pledge Agreement” means the Amended and Restated Equity Pledge Agreement, dated
as of the Closing Date, substantially in the form of Exhibit K, pursuant to
which Borrower and, if applicable, Guarantors pledge to the Administrative Agent
for the benefit of the Secured Parties, among other things, (i) all of the
capital stock and equity interests of the Guarantors and of each other current
or future Subsidiary of the Borrower and Guarantors except Foreign Subsidiaries;
and (ii) sixty-five percent (65%) of the capital stock and equity interests of
each current or future Foreign Subsidiary.
“Portfolio Investment” means an investment made by the Borrower in the ordinary
course of business and consistent with the Investment Policies in a Person that
is accounted for under GAAP as a portfolio investment of the Borrower. Portfolio
Investments shall include Cash, Cash Equivalents, Core Portfolio Investments,
Senior Bank Loan Investments and Debt Securities.
“Pre-Positioned Investment” means any Investment that will be funded with the
proceeds of an Advance hereunder and which is designated by the Borrower in
writing to the Administrative Agent as a “Pre-Positioned Investment”.
“Prime Rate” refers to that interest rate so denominated and set by Capital One
from time to time as an interest rate basis for borrowings. The Prime Rate is
but one of several interest rate bases used by Capital One. Capital One lends at
interest rates above and below the Prime Rate. The Prime Rate is not necessarily
the lowest or best rate charged by Capital One to its customers or other banks.
“Proceeds” shall have the meaning given to it under the UCC and shall include
without limitation the collections and distributions of Collateral, cash or
non-cash.
“Property” or “Properties” means one or more of all real property owned, leased
or otherwise used or occupied by a Loan Party or any Subsidiary of a Loan Party,
wherever located.
“Quarterly Payment Date” means each April 1, July 1, October 1 and January 1,
or, if any such day is not a Business Day, the next succeeding Business Day.
“Quoted Investment” means a Portfolio Investment for which market quotations are
readily available from an Approved Pricing Service, or, in the case of Eligible
Quoted Senior Bank Loan Investments, from an Approved Pricing Service or an
Approved Dealer. All Eligible Quoted Senior Bank Loan Investments and Eligible
Debt Securities must be Quoted Investments.
“Receivables” shall have the meaning assigned to the term “Accounts” in the
Security Agreement.
“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including, without limitation, limited liability
company membership interests and limited partnership interests) issued by such
Person which is at any time prior to the Termination Date either (i) mandatorily
redeemable (by sinking fund or similar payments or otherwise) or (ii) redeemable
at the option of the holder thereof.

Credit Agreement - Page 31          116414841 v.12



--------------------------------------------------------------------------------

                    

“Register” has the meaning set forth in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Related Property” means, with respect to any Portfolio Investment, any property
or other assets of the Obligor thereunder pledged or purported to be pledged as
collateral to secure the repayment of such Portfolio Investment.
“Relevant Test Period” means with respect to each Obligor on a Debt Security or
a Senior Bank Loan Investment, the relevant test period for the calculation of
Net Senior Leverage Ratio or Cash Interest Coverage Ratio, as applicable, for
such Debt Security or Senior Bank Loan Investment in accordance with the related
underlying Investment Documents or, if no such period is provided for therein,
each period of the last four consecutive reported fiscal quarters of the
principal Obligor on such Debt Security or Senior Bank Loan Investment; provided
that with respect to any Debt Security or Senior Bank Loan Investment for which
the relevant test period is not provided for in the related underlying
Investment Documents, if four (4) consecutive fiscal quarters have not yet
elapsed since the closing date of the relevant underlying Investment Documents,
“Relevant Test Period” shall initially include the period from such closing date
to the end of the fourth fiscal quarter thereafter, and shall subsequently
include each period of the last four (4) consecutive reported fiscal quarters of
such Obligor.
“Required Lenders” means at any time Lenders having at least 51 % of the
aggregate amount of the Revolver Commitments or, if the Revolver Commitments are
no longer in effect, Lenders holding at least 51 % of the aggregate outstanding
principal amount of the Revolver Notes; provided, however, that the Revolver
Commitments and any outstanding Revolver Advances of any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means, as to any Person, the president, chief executive
officer, chief financial officer, senior vice president, vice president, senior
managing director or treasurer of such Person.
“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Borrower’s Capital Securities (except dividends payable solely in shares
of its Capital Securities); (ii) any payment of management, consulting, advisory
or similar fees; or (iii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Borrower’s Capital Securities
(except shares acquired upon the conversion thereof into other shares of its
Capital Securities) or (b) any option, warrant or other right to acquire shares
of the Borrower’s Capital Securities.
“Revolver Advance” means an Advance made to the Borrower under this Agreement
pursuant to Section 2.01. “Tranche Euro-Dollar Advance” means a Revolver Advance
with an Interest Period described in subsection (a) of the definition of
“Interest Period”.
“Revolver Commitment” means, with respect to each Lender, (i) the amount set
forth opposite the name of such Lender on Schedule B, as the same may be amended
or modified from time to time pursuant to the terms hereof, or (ii) as to any
Lender which enters into an Assignment and Assumption (whether as transferor
Lender or as assignee thereunder), the amount of such Lender’s Revolver
Commitment after giving effect to such Assignment and Assumption, in each case
as such amount may be reduced from time to time pursuant to Section 2.08 or
terminated pursuant to Section 2.09.
“Revolver Notes” means (a) the promissory notes of the Borrower, substantially
in the form of Exhibit B-1 hereto, evidencing the obligation of the Borrower to
repay the Revolver Advances, together

Credit Agreement - Page 32          116414841 v.12



--------------------------------------------------------------------------------

                    

with all amendments, consolidations, modifications, renewals, substitutions and
supplements thereto or replacements thereof and “Revolver Note” means any one of
such Revolver Notes.
“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.
“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by any Loan Party or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.
“Sanctioned Entity” shall mean (i) a country or a government of a country, (ii)
an agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Lenders, (3) the Hedge Counterparties in their capacity
as such under the Hedging Agreements; (4) any Bank Product Bank or Cash
Management Bank; and (5) except as otherwise provided in the definitions of
“Bank Products”, “Cash Management Services” and “Hedging Counterparties,” the
successors and assigns of the foregoing.
“Security Agreement” means the Amended and Restated General Security Agreement,
substantially in the form of Exhibit J, by and between the Borrower, the
Guarantors and the Administrative Agent for the benefit of the Secured Parties
to be executed and delivered in connection herewith.
“Senior Bank Loan Investment” means a Portfolio Investment constituting a Debt
obligation (including without limitation term loans, over-the-counter debt
securities, middle market investments, the funded portion of revolving credit
lines and letter of credit facilities and other similar loans and investments
including interim loans) which is made by Borrower as a lender under a
syndicated loan or credit facility.
“Senior Debt” means all Debt of any Person other than Debt that is junior or
subordinated in right of payment or upon liquidation.
“Special Purpose Subsidiary” shall mean any single purpose Subsidiary created
for the purpose of holding specific assets.
“Sub-Adviser” means MSC Adviser I, LLC, a Delaware limited liability compny or
any permitted assignee approved by the Administrative Agent pursuant to Section
5.45 hereof.
“Sub-Advisory Agreement” means any Investment Sub-Advisory Agreement executed by
and among the Adviser, Sub-Adviser, Main Street Capital Corporation and
Borrower, and any and all amendments, supplements, modifications or replacements
thereto as approved by the Administrative Agent pursuant to the terms of this
Agreement.
“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the

Credit Agreement - Page 33          116414841 v.12



--------------------------------------------------------------------------------

                    

management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person; provided however, the term
“Subsidiary” shall not include any Person that constitutes an investment made by
the Borrower or a Subsidiary in the ordinary course of business and consistently
with the Investment Policies in a Person that is accounted for under GAAP as a
portfolio investment of the Borrower. Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swing Advance” means an Advance made by the Swingline Lender pursuant to
Section 2.01, which must be a Base Rate Advance.
“Swing Advance Note” means the promissory note of the Borrower, substantially in
the form of Exhibit B-2, evidencing the obligation of the Borrower to repay the
Swing Advances, together with all amendments, consolidations, modifications,
renewals, and supplements thereto.
“Swing Borrowing” means a borrowing hereunder consisting of Swing Advances made
to the Borrower by the Swingline Lender pursuant to Article II.
“Swingline Lender” means Capital One, in its capacity as lender of Swing
Advances hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earlier to occur of (i) March 11, 2017 or such date
as extended pursuant to Section 2.15, (ii) the date the Revolver Commitments are
terminated pursuant to Section 6.01 following the occurrence of an Event of
Default, or (iii) the date the Borrower terminates the Revolver Commitments
entirely pursuant to Section 2.08.
“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.
“Title Policy” means with respect to each Mortgaged Property, the mortgagee
title insurance policy (together with such endorsements as the Administrative
Agent may reasonably require) issued to the Administrative Agent in respect of
such Mortgaged Property by an insurer selected by the Administrative Agent,
insuring (in an amount satisfactory to the Administrative Agent) the Lien of the
Administrative Agent for the benefit of the Secured Parties on such Mortgaged
Property to be duly perfected and first priority, subject only to such
exceptions as shall be acceptable to the Administrative Agent.
“Total Unused Revolver Commitments” means at any date, an amount equal to:
(A) the aggregate amount of the Revolver Commitments of all of the Lenders at
such time, less (B) the sum of the aggregate outstanding principal amount of the
Revolver Advances of all of the Lenders at such time.
“Tranche Euro-Dollar Advance” has the meaning set forth in either the definition
of “Euro-Dollar Advance” or “Revolver Advance”, as appropriate to the context.
“Tranche Euro-Dollar Borrowing” has the meaning set forth in the definition of
“Borrowing”.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

Credit Agreement - Page 34          116414841 v.12



--------------------------------------------------------------------------------

                    

“Underlying Instruments” means the underlying loan agreement, credit agreement,
indenture or other agreement evidencing any Debt Security or Senior Bank Loan
Investment, together with each other agreement that governs the terms of or
secures the obligations represented by such Debt Security or Senior Bank Loan
Investment or, the terms of which the holders of such Debt Security or Senior
Bank Loan Investment are the beneficiaries.
“Unquoted Investment” means a Portfolio Investment for which market quotations
from an Approved Pricing Service, or, in the case of Eligible Senior Bank Loan
Investments, an Approved Pricing Service or Approved Dealer, are not readily
available. Only Cash, Cash Equivalents, Eligible Core Portfolio Investments and
Eligible Unquoted Senior Bank Loan Investments may be Unquoted Investments.
“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the Cash and Cash Equivalents of Borrower to the extent that such Cash and Cash
Equivalents (a) are free and clear of all Liens (other than Liens permitted
under Sections 5.14(j) and 5.14(l)), any legal or equitable claim or other
interest held by any other Person, and any option or right held by any other
Person to acquire any such claim or other interest, (b) are not subject to any
restriction pursuant to any provision of any outstanding Capital Securities
issued by any Person or of any Material Contract to which it is a party or by
which it or any of its property is bound (other than the Loan Documents) and (c)
are the subject of a control agreement that creates a valid and perfected
first-priority security interest in and lien in favor of the Administrative
Agent for the benefit of the Secured Parties.
“Unused Commitment” means at any date, with respect to any Lender, an amount
equal to its Revolver Commitment less the sum of the aggregate outstanding
principal amount of the sum of its Revolver Advances.
“Unused Commitment Fee” has the meaning set forth in Section 2.07(a).
“Value” means, as of any date of determination, the value assigned by the
Borrower to each of its Portfolio Investments as provided below:
(a)     Quoted Investments. With respect to Quoted Investments, the Borrower
shall, not less frequently than once per week, or upon request of the
Administrative Agent, determine the market value of such Portfolio Investments
in accordance with the following methodologies, as applicable:
(i)     in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange;
(ii)     in the case of any Portfolio Investment not traded on an exchange, the
fair market value thereof as determined by an Approved Pricing Service or other
quotation acceptable to the Administrative Agent in its sole discretion; and
(iii)    in the case of any Eligible Quoted Senior Bank Loan Investment not
traded on an exchange or priced by an Approved Pricing Service, the average ask
and bid prices as determined by two Approved Dealers selected by the Borrower;
provided, however, that to the extent a single agent or counterparty makes the
market in the Eligible Quoted Senior Bank Loan Investment, the average ask and
bid prices as determined by the single Approved Dealer shall be used.
(b)     Unquoted Investments. With respect to Unquoted Investments, the fair
value of such Investment shall be determined, not less frequently than once per
Fiscal Quarter, in accordance

Credit Agreement - Page 35          116414841 v.12



--------------------------------------------------------------------------------

                    

with, the Investment Company Act and any orders of the Securities and Exchange
Commission by the Board of Directors of the Borrower in its good faith judgment
and consistent with past practices as described in the Borrower’s reports and
other filings filed with the Securities and Exchange Commission as such
practices may be amended from time to time in accordance with the last sentence
in this definition of “Value”, including consideration of valuation procedures
of a third-party valuation firm selected by the Borrower and reasonably
acceptable to the Administrative Agent, and as approved by the Administrative
Agent in its reasonable credit judgment. The valuation practices described in
the Borrower’s reports and other filings filed with the Securities and Exchange
Commission may be amended from time to time provided that the Borrower shall
furnish to the Administrative Agent, prior to the effective date of any such
amendment or modification, prompt notice of any changes in such practices and
shall not agree or otherwise permit to occur any modification of such practices
in any manner that would or would reasonably be expected to adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any Loan Document or impair the collectability of any
Investment without the prior written consent of the Administrative Agent (in its
sole discretion).
“Value Triggering Event” means after the related Advance with respect to a Debt
Security or a Senior Bank Loan Investment, such Debt Security or Senior Bank
Loan Investment has a Value of less than 65% of par value and the occurrence of
any one of more of the following events:
(a)    the Net Senior Leverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Debt Security or Senior Bank Loan Investment is (i)
greater than 3.50 and (ii) greater than 0.50 higher than the original Net Senior
Leverage Ratio on the date that the investment in the Debt Security or Senior
Bank Loan Investment was made by Borrower; or
(b)     the Cash Interest Coverage Ratio for any Relevant Test Period of the
related Obligor with respect to such Debt Security or Senior Bank Loan
Investment is (i) less than 1.50 to 1.00 and (ii) less than 85% of the original
Cash Interest Coverage Ratio on the date that the investment in the Debt
Security or Senior Bank Loan Investment was made by Borrower; or
(c)    an Obligor payment default under such Debt Security or Senior Bank Loan
Investment (after giving effect to any grace and/or cure period set forth in the
applicable loan agreement, but not to exceed five days) (including in respect of
the acceleration of the debt under the applicable loan agreement); or
(d)     a default as to all or any portion of one or more payments of principal
or interest has occurred in relation to any other senior or pari passu
obligation for borrowed money of the related Obligor (after giving effect to any
grace and/or cure period set forth in the applicable loan agreement, but not to
exceed five days); or
(e)      the failure of the related Obligor to deliver (i) with respect to
quarterly reports, any financial statements (including unaudited financial
statements) to the Administrative Agent sufficient to calculate any applicable
Net Senior Leverage Ratio of the related Obligor by the date that is no later
than ninety (90) days after the end of the first, second or third quarter of any
fiscal year, and (ii) with respect to annual reports, any audited financial
statements to the Administrative Agent sufficient to calculate any applicable
Net Senior Leverage Ratio of the related Obligor by the date that is no later
than one hundred and fifty (150) days after the end of any fiscal year; or
(f)     any amendment or waiver of, or modification or supplement to, an
Underlying Instrument governing a Loan executed on or effected on or after the
date on which the Borrower acquired such Loan is entered into that amends,
waives, forbears, supplements or otherwise modifies in any way the

Credit Agreement - Page 36          116414841 v.12



--------------------------------------------------------------------------------

                    

definition of “Net Senior Leverage Ratio” or “Cash Interest Coverage Ratio” (or
any respective comparable definition in the applicable Underlying Instrument) or
the definition of any component thereof in a manner that, in the reasonable
discretion of the Administrative Agent, is materially adverse to the
Administrative Agent or any Lender.
“Voting Stock” means securities (as such term is defined in Section 2(1) of the
Securities Act of 1933, as amended) of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to cast votes in
any election of any corporate directors (or Persons performing similar
functions).
“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.
SECTION 1.02.    Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants or otherwise required by a change in
GAAP) with the most recent audited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries delivered to the Administrative Agent
for distribution to the Lenders, unless with respect to any such change
concurred in by the Borrower’s independent public accountants or required or
permitted by GAAP, in determining compliance with any of the provisions of this
Agreement or any of the other Loan Documents: (i) the Borrower shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements, or (ii) the Required Lenders shall so object in
writing within 30 days after the delivery of such financial statements, in
either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 5.01 hereof,
shall mean the financial statements referred to in Section 4.04).
SECTION 1.03.    Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents, unless
otherwise defined therein or unless the context shall otherwise require.
SECTION 1.04.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time;
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and (g)
titles of Articles and Sections in this Agreement are for convenience only, and
neither limit nor amplify the provisions of this Agreement.

Credit Agreement - Page 37          116414841 v.12



--------------------------------------------------------------------------------

                    

ARTICLE II    
THE CREDIT
SECTION 2.01.    Commitments to Make Advances. (a) Each Lender severally agrees,
on the terms and conditions set forth herein, to make Revolver Advances to the
Borrower from time to time before the Termination Date; provided that,
immediately after each such Revolver Advance is made, the aggregate outstanding
principal amount of Revolver Advances by such Lender shall not exceed the amount
of the Revolver Commitment of such Lender at such time, provided further that
the aggregate principal amount of all Revolver Advances shall not exceed the:
lesser of: (1) the Borrowing Base; and (2) the aggregate amount of the Revolver
Commitments of all of the Lenders at such time. Each Revolver Advance shall be
in an aggregate principal amount of $1,000,000 or any larger multiple of
$100,000 (except that any such Revolver Advance may be in the aggregate amount
of the Total Unused Revolver Commitments) and shall be made from the several
Lenders ratably in proportion to their respective Revolver Commitments. Within
the foregoing limits, the Borrower may borrow under this Section, repay or, to
the extent permitted by Section 2.10, prepay Revolver Advances and reborrow
under this Section 2.01 at any time before the Termination Date.
(b)    In addition to the foregoing, the Swingline Lender shall from time to
time, upon the request of the Borrower by delivery of a Notice of Borrowing to
the Administrative Agent, if the conditions precedent in Article III have been
satisfied, make Swing Advances to the Borrower in an aggregate principal amount
at any time outstanding not exceeding $5,000,000; provided that, immediately
after such Swing Advance is made, the aggregate principal amount of all Revolver
Advances and Swing Advances shall not exceed the lesser of: (1) the Borrowing
Base; and (2) the aggregate amount of the Revolver Commitments of all of the
Lenders at such time. Each Swing Advance under this Section 2.01 shall be in an
aggregate principal amount of $500,000 or any larger multiple of $100,000.
Within the foregoing limits, the Borrower may borrow Swing Advances under this
Section 2.01, prepay and reborrow Swing Advances under this Section 2.01 at any
time before the Termination Date. Solely for purposes of calculating fees under
Section 2.07, Swing Advances shall not be considered a utilization of an Advance
of the Swingline Lender or any other Lender hereunder. At any time, upon the
request of the Swingline Lender, each Lender other than the Swingline Lender
shall, on the third Business Day after such request is made, purchase a
participating interest in Swing Advances in an amount equal to its Applicable
Percentage of such Swing Advances. On such third Business Day, each Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its participation. Whenever, at any time after the Swingline
Lender has received from any such Lender its participating interest in a Swing
Advance, the Administrative Agent receives any payment on account thereof, the
Administrative Agent will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Administrative Agent is required to be returned, such Lender
will return to the Administrative Agent any portion thereof previously
distributed by the Administrative Agent to it. Each Lender’s obligation to
purchase such participating interests shall be absolute and unconditional and
shall not be affected by any circumstance, including: (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Swingline Lender requesting such purchase or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default, Event of Default or the termination of the Commitments; (iii) any
adverse change in the condition (financial, business or otherwise) of the
Borrower, any Loan Party or any other Person; (iv) any breach of this Agreement
by any Loan Party or any other Lender; or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.


(c)    In the event the unpaid principal amount of the outstanding Advances ever
exceeds the amount of the Note, Borrower agrees to pay the excess amount (an
"overline") immediately upon demand by Lender.  In the event the unpaid
principal amount of the outstanding Advances ever exceeds the Borrowing

Credit Agreement - Page 38          116414841 v.12



--------------------------------------------------------------------------------

                    

Base, Borrower agrees to pay the excess amount (an "overadvance") immediately
upon demand by Lender.   Overlines and overadvances shall bear interest at the
rate stated in the Note.  If not sooner paid, interest on overlines and
overadvances shall be paid on the last day of each month, until the Termination
Date.  Upon request of Administrative Agent, Borrower shall execute a promissory
note, payable to the order of Capital One, to represent the amount of any
overline and any overadvance; however, Borrower acknowledges and agrees that the
records of Administrative Agent and this Agreement shall constitute conclusive
evidence of any overline or overadvance and the obligation of Borrower to repay
any overline and overadvance, with interest. All overlines and overadvances for
which Administrative Agent has not demanded payment earlier, and all unpaid and
accrued interest on overlines and overadvances not due and payable
earlier, shall be due and payable on the Termination Date.  Borrower
acknowledges and agrees that Capital One is not obligated to fund any Advance
that would create an overline or an overadvance.


SECTION 2.02.    Method of Borrowing Advances.
(a)    For Revolver Advances, the Borrower shall give the Administrative Agent
notice in the form attached hereto as Exhibit A (a “Notice of Borrowing”) prior
to (i) 12:00 P.M. (Eastern time) at least one Business Day before each Base Rate
Borrowing, and (ii) 11:00 A.M. (Eastern time) at least three (3) Euro-Dollar
Business Days before each Tranche Euro-Dollar Borrowing, specifying:
(i)    the date of such Borrowing, which shall be a Business Day in the case of
a Base Rate Borrowing and a Euro-Dollar Business Day in the case of a Tranche
Euro-Dollar Borrowing,


(ii)    the aggregate amount of such Borrowing,


(iii)    whether the Revolver Advances comprising such Borrowing are to be Base
Rate Advances or Tranche Euro-Dollar Advances and


(iv)    in the case of a Tranche Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
(b)    Upon receipt of a Notice of Borrowing requesting Revolver Advances, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such Borrowing and such Notice of
Borrowing, once received by the Administrative Agent, shall not be revocable by
the Borrower.
(c)    Not later than 11:00 A.M. (Eastern time) on the date of each Borrowing,
each Lender shall make available its ratable share of such Borrowing, in Federal
or other funds immediately available in Houston, Texas, to the Administrative
Agent at its address referred to in or specified pursuant to Section 9.01.
Unless the Administrative Agent determines that any applicable condition
specified in Article III has not been satisfied, the Administrative Agent will
disburse the funds so received from the Lenders to the Borrower.
(d)    Notwithstanding anything to the contrary contained in this Agreement, no
Euro-Dollar Borrowing may be made if there shall have occurred a Default, which
Default shall not have been cured or waived.
(e)    In the event that a Notice of Borrowing fails to specify whether the
Revolver Advances comprising such Borrowing are to be Base Rate Advances or
Tranche Euro-Dollar Advances, such Revolver Advances shall be made as Base Rate
Advances. If the Borrower is otherwise entitled under this Agreement to repay
any Revolver Advances maturing at the end of an Interest Period

Credit Agreement - Page 39          116414841 v.12



--------------------------------------------------------------------------------

                    

applicable thereto with the proceeds of a new Borrowing, and the Borrower fails
to repay such Revolver Advances using its own moneys and fails to give a Notice
of Borrowing in connection with such new Borrowing, a new Borrowing shall be
deemed to be made on the date such Revolver Advances mature in an amount equal
to the principal amount of the Revolver Advances so maturing, and the Revolver
Advances comprising such new Borrowing shall be Base Rate Advances.
(f)    Notwithstanding anything to the contrary contained herein, there shall
not be more than five (5) Interest Periods outstanding at any given time;
provided that for purposes of this Section 2.02(f), Base Rate Advances shall not
be deemed to have an outstanding Interest Period.
(g)    For Swing Advances, the Borrower shall give the Administrative Agent
notice in the form of a Notice of Borrowing prior to 1:00 P.M. (Eastern time) on
the Business Day of the Swing Advance, specifying (i) the aggregate amount of
such Advance, (ii) that it shall be a Swing Advance. All Swing Advances will be
deemed to be a Base Rate Advance. Unless the Administrative Agent determines
that any applicable condition specified in Article III has not been satisfied,
the Swingline Lender will make available to the Borrower the amount of any such
Swing Advance.
SECTION 2.03.    Continuation and Conversion Elections. By delivering a notice
(a “Notice of Continuation or Conversion”), which shall be substantially in the
form of Exhibit C, to the Administrative Agent on or before 12:00 P.M., Eastern
time, on a Business Day (or Euro-Dollar Business Day, in the case of Tranche
Euro-Dollar Advances outstanding), the Borrower may from time to time
irrevocably elect, by notice one Business Day prior in the case of a
continuation of or conversion to Base Rate Advances or three (3) Euro-Dollar
Business Days prior in the case of a continuation of or conversion to Tranche
Euro-Dollar Advances, that all, or any portion in an aggregate principal amount
of $1,000,000 or any larger integral multiple of $100,000 be, (i) in the case of
Base Rate Advances, converted into Euro-Dollar Advances or (ii) in the case of
Euro-Dollar Advances, converted into Base Rate Advances or continued as
Euro-Dollar Advances; provided, however, that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Revolver
Advances of all Lenders that have made such Revolver Advances, and (y) no
portion of the outstanding principal amount of any Revolver Advances may be
continued as, or be converted into, any Tranche Euro-Dollar Advance when any
Default has occurred and is continuing. In the absence of delivery of a Notice
of Continuation or Conversion with respect to any Tranche Euro-Dollar Advance at
least three (3) Euro-Dollar Business Days before the last day of the then
current Interest Period with respect thereto, such Tranche Euro-Dollar Advance
shall, on such last day, automatically convert to a Base Rate Advance.
SECTION 2.04.    Notes. The Revolver Advances of each Lender shall be evidenced
by a single Revolver Note payable to the order of such Lender for the account of
its Lending Office in an amount equal to the original principal amount of such
Lender’s Revolver Commitment. The Swing Advances of the Swingline Lender shall
be evidenced by a single Swing Advance Note payable to the order of the
Swingline Lender in an amount equal to the original principal amount of
$5,000,000. Upon receipt of each Lender’s Note pursuant to Section 3.01, the
Administrative Agent shall deliver such Note to such Lender. Each Lender shall
record, and prior to any transfer of its Note shall endorse on the schedule
forming a part thereof appropriate notations to evidence, the date, amount and
maturity of, and effective interest rate for, each Advance made by it, the date
and amount of each payment of principal made by the Borrower with respect
thereto and such schedule shall constitute rebuttable presumptive evidence of
the principal amount owing and unpaid on such Lender’s Note; provided that the
failure of any Lender to make, or any error in making, any such recordation or
endorsement shall not affect the obligation of the Borrower hereunder or under
the Note or the ability of any Lender to assign its Notes. Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Notes and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.

Credit Agreement - Page 40          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 2.05.    Maturity of Advances. Each Advance included in any Borrowing or
Swing Borrowing shall mature, and the principal amount thereof, together with
all accrued unpaid interest thereon, shall be due and payable on the Termination
Date.
SECTION 2.06.    Interest Rates.
(a)    “Applicable Margin” means (a) with respect to any Base Rate Advance, 1.75
% and (b) with respect to any Euro-Dollar Advance, 2.75%.
(b)    Each Base Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from the date such Advance is made until it becomes
due, at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin. Such interest shall be payable on each Interest Payment Date while such
Base Rate Advance is outstanding and on the date such Base Rate Advance is
converted to a Tranche Euro-Dollar Advance or repaid. Any overdue principal of
and, to the extent permitted by applicable law, overdue interest on any Base
Rate Advance shall bear interest, payable on demand, for each day until paid in
full at a rate per annum equal to the Default Rate.
(c)    Each Euro-Dollar Advance shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of: (1) the Applicable Margin, plus (2) the applicable Adjusted
LIBOR Rate for such Interest Period. Such interest shall be payable on each
applicable Interest Payment Date. Any overdue principal of and, to the extent
permitted by applicable law, overdue interest on any Euro-Dollar Advance shall
bear interest, payable on demand, for each day until paid in full at a rate per
annum equal to the Default Rate.
The “LIBOR Rate” applicable to any Euro-Dollar Advance means for the Interest
Period of such Euro-Dollar Advance the rate per annum determined on the basis of
the rate for deposits in Dollars of amounts equal or comparable to the principal
amount of such Euro-Dollar Advance offered for a term comparable to such
Interest Period, which rate is published by Bloomberg (or such other
commercially available source providing quotations of such rate as selected by
the Administrative Agent from time to time) determined as of 11:00 a.m. London,
England time, two (2) Euro-Dollar Business Days prior to the first day of such
Interest Period, provided that if such rate is not available at such time for
any reason, then the rate for that Interest Period will be determined by such
alternate method as reasonably selected by the Administrative Agent.
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of any Lender
to United States residents). The Adjusted LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.
(d)    The Administrative Agent shall determine each interest rate applicable to
the Advances hereunder in accordance with the terms of this Agreement. The
Administrative Agent shall give prompt notice to the Borrower and the Lenders by
facsimile of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.

Credit Agreement - Page 41          116414841 v.12



--------------------------------------------------------------------------------

                    

(e)    After the occurrence and during the continuance of an Event of Default
(other than an Event of Default under Sections 6.01(g) or (h)), the principal
amount of the Advances (and, to the extent permitted by applicable law, all
accrued interest thereon) may, at the election of the Required Lenders, bear
interest at the Default Rate; provided, however, that automatically whether or
not the Required Lenders elect to do so, (i) any overdue principal of and, to
the extent permitted by law, overdue interest on the Advances shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
the Default Rate, and (ii) after the occurrence and during the continuance of an
Event of Default described in Section 6.01(g) or 6.01(h), the principal amount
of the Advances (and, to the extent permitted by applicable law, all accrued
interest thereon) shall bear interest payable on demand for each day until paid
at a rate per annum equal to the Default Rate.
SECTION 2.07.    Fees.
(a)    The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender an unused commitment fee (“Unused Commitment Fee”) equal
to the product of: the aggregate of the daily average amounts of such Lender’s
Unused Commitment, times (i) a per annum percentage equal to 0.375%, if the
Unused Commitment amounts to more than 50% of the Revolver Commitment or (ii) a
per annum percentage equal to 0.25%, if the Unused Commitment is 50% or less of
the Revolver Commitment. Such Unused Commitment Fee shall accrue from the
Closing Date to but excluding the Termination Date. Unused Commitment Fees shall
be determined quarterly in arrears and shall be payable on each Quarterly
Payment Date and on the Termination Date; provided that should the Revolver
Commitments be terminated at any time prior to the Termination Date for any
reason, the entire accrued Unused Commitment Fee shall be paid on the date of
such termination. Any such Unused Commitment Fee following the Closing Date
until the first Quarterly Payment Date shall be prorated according to the number
of days this Agreement was in effect during such Fiscal Quarter. For purposes of
calculating the Unused Commitment Fee, Swing Advances shall not be considered
usage of the Revolver Commitment.
(b)    The Borrower shall pay (i) to the Administrative Agent, for the account
and sole benefit of the Administrative Agent, any administrative fees owed to
Administrative Agent under any agreement between the Borrower and the
Administrative Agent and (ii) to the Administrative Agent, for the account of
the Lenders, such fees and other amounts at such times as set forth in the fee
letter by and between the Administrative Agent and the Borrower.
SECTION 2.08.    Optional Termination or Reduction of Commitments. The Borrower
may, subject to any applicable prepayments pursuant to Section 2.11, upon at
least 3 Business Day’s irrevocable notice to the Administrative Agent, terminate
at any time, or proportionately reduce from time to time by an aggregate amount
of at least $5,000,000 or any larger multiple of $1,000,000, the Revolver
Commitments; provided, however: (1) each termination or reduction, as the case
may be, shall be permanent and irrevocable; (2) no such termination or reduction
shall be in an amount greater than the Total Unused Revolver Commitments on the
date of such termination or reduction; and (3) no such reduction pursuant to
this Section 2.08 shall result in the aggregate Revolver Commitments of all of
the Lenders being reduced to an amount less than $10,000,000, unless the
Revolver Commitments are terminated in their entirety, in which case all accrued
fees (as provided under Section 2.07) shall be payable on the effective date of
such termination. Each reduction shall be made ratably among the Lenders in
accordance with their respective Revolver Commitments.
SECTION 2.09.    Termination of Commitments. The Revolver Commitments shall
terminate on the Termination Date and any Advances then outstanding (together
with accrued interest thereon) shall be due and payable on such date.

Credit Agreement - Page 42          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 2.10.    Optional Prepayments.
(a)    The Borrower may prepay any Base Rate Borrowing, in whole at any time, or
from time to time in part in amounts aggregating at least $1,000,000 or any
larger integral multiple of $100,000 (or any lesser amount equal to the
outstanding balance of such Advance), by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment, (i)
upon at least one (1) Business Day’s notice to the Administrative Agent any
Borrowing that is a Base Rate Borrowing or (ii) without any notice, any Swing
Borrowing. Each such optional prepayment shall be applied (i) first to any Swing
Advances outstanding, and (ii) then applied to prepay ratably to the Revolver
Advances of the several Lenders outstanding on the date of payment or prepayment
in the following order or priority: (a) first, to Base Rate Advances, and (b)
second, to Tranche Euro-Dollar Advances.
(b)    Subject to any payments required pursuant to the terms of Article VIII
for such Tranche Euro-Dollar Borrowing, the Borrower may, upon at least three
(3) Business Day’s prior written notice, prepay in minimum amounts of $1,000,000
with additional increments of $100,000 (or any lesser amount equal to the
outstanding balance of such Advances) all or any portion of the principal amount
of any Tranche Euro-Dollar Borrowing prior to the maturity thereof, by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and such payments required pursuant to the terms of Article
VIII. Each such optional prepayment shall be applied to prepay ratably the
Tranche Euro-Dollar Advances of the several Lenders included in such Tranche
Euro-Dollar Borrowing.
(c)    Upon receipt of a notice of prepayment pursuant to this Section 2.10, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such prepayment and such notice, once
received by the Administrative Agent, shall not thereafter be revocable by the
Borrower.
SECTION 2.11.    Mandatory Prepayments.
(a)    On each date on which the Revolver Commitments are reduced or terminated
pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or prepay
such principal amount of the outstanding Revolver Advances, if any (together
with interest accrued thereon and any amount due under Section 8.05), as may be
necessary so that after such payment the aggregate unpaid principal amount of
the Revolver Advances does not exceed the aggregate amount of the Revolver
Commitments as then reduced. Each such payment or prepayment shall be applied
(i) first to any Swing Advances outstanding, and (ii) then applied to prepay
ratably to the Revolver Advances of the several Lenders outstanding on the date
of payment or prepayment in the following order or priority: (a) first, to Base
Rate Advances, and (b) second, to Tranche Euro-Dollar Advances.
(b)    In the event that the aggregate principal amount of all Advances at any
one time outstanding shall at any time exceed the aggregate amount of the
Revolver Commitments of all of the Lenders at such time, the Borrower shall
immediately repay so much of the Advances as is necessary in order that the
aggregate principal amount of the Advances thereafter outstanding, shall not
exceed the aggregate amount of the Revolver Commitments of all of the Lenders at
such time. Each such payment or prepayment shall be applied (i) first to any
Swing Advances outstanding, and (ii) then applied to prepay ratably to the
Revolver Advances of the several Lenders outstanding on the date of payment or
prepayment in the following order or priority: (a) first, to Base Rate Advances,
and (b) second, to Tranche Euro-Dollar Advances.

Credit Agreement - Page 43          116414841 v.12



--------------------------------------------------------------------------------

                    

(c)    In the event that the aggregate principal amount of all Advances at any
one time outstanding shall at any time exceed the Borrowing Base, the Borrower
shall immediately repay so much of the Advances as is necessary in order that
the aggregate principal amount of the Advances thereafter outstanding shall not
exceed the Borrowing Base.
(d)    If at any time the Borrower is not in compliance with the Minimum
Liquidity Requirement, the Borrower shall immediately repay so much of the
Revolver Advances as is necessary in order that, after giving effect to such
repayment, the Minimum Liquidity Requirement is satisfied. Each such payment or
prepayment shall be applied ratably to the Revolver Advances of the several
Lenders outstanding on the date of payment or prepayment in the following order
or priority: (i) first, to Base Rate Advances, and (ii) lastly to Euro-Dollar
Advances.
(e)    If at any time (i) the Administrative Agent on behalf of the Secured
Parties does not own or have a valid and perfected first priority security
interest in any Eligible Investment or (ii) any representation or warranty with
respect to any Eligible Investment included in the Borrowing Base is not true
and correct in all material respects, then upon the earlier of the Borrower’s
receipt of notice from the Administrative Agent or the Borrower becoming aware
thereof, the Borrower, in its sole discretion, shall elect to either (x) repay
the Advances outstanding (together with any amounts owing under Article VIII
relating to such repayment) to the extent required by Section 2.11(c) after
giving effect to the exclusion of such ineligible Portfolio Investment from the
Borrowing Base, or (y) substitute an Eligible Investment for such ineligible
Portfolio Investment; provided that no such substitution shall be permitted
unless (1) such substitute Portfolio Investment is an Eligible Investment on the
date of substitution, (2) after giving effect to the inclusion of the substitute
Eligible Investment, no repayment of any Advances outstanding shall be required
under Section 2.11(c) (after giving effect to the exclusion of such ineligible
Portfolio Investment from the Borrowing Base), (3) all representations and
warranties of the Borrower contained in Article IV shall be true and correct, in
all material respects, as of the date of substitution, (4) all actions or
additional actions (if any) necessary to perfect the security interest of the
Administrative Agent in such substitute Portfolio Investment and related
Collateral shall have been taken as of or prior to the date of substitution and
(5) the Borrower shall deliver to the Administrative Agent on the date of such
substitution (A) a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date and (B) a Borrowing Base
Certification Report (including a calculation of the Borrowing Base after giving
effect to such substitution).
(f)    [Intentionally deleted].
(g)    Any repayment or prepayment made pursuant to this Section shall not
affect the Borrowers’ obligation to continue to make payments under any Hedging
Agreement, which shall remain in full force and effect notwithstanding such
repayment or prepayment, subject to the terms of such Hedging Agreement.
(h)    Any repayment or prepayment made pursuant to this Section shall be in
cash without any prepayment premium or penalty (but including all breakage or
similar costs) on the customary terms of the Administrative Agent.
SECTION 2.12.    General Provisions as to Payments.
(a)    Except as provided in Section 2.12(e), the Borrower shall make each
payment of principal of, and interest on, the Advances and of fees hereunder
without any set off, counterclaim or any deduction whatsoever, not later than
12:00 P.M. (Eastern time) on the date when due, in Federal or other funds
immediately available in Houston, Texas, to the Administrative Agent at its
address

Credit Agreement - Page 44          116414841 v.12



--------------------------------------------------------------------------------

                    

referred to in Section 9.01. The Administrative Agent will promptly distribute
to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders.
(b)    Whenever any payment of principal of, or interest on, the Base Rate
Advances or of fees shall be due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next succeeding Business Day.
Whenever any payment of principal of or interest on, the Euro-Dollar Advances
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day unless such Euro-Dollar Business Day falls in another calendar month, in
which case the date for payment thereof shall be the next preceding Euro-Dollar
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.
(c)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Advances. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Advance included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(d)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e)    Taxes.
(i)    Defined Terms. For purposes of this Section 2.12(e), the term “Applicable
Law” includes FATCA.

Credit Agreement - Page 45          116414841 v.12



--------------------------------------------------------------------------------

                    

(ii)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by any Applicable Law. If any Applicable Law (as determined
in the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.12(e)(ii)) the Administrative Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.
(iii)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (ii) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(iv)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.12(e)(iv)) payable or paid by the Administrative Agent or such Lender,
as the case may be, or required to be withheld or deducted from a payment to
such recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the amount of, calculation of
and circumstances giving rise to such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(v)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(vi)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission

Credit Agreement - Page 46          116414841 v.12



--------------------------------------------------------------------------------

                    

of such documentation (other than such documentation set forth in this Section
2.12(e) (vi)(A), (B) and (C) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing:
(A)    each Lender that is a United States person (as such term is defined in
Section 7701(a)(30)) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed copies of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;
(B)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is entitled under
Applicable Law to do so), whichever of the following is applicable: (i) in the
case of a Foreign Lender claiming the benefits of an income tax treaty to which
the United States is a party, duly completed and executed copies of Internal
Revenue Service Form W-8BEN claiming an exemption from U.S. federal withholding
Tax with respect to U.S. source payments to be received by such Foreign Lender
under any Loan Document, (ii) duly completed and executed copies of Internal
Revenue Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit M-1 hereto to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed and executed copies of Internal Revenue Service Form W-8BEN, and (iv)
to the extent a Foreign Lender is not the beneficial owner, duly completed and
executed copies of Internal Revenue Service Form W-8IMY, accompanied by duly
completed and executed copies of Internal Revenue Service Form W-8ECI, Internal
Revenue Service Form W-8BEN, a certificate substantially in the form of Exhibit
M-2 or Exhibit M-3 hereto, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a certificate substantially in the form of
Exhibit M-4 hereto on behalf of each such direct and indirect partner;    
(C)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time

Credit Agreement - Page 47          116414841 v.12



--------------------------------------------------------------------------------

                    

or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.12(e)(vi)(C),
“FATCA” shall include any amendments to FATCA made after the date of this
Agreement, and
(D) any Foreign Lender shall, to the extent it is entitled by Applicable Law to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed and executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(vii)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall promptly pay to the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes giving rise to such
refund, credit, offset, or other reimbursement), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.


(viii)    Survival. Each party’s obligations under this Section 2.12(e) shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
commitments hereunder and the repayment, satisfaction or discharge of all
obligations under any Loan Document.



Credit Agreement - Page 48          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 2.13.    Computation of Interest and Fees. Interest on the Advances
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last day).
Utilization fees, Unused Commitment Fees and any other fees payable hereunder
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last day).
SECTION 2.14.    Increase in Commitments.
(a)    The Borrower shall have the right, at any time prior to the date that is
one hundred eighty (180) days prior to the Termination Date by written notice to
and in consultation with the Administrative Agent, to request an increase in the
aggregate Revolver Commitments (each such requested increase, a “Commitment
Increase”), by having one or more existing Lenders increase their respective
Revolver Commitments then in effect (each, an “Increasing Lender”), by adding as
a Lender with a new Revolver Commitment hereunder one or more Persons that are
not already Lenders (each, an “Additional Lender”), or a combination thereof,
provided that (i) any such request for a Commitment Increase shall be in a
minimum amount of $5,000,000, (ii) immediately after giving effect to any
Commitment Increase, (y) the aggregate Revolver Commitments shall not exceed
$150,000,000 and (z) the aggregate of all Commitment Increases effected shall
not exceed $50,000,000, (iii) no Default or Event of Default shall have occurred
and be continuing on the applicable Commitment Increase Date (as hereinafter
defined) or shall result from any Commitment Increase, (iv) immediately after
giving effect to any Commitment Increase (including any Borrowings in connection
therewith and the application of the proceeds thereof), the Borrower shall be in
compliance with the covenants contained in Article V, (v) no consent of any
Lender to such Commitment Increase shall be required and no Lender shall be
obligated to participate as a Lender in such Commitment Increase, and (vi) the
Borrower shall give the existing Lenders the right of first refusal for
participating in any such Commitment Increase by providing such notice to the
Administrative Agent ten (10) Business Days before executing a commitment with
any Person that is not already a Lender. An existing Lender shall have priority
over Additional Lenders to participate in such requested Commitment Increase if
such existing Lender provides written notice of its election to participate
within ten (10) Business Days of such existing Lender’s receipt of such notice.
Such notice from the Borrower shall specify the requested amount of the
Commitment Increase. No Lender shall have any obligation to become an Increasing
Lender and any decision by a Lender to increase its Commitment shall be made in
its sole discretion independently from any other Lender. Other than fees payable
to the Administrative Agent, any fees paid by the Borrower for a Commitment
Increase to an Increasing Lender, an Additional Lender, and the Administrative
Agent, shall be for their own account and shall be in an amount, if any,
mutually agreed upon by each such party and the Borrower, in each party’s sole
discretion.
(b)    Each Additional Lender must qualify as an Eligible Assignee (the
selection of which shall include the prior approval of the Administrative
Agent). The Borrower and each Additional Lender shall execute a joinder
agreement, and the Borrower and each Lender shall execute all such other
documentation as the Administrative Agent and the Borrowers may reasonably
require, all in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, to evidence the Revolver Commitment adjustments referred
to in Section 2.14(e); provided that the failure of any Lender that is not an
Additional Lender or an Increasing Lender to execute any such documentation
shall not impair the ability of the Additional Lenders, the Increasing Lenders
and the Borrower to effect a Commitment Increase pursuant to this Section 2.14.
(c)    If the aggregate Revolver Commitments are increased in accordance with
this Section 2.14, the Borrower (in consultation with the Administrative Agent),
Increasing Lender(s) (if any) and Additional Lender(s) (if any) shall agree upon
the effective date (the “Commitment Increase

Credit Agreement - Page 49          116414841 v.12



--------------------------------------------------------------------------------

                    

Date,” which shall be a Business Day not less than thirty (30) days prior to the
Termination Date). The Administrative Agent shall promptly notify the Lenders of
such increase and the Commitment Increase Date.
(d)    Notwithstanding anything set forth in this Section 2.14 to the contrary,
the Borrower shall not incur any Revolver Advances pursuant to any Commitment
Increase (and no Commitment Increase shall be effective) unless the conditions
set forth in Section 2.14(a) as well as the following conditions precedent are
satisfied on the applicable Commitment Increase Date:
(i)    The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
(A)    a supplement to this Agreement signed by the Required Lenders and each
other Lender committing to the Commitment Increase, setting forth the
reallocation of Commitments referred to in Section 2.14(e), all other
documentation required by the Administrative Agent pursuant to Section 2.14(b)
and such other modifications, documents or items as the Administrative Agent,
the Lenders or their counsel may reasonably request;
(B)    an instrument, duly executed by the Borrower and each Guarantor
acknowledging and reaffirming its obligations under this Agreement, the
Collateral Documents, and the other Loan Documents to which it is a party;
(C)    a certificate of the secretary or an assistant secretary of the Borrower
and each Guarantor, certifying to and attaching the resolutions adopted by the
board of directors (or similar governing body) of such party approving or
consenting to such Commitment Increase;
(D)    a certificate of the Chief Financial Officer or another Responsible
Officer of the Borrower, certifying that (x) as of the Commitment Increase Date,
all representations and warranties of the Borrower and the Guarantors contained
in this Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), (y) immediately
after giving effect to such Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof), the Borrower
is in compliance with the covenants contained in Article V, and (z) no Default
or Event of Default has occurred and is continuing, both immediately before and
after giving effect to such Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof);
(E)    unless waived by the Administrative Agent and the Additional Lender(s),
if any, an opinion or opinions of counsel for the Borrower and the Guarantors,
in a form satisfactory to Administrative Agent and covering such matters as
Administrative Agent may reasonably request, addressed to the Administrative
Agent and the Lenders, together with such other documents, instruments and
certificates as the Administrative Agent shall have reasonably requested; and

Credit Agreement - Page 50          116414841 v.12



--------------------------------------------------------------------------------

                    

(F)    such other documents or items that the Administrative Agent, the Lenders
or their counsel may reasonably request.
(ii)    In the case of any Borrowing of Revolver Advances in connection with
such Commitment Increase for the purpose of funding an Acquisition, the
applicable conditions set forth in this Agreement with respect to Acquisitions
shall have been satisfied.
(e)    On the Commitment Increase Date, (i) the aggregate principal outstanding
amount of the Revolver Advances (the “Initial Advances”) immediately prior to
giving effect to the Commitment Increase shall be deemed to be repaid, (ii)
immediately after the effectiveness of the Commitment Increase, the Borrower
shall be deemed to have made new Borrowings of Revolver Advances (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Advances and of the types and for the Interest
Periods specified in a Notice of Borrowing delivered to the Administrative Agent
in accordance with Section 2.01, (iii) each Lender shall pay to the
Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s pro rata percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (z) such Lender’s pro rata percentage (calculated without giving
effect to the Commitment Increase) of the Initial Advances, (iv) after the
Administrative Agent receives the funds specified in clause (iii) above, the
Administrative Agent shall pay to each Lender the portion of such funds equal to
the difference, if positive, between (y) such Lender’s pro rata percentage
(calculated without giving effect to the Commitment Increase) of the Initial
Advances and (z) such Lender’s pro rata percentage (calculated after giving
effect to the Commitment Increase) of the amount of the Subsequent Borrowings,
(v) the Lenders shall be deemed to hold the Subsequent Borrowings ratably in
accordance with their respective Revolver Commitments (calculated after giving
effect to the Commitment Increase), (vi) the Borrower shall pay all accrued but
unpaid interest on the Initial Advances to the Lenders entitled thereto, and
(vii) the signature pages hereto shall be deemed amended to reflect the Revolver
Commitments of all Lenders after giving effect to the Commitment Increase. The
deemed payments made pursuant to clause (i) above in respect of each Tranche
Euro-Dollar Advance shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 8.05 if the Commitment Increase Date occurs other
than on the last day of the Interest Period relating thereto.
SECTION 2.15. Extension Options. At least 45 days prior to each of March 11,
2017 (the third anniversary of the Closing Date) and March 11, 2018 (the fourth
anniversary of the Closing Date), the Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) request that the
Administrative Agent and the Lenders extend the date set forth in the definition
of Termination Date by one year, and the Administrative Agent and the Lenders
may, each in their sole and individual discretion, elect to do so, it being
understood that (i) no extension shall be effective unless all Lenders
unanimously agree to extend and (ii) any Lender who has not responded to such
extension request within fifteen (15) Business Days following the date of the
Administrative Agent’s notice of such extension request to the Lenders, shall be
deemed to have rejected such request. In the event that one extension request is
exercised and accepted by all Lenders, this Agreement shall be automatically
amended as of March 11, 2017 to provide that the definition of Termination Date
would be extended to March 11, 2018. In the event that two extension requests
are exercised and accepted by all Lenders, upon effectiveness of the second
extension, this Agreement shall be automatically amended as of March 11, 2018 to
provide that the definition of Termination Date would be extended to March 11,
2019. Any extension pursuant to this Section 2.15 shall be effective as of the
date of the amendment to this Agreement effecting such extension and each such
amendment shall be conditioned upon: (x) no Default or Event of Default and (y)
continued accuracy of the representations and warranties, in each case as of the
date of such amendment in all material respects. The first extension request
shall expire if not made on or prior to March 11, 2017 and shall not take effect
prior to March 11, 2017. The second extension request shall expire if not made
on or prior to March 11, 2018 and shall not take effect

Credit Agreement - Page 51          116414841 v.12



--------------------------------------------------------------------------------

                    

prior to March 11, 2018. There shall be no more than in aggregate two (2)
extension requests, resulting in total extensions no longer than two (2) years,
so that the Termination Date is no later than March 11, 2019.
ARTICLE III    
CONDITIONS TO BORROWINGS
SECTION 3.01.    Conditions to Closing and First Borrowing. The obligation of
each Lender to make an Advance on the Closing Date is subject to the
satisfaction of the conditions set forth in Section 3.02 and the following
additional conditions:
(h)    receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Agreement signed by such party;
(i)    receipt by the Administrative Agent of a duly executed Revolver Note for
the account of each Lender, complying with the provisions of Section 2.04;
(j)    receipt by the Administrative Agent of an opinion of counsel to the Loan
Parties, dated as of the Closing Date (or in the case of an opinion delivered
pursuant to Section 5.28 hereof such later date as specified by the
Administrative Agent) in a form satisfactory to Administrative Agent and
covering such matters set forth in Exhibit E hereto and such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;
(k)    receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the date of the first Borrowing, substantially in the form
of Exhibit F hereto, signed by a chief financial officer or other authorized
officer of each Loan Party, to the effect that, to his knowledge, (i) no Default
has occurred and is continuing on the date of the first Borrowing and (ii) the
representations and warranties of the Loan Parties contained in Article IV are
true on and as of the date of the first Borrowing hereunder;
(l)    receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including without limitation a certificate of incumbency of each Loan
Party (the “Officer’s Certificate”), signed by the Secretary, an Assistant
Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, substantially in the form of
Exhibit G hereto, certifying as to the names, true signatures and incumbency of
the officer or officers of the respective Loan Party, authorized to execute and
deliver the Loan Documents, and certified copies of the following items: (i) the
Loan Party’s Organizational Documents; (ii) the Loan Party’s Operating
Documents; (iii) if applicable, a certificate of the Secretary of State of such
Loan Party’s state of organization as to the good standing or existence of such
Loan Party, and (iv) the Organizational Action, if any, taken by the board of
directors of the Loan Party or the members, managers, trustees, partners or
other applicable Persons authorizing the Loan Party’s execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Loan Party is a party;
(m)    completion of due diligence to the satisfaction of the Administrative
Agent with respect to the Borrower and its Subsidiaries, including but not
limited to review of the Investment Policies, risk management procedures,
accounting policies, systems integrity, compliance, management and
organizational structure and the loan and investment portfolio of the Borrower
and its Subsidiaries;

Credit Agreement - Page 52          116414841 v.12



--------------------------------------------------------------------------------

                    

(n)    the Security Agreement and the other Collateral Documents, each in form
and content satisfactory to the Administrative Agent shall have been duly
executed by the applicable Loan Parties and such documents shall have been
delivered to the Administrative Agent and shall be in full force and effect and
each document (including each UCC financing statement) required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the benefit
of the Secured Parties, upon filing, recording or possession by the
Administrative Agent, as the case may be, a valid, legal and perfected
first-priority security interest in and lien on the Collateral described in the
Collateral Documents shall have been delivered to the Administrative Agent;
Borrower shall also deliver or cause to be delivered the certificates (with
undated stock powers executed in blank) for all shares of stock or other equity
interests pledged to the Administrative Agent for the benefit of Lenders
pursuant to the Pledge Agreement;
(o)    the Administrative Agent shall have received the results of a search of
the UCC filings (or equivalent filings) made with respect to the Borrower and
the Loan Parties in the states (or other jurisdictions) in which the Loan
Parties are organized, the chief executive office of each such Person is
located, any offices of such persons in which records have been kept relating to
Collateral described in the Collateral Documents and the other jurisdictions in
which UCC filings (or equivalent filings) are to be made pursuant to the
preceding paragraph, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens other than Permitted
Encumbrances indicated in any such financing statement (or similar document)
have been released or subordinated to the satisfaction of Administrative Agent;
(p)    receipt by the Administrative Agent of a Borrowing Base Certification
Report, dated as of the date of the initial Notice of Borrowing and satisfactory
in all respects to the Administrative Agent;
(q)    the Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and any fees owed to the
Administrative Agent, and shall have reimbursed the Administrative Agent for all
fees, costs and expenses of closing the transactions contemplated hereunder and
under the other Loan Documents, including the reasonable legal, audit and other
document preparation costs incurred by the Administrative Agent; and
(r)    such other documents or items as the Administrative Agent, the Lenders or
their counsel may reasonably request.
For purposes of determining compliance with the conditions specified in this
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
SECTION 3.02.    Conditions to All Borrowings. The obligation of each Lender to
make an Advance on the occasion of each Borrowing or Swing Borrowing is subject
to the satisfaction of the following conditions:
(a)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.02, together with a Borrowing Base Certification Report dated as of
the date of delivery and satisfactory in all respects to the Administrative
Agent;

Credit Agreement - Page 53          116414841 v.12



--------------------------------------------------------------------------------

                    

(b)    receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require confirming that the Borrower shall
be in compliance with the Minimum Liquidity Requirement, if applicable;
(c)    the fact that, immediately before and after such Borrowing or Swing
Borrowing, no Default shall have occurred and be continuing;
(d)    the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement and the other representations and
warranties contained in the Loan Documents shall be true, in all material
respects, on and as of the date of such Borrowing or Swing Borrowing (except to
the extent that any such representations and warranties speak as to a specific
date, in which case such representations and warranties shall be true as of such
date);
(e)    the fact that, immediately after such Borrowing or Swing Borrowing: (A)
the aggregate outstanding principal amount of the Revolver Advances of each
Lender will not exceed the amount of its Revolver Commitment and (B) the
aggregate outstanding principal amount of the Revolver Advances will not exceed
the aggregate amount of the Revolver Commitments of all of the Lenders as of
such date;
(f)    with respect to each Pre-Positioned Investment that is funded with the
proceeds of such Advance, the Administrative Agent and the Collateral Custodian
shall have received a faxed copy of the executed note, if any, evidencing such
Pre-Positioned Investment, and, if requested in writing by the Administrative
Agent, the Administrative Agent shall have received a copy of the credit
analysis, underwriting materials and any similar document previously prepared by
the Borrower in connection with its investment decision in such Pre-Positioned
Investment; and
(g)    the fact that, immediately after such Borrowing or Swing Borrowing the
aggregate outstanding principal amount of the Revolver Advances will not exceed
the lesser of: (A) the aggregate amount of the Revolver Commitments of all of
the Lenders as of such date; and (B) the Borrowing Base.
Each Borrowing or Swing Borrowing and each Notice of Continuation or Conversion
hereunder shall be deemed to be a representation and warranty by the Loan
Parties on the date of such Borrowing or Swing Borrowing as to the truth and
accuracy of the facts specified in clauses (c), (d) and (e) of this Section.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
The Borrower and Guarantors represent and warrant that:
SECTION 4.01.    Existence and Power. As of the Closing Date, the Borrower is a
corporation, and each Guarantor, if any, is a corporation, limited liability
company or other legal entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as the case may be, is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, and has all organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
SECTION 4.02.    Organizational and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
this Agreement, the Notes, the Collateral Documents and the other Loan Documents
to which such Loan Party is a party (i) are within

Credit Agreement - Page 54          116414841 v.12



--------------------------------------------------------------------------------

                    

such Loan Party’s organizational powers, (ii) have been duly authorized by all
necessary Organizational Action, (iii) require no action by or in respect of, or
filing with, any Governmental Authority that has not been obtained or made when
required, (iv) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Organizational Documents and Operating
Documents of such Loan Party or of any agreement, judgment, injunction, order,
decree or other instrument binding upon such Loan Party or any of its
Subsidiaries, and (v) do not result in the creation or imposition of any Lien on
any asset of such Loan Party or any of its Subsidiaries (other than Liens in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Obligations).
SECTION 4.03.    Binding Effect. This Agreement constitutes a valid and binding
agreement of the Loan Parties enforceable in accordance with its terms, and the
Notes, the Collateral Documents and the other Loan Documents, when executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of the Loan Parties party to such Loan Document enforceable in
accordance with their respective terms, provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally.
SECTION 4.04.    Financial Information.
(f)    The audited consolidated balance sheet of the Borrower as of December 31,
2012 and the related consolidated statements of income, shareholders’ equity and
cash flows for the Fiscal Year then ended, reported on by Grant Thornton LLP,
copies of which have been delivered to the Administrative Agent for delivery to
each of the Lenders, and drafts of the unaudited consolidated financial
statements of the Borrower for the interim period ended December 31, 2013,
copies of which have been delivered to each of the Lenders, fairly present, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such dates and their consolidated results of
operations and cash flows for such periods stated.
(g)    Since December 31, 2013 there has been no event, act, condition or
occurrence having a Material Adverse Effect.
SECTION 4.05.    Litigation. There is no action, suit or proceeding pending, or
to the knowledge of the Loan Parties threatened, against or affecting the Loan
Parties or any of their respective Subsidiaries before any court or arbitrator
or any Governmental Authority which in any manner draws into question the
validity or enforceability of, or could impair the ability of the Loan Parties
to perform their respective obligations under, this Agreement, the Notes, the
Collateral Documents or any of the other Loan Documents.
SECTION 4.06.    Compliance with ERISA.
(a)    The Loan Parties and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance with the applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or a Plan
under Title IV of ERISA.
(b)    Neither the Loan Parties nor any member of the Controlled Group is or
ever has been obligated to contribute to any Multiemployer Plan.
(c)    The assets of the Loan Parties or any Subsidiary of any Loan Party do not
and will not constitute “plan assets,” within the meaning of ERISA, the Code and
the respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement, and the

Credit Agreement - Page 55          116414841 v.12



--------------------------------------------------------------------------------

                    

borrowing and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Code.
SECTION 4.07.    Payment of Taxes. There have been filed on behalf of the Loan
Parties and their respective Subsidiaries all Federal, state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Loan Parties or any Subsidiary have been paid
other than those being contested in good faith and by appropriate proceedings
diligently conducted and with respect to which such Person has established
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Loan Parties and their respective Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Loan Parties,
adequate. No Loan Party has been given or been requested to give a waiver of the
statute of limitation relating to the payment of Federal, state, local or
foreign taxes.
SECTION 4.08.    Subsidiaries. Each of the Subsidiaries (other than any
Foreclosed Subsidiary) of each Loan Party is a corporation, a limited liability
company or other legal entity, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, is duly qualified
to transact business in every jurisdiction where, by the nature of its business,
such qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. No Loan Party has any Subsidiaries except
those Subsidiaries listed on Schedule 4.08 and as set forth in any Compliance
Certificate provided to the Administrative Agent and Lenders pursuant to Section
5.01(c) after the Closing Date, which accurately sets forth each such
Subsidiary’s complete name and jurisdiction of organization.
SECTION 4.09.    Investment Company Act, Etc. The Borrower is qualified as a RIC
and as an “investment company” that has elected to be a “business development
company” as defined in Section 2(a)(48) of the Investment Company Act and is
subject to regulation as such under the Investment Company Act including Section
18, as modified by Section 61, of the Investment Company Act. The business and
other activities of the Borrower, including but not limited to, the making of
the Advances by the Lenders, the application of the proceeds and repayment
thereof by the Borrower and the consummation of the transactions contemplated by
the Loan Documents to which the Borrower is a party do not result in any
violations, with respect to the Borrower, of the provisions of the Investment
Company Act or any rules, regulations or orders issued by the Securities and
Exchange Commission thereunder.
SECTION 4.10.    All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Loan Parties of this Agreement and any Loan Document to which any Loan Party is
a party, have been obtained.
SECTION 4.11.    Ownership of Property; Liens. Each of the Loan Parties and
their respective Subsidiaries has title or the contractual right to possess its
properties sufficient for the conduct of its business and none of such
properties is subject to any Lien except as permitted in Section 5.14.
SECTION 4.12.    No Default. No Loan Party or any of their respective
Subsidiaries is in default in any material respect under or with respect to any
material agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound. No Default or Event of Default has occurred
and is continuing.
SECTION 4.13.    Full Disclosure. The Loan Parties have disclosed to the Lenders
in writing any and all facts which, alone or in the aggregate, could reasonably
be expected to have a Material Adverse Effect or to materially affect or alter
the business of the Loan Parties as presently conducted.

Credit Agreement - Page 56          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 4.14.    Environmental Matters.
(a)    No Loan Party or any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party or any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.
(b)    No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Loan Parties, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, and managed or otherwise handled in minimal
amounts in the ordinary course of business of such Loan Party or Subsidiary of a
Loan Party in compliance with all applicable Environmental Requirements.
(c)    The Loan Parties, and each of their respective Subsidiaries, has procured
all Environmental Authorizations necessary for the conduct of the business
contemplated on such Property, and is in compliance in all material respects
with all Environmental Requirements in connection with the operation of the
Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.
SECTION 4.15.    Compliance with Laws. Each Loan Party and each Subsidiary of a
Loan Party is in compliance in all material respects with all applicable laws,
including, without limitation, all Environmental Laws and all regulations and
requirements of the Securities and Exchange Commission and the National
Association of Securities Dealers, Inc. (including with respect to timely filing
of reports).
SECTION 4.16.    Capital Securities. All Capital Securities, debentures, bonds,
notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance, in all material respects, with all applicable laws, including, but
not limited to, the “Blue Sky” laws of all applicable states and the federal
securities laws. The issued shares of Capital Securities of each of the Loan
Party’s respective Subsidiaries are owned by the Loan Parties free and clear of
any Lien or adverse claim.
SECTION 4.17.    Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System. Following the application of the proceeds from each Advance, not more
than 25% of the value of the assets, either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis, will be “Margin Stock.”
SECTION 4.18.    Insolvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Advances under this Agreement, no
Loan Party will be “insolvent,” within the meaning of such term as defined in §
101 of Title 11 of the United States Code or Section 2 of either the Uniform
Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act, or any other
applicable state law pertaining to fraudulent transfers, as each may be amended
from time to time,

Credit Agreement - Page 57          116414841 v.12



--------------------------------------------------------------------------------

                    

or be unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated.
SECTION 4.19.    Collateral Documents. Upon execution by the applicable Loan
Parties, the Collateral Documents shall be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral, securing the
Obligations, and, upon (i) the filing of one or more UCC financing statements in
the appropriate jurisdictions, (ii) delivery of the certificates evidencing
shares of stock, membership interests and other equity interests and delivery of
the original notes and other instruments representing debt or other obligations
owing to the Loan Parties to the Collateral Custodian as bailee for the
Administrative Agent and (iii) execution and delivery of deposit account control
agreements (in form and substance acceptable to the Administrative Agent) with
any depositary bank (other than Capital One) at which any Loan Party maintains a
deposit account, the Administrative Agent shall have or continue to have a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the applicable Loan Parties, in such Collateral and the proceeds
thereof that can be perfected upon filing of one or more UCC financing
statements and execution and delivery of such equity interests, notes and other
instruments and such control agreements, in each case prior and superior in any
right to any other Person. The representations and warranties of the Loan
Parties contained in the Collateral Documents are true and correct.
SECTION 4.20.    Labor Matters. There are no strikes, lockouts, slowdowns or
other labor disputes against any Loan Party or any Subsidiary of any Loan Party
pending or, to the knowledge of any Loan Party, threatened. The hours worked by
and payment made to employees of the Loan Parties and each Subsidiary of any
Loan Party have been in compliance with the Fair Labor Standards Act and any
other applicable federal, state or foreign law dealing with such matters. All
payments due from the Loan Parties or any of their respective Subsidiaries, or
for which any claim may be made against the Loan Parties or any of their
respective Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary, as appropriate. No Loan Party or any
Subsidiary of a Loan Party is party to a collective bargaining agreement.
SECTION 4.21.    Patents, Trademarks, Etc. The Loan Parties and their respective
Subsidiaries own, or are licensed to use, all patents, trademarks, trade names,
copyrights, technology, know-how and processes, service marks and rights with
respect to the foregoing that are material to the businesses, assets,
operations, properties or condition (financial or otherwise) of the Loan Parties
and their respective Subsidiaries taken as a whole. The use of such patents,
trademarks, trade names, copyrights, technology, know-how, processes and rights
with respect to the foregoing by the Loan Parties and their respective
Subsidiaries, does not infringe on the rights of any Person.
SECTION 4.22.    Insurance. The Loan Parties and each of their Subsidiaries has
(either in the name of such Loan Party or in such Subsidiary's name), with
financially sound and reputable insurance companies, insurance in at least such
amounts and against at least such risks (including on all its property, and
public liability and worker's compensation) as are usually insured against in
the same general area by companies of established repute engaged in the same or
similar business.
SECTION 4.23.    Anti-Terrorism Laws. None of the Loan Parties, or any of their
respective Subsidiaries, is in violation of any laws relating to terrorism or
money laundering, including, without limitation, the Patriot Act.
SECTION 4.24.    Ownership Structure. As of the Closing Date, Schedule 4.24 is a
complete and correct list of all Subsidiaries of the Borrower and of each Loan
Party setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Capital Securities
in such Subsidiary, (iii) the nature of the Capital Securities held by each such
Person, and (iv)

Credit Agreement - Page 58          116414841 v.12



--------------------------------------------------------------------------------

                    

the percentage of ownership of such Subsidiary represented by such Capital
Securities. Except as disclosed in such Schedule, as of the Closing Date (i) the
Borrower and its Subsidiaries owns, free and clear of all Liens and has the
unencumbered right to vote, all outstanding Capital Securities in each Person
shown to be held by it on such Schedule, (ii) all of the issued and outstanding
Capital Securities of each Person is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional Capital Securities of any type in, any such Person.
SECTION 4.25.    Reports Accurate; Disclosure. All information, Exhibits,
financial statements, documents, books, records or reports furnished or to be
furnished by the Loan Parties to the Administrative Agent or any Lender in
connection with this Agreement or any Loan Document, including without
limitation all reports furnished pursuant to Section 4.04, are true, complete
and accurate in all material respects; it being recognized by the Administrative
Agent and the Lenders that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results.
Neither this Agreement, nor any Loan Document, nor any agreement, document,
certificate or statement furnished to the Administrative Agent or the Lenders in
connection with the transactions contemplated hereby contains any untrue
statement of material fact or omits to state a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made. There is no fact known to any Loan
Party which materially and adversely affects the Borrower and its Subsidiaries,
or in the future is reasonably likely to have a Material Adverse Effect.
SECTION 4.26.    Location of Offices. The state of organization of Borrower
(within the meaning of Article 9 of the UCC) is Maryland. Neither the Borrower
nor any Guarantor has changed its name, identity, structure, existence or state
of formation, whether by amendment of its Organizational Documents, by
reorganization or otherwise, or has changed its state of organization (within
the meaning of Article 9 of the UCC) within the four (4) months preceding the
Closing Date or any subsequent date on which this representation is made.
SECTION 4.27.    Affiliate Transactions. Except as permitted by Section 5.27,
neither the Borrower nor any Subsidiary nor any other Loan Party is a party to
or bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of the Borrower, any Subsidiary or any other Loan Party is a party.
SECTION 4.28.    Broker’s Fees. Except as otherwise agreed with the
Administrative Agent, no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as otherwise agreed with the Administrative Agent, no other
similar fees or commissions will be payable by any Loan Party for any other
services rendered to the Borrower or any of its Subsidiaries ancillary to the
transactions contemplated hereby.
SECTION 4.29.    Survival of Representations and Warranties, Etc. All statements
contained in any certificate, financial statement or other instrument delivered
by or on behalf of the Borrower, any Subsidiary or any other Loan Party to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Closing Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Loan Parties in favor of
the Administrative Agent and each of the Lenders under this Agreement.

Credit Agreement - Page 59          116414841 v.12



--------------------------------------------------------------------------------

                    

All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Advances.
SECTION 4.30.    Loans and Investments. No Loan Party nor any of their
respective Subsidiaries has made a loan, advance or Investment which is
outstanding or existing on the Closing Date except (i) Portfolio Investments in
the ordinary course of business and consistently with the Investment Policies,
(ii) Investments in Subsidiaries and Affiliates as set forth on Schedule 4.24,
(iii) Investments in Cash and Cash Equivalents, and (iv) other Investments in
existence on the Closing Date and described on Schedule 4.30.
SECTION 4.31.    No Default or Event of Default. No event has occurred and is
continuing and no condition exists, or would result from any Advance or from the
application of the proceeds therefrom, which constitutes or would reasonably be
expected to constitute a Default or Event of Default.
SECTION 4.32.    USA Patriot Act; OFAC.
(a)    No Loan Party nor any Affiliate of a Loan Party is (1) a Person that
resides or has a place of business in a country or territory named on such lists
or which is designated as a Non-Cooperative Jurisdiction by the Financial Action
Task Force on Money Laundering, or whose subscription funds are transferred from
or through such a jurisdiction; (2) a “Foreign Shell Bank” within the meaning of
the USA Patriot Act, i.e., a foreign lender that does not have a physical
presence in any country and that is not affiliated with a Lender that has a
physical presence and an acceptable level of regulation and supervision; or (3)
a person or entity that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Section 311 or 312 of the USA Patriot Act as warranting special measures due to
money laundering concerns.
(b)    No Loan Party or any Affiliate of a Loan Party (i) is a Sanctioned
Entity, (ii) has a more than 10% of its assets located in Sanctioned Entities,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Entities. The proceeds of any Advance will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Entity. No Loan Party or
any Affiliate of a Loan Party are in violation of and shall not violate any of
the country or list based economic and trade sanctions administered and enforced
by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
(c)    Notwithstanding anything contained in the foregoing to the contrary, no
Loan Party shall have any duty to investigate or confirm that any shareholder of
Borrower or any officer, director, manager, employee, owner or Affiliate of a
Portfolio Investment is in compliance with the provisions of this Section 4.32,
and any violation by any such Person shall not be a Default under this
Agreement.
SECTION 4.33.    Material Contracts. Schedule 4.33 is, as of the Closing Date, a
true, correct and complete listing of all contracts to which any Loan Party is a
party, the breach of or failure to perform which, either by a Loan Party or
other party to such contract, could reasonably be expected to have a Material
Adverse Effect (“Material Contract”). The Borrower, its Subsidiaries and the
other Loan Parties that is a party to any Material Contract has performed and is
in compliance with all of the material terms of such Material Contract, and no
Loan Party has knowledge of any default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, that exists with respect to any
such Material Contract.
SECTION 4.34.    Collateral-Mortgage Property. With respect to each Mortgaged
Property, if any, within the Collateral the Administrative Agent has: (i) a
first priority lien upon the fee

Credit Agreement - Page 60          116414841 v.12



--------------------------------------------------------------------------------

                    

simple title to the Mortgaged Property, if any; (ii) a first priority lien upon
the leases and rents applicable to the Mortgaged Property, if any; (iii) a first
priority lien upon all equipment and fixtures applicable to the Mortgaged
Property, if any; and (iv) all Mortgaged Property Security Documents, if any,
reasonably requested by the Administrative Agent.
SECTION 4.35.    Mortgaged Properties. As of the Closing Date, Schedule 1.01 is
a correct and complete list of all Mortgaged Properties, if any, included in the
Collateral.
SECTION 4.36.    Common Enterprise. The successful operation and condition of
the Loan Parties is dependent on the continued successful performance of the
functions of the group of Loan Parties as a whole and the successful operation
of each of the Loan Parties is dependent on the successful performance and
operation of each other Loan Party. Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
SECTION 4.37.    Investment Policies. Since the Closing Date, there have been no
material changes in the Investment Policies other than in accordance with this
Agreement, and the Borrower has at all times complied in all material respects
with the Investment Policies with respect to each Portfolio Investment. The
Investment Policies, to the extent described in the Borrower’s annual report on
Form 10-K most recently filed with the Securities and Exchange Commission or in
any subsequent filings as filed with the Securities and Exchange Commission, are
or will be fully and accurately described in all material respects.
SECTION 4.38.    Eligibility of Portfolio Investments. On the date of each
Borrowing or Swing Borrowing, (i) the information contained in the Borrowing
Base Certification Report delivered pursuant to Section 3 is an accurate and
complete listing in all material respects of all the Eligible Investments that
are part of the Collateral as of such date, and the information contained
therein with respect to the identity of such Portfolio Investment and the
amounts owing thereunder is true and correct in all material respects as of such
date and (ii) each such Portfolio Investment is an Eligible Investment.
SECTION 4.39.    Portfolio Investments. The Borrower has not authorized the
filing of and is not aware of any financing statements against the Borrower that
include a description of collateral covering the Portfolio Investments other
than any financing statement that has been terminated and financing statements
naming the Administrative Agent for the benefit of the Secured Parties as
secured party. The Borrower is not aware of the filing of any judgment or tax
Lien filings against the Borrower. Each Portfolio Investment was originated or
acquired without any fraud or material misrepresentation by the Borrower or, to
the best of the Borrower’s knowledge, on the part of the Obligor.
SECTION 4.40.    Selection Procedures. No procedures believed by the Borrower to
be adverse to the interests of the Administrative Agent and the Lenders were
utilized by the Borrower in identifying and/or selecting the Portfolio
Investments that are part of the Eligible Investments and are included in the
Borrowing Base.
SECTION 4.41.    Coverage Requirement. The Advances outstanding do not exceed
the lesser of (i) the aggregate amount of the Revolver Commitments of all the
Lenders and (ii) the Borrowing Base.

Credit Agreement - Page 61          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 4.42.    Foreign Corrupt Practices. Neither the Borrower nor any other
Loan Party, nor any director, officer, agent, employee or Affiliate of the
Borrower or any such other Loan Party is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Loan Parties
and their Affiliates have conducted their business in material compliance with
the FCPA and have instituted and maintained policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.


ARTICLE V    
COVENANTS
The Borrower and Guarantors agree, jointly and severally, that, so long as any
Lender has any Revolver Commitment hereunder or any Obligation remains unpaid:
SECTION 5.01.    Information. The Borrower will deliver to the Administrative
Agent, who will then promptly deliver to each of the Lenders:
(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, an audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by an independent public accountants
reasonably acceptable to the Administrative Agent, with such certification to be
free of exceptions and qualifications not acceptable to the Required Lenders;
provided, that to the extent that any Special Purpose Subsidiary or Foreclosed
Subsidiary that is treated as a consolidated entity and reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries, concurrently
with the delivery of the financial statements referred to in this paragraph (a),
the Borrower shall provide to the Administrative Agent a balance sheet for each
such Special Purpose Subsidiary and such Foreclosed Subsidiary as of the end of
such Fiscal Year and the related statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of such Special Purpose
Subsidiary and such Foreclosed Subsidiary for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statement of income and statement of cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, GAAP and consistency by the chief
financial officer of the Borrower; provided, that to the extent that any Special
Purpose Subsidiary or any Foreclosed Subsidiary that is treated as a
consolidated entity and reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries, concurrently with the delivery of the financial
statements referred to in this paragraph (b), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Special Purpose Subsidiary
and such Foreclosed Subsidiary as of the

Credit Agreement - Page 62          116414841 v.12



--------------------------------------------------------------------------------

                    

end of such Fiscal Quarter and the related statements of income, stockholders’
equity and cash flows (together with all footnotes thereto) of such Special
Purpose Subsidiary and such Foreclosed Subsidiary for such Fiscal Quarter,
setting forth in each case in comparative form the figures for the previous
Fiscal Quarter;
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit H and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officer or other authorized officers of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Loan Parties were in compliance with the requirements of Sections 5.04, 5.05,
5.07, 5.09, 5.10, 5.11, 5.12 and 5.37 on the date of such financial statements,
(ii) setting forth the identities of the respective Subsidiaries on the date of
such financial statements, and (iii) stating whether any Default exists on the
date of such certificate and, if any Default then exists, setting forth the
details thereof and the action which the Loan Parties are taking or propose to
take with respect thereto;
(d)    as soon as available and in any event within 30 days after the end of
each calendar month, a monthly summary from the Collateral Custodian with
respect to the Collateral subject to the Custodial Agreements with the
Collateral Custodian, such summary to be in form and substance acceptable to the
Administrative Agent;
(e)    within 5 Business Days after the Borrower becomes aware of the occurrence
of any Default, a certificate of the chief financial officer or other authorized
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
(g)    if and when the Borrower or any member of the Controlled Group (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;
(h)    promptly after the Borrower knows of the commencement thereof, notice of
any litigation, dispute or proceeding (and any material development in respect
of such proceedings) involving a claim against a Loan Party and/or any
Subsidiary of a Loan Party for $1,000,000 or more in excess of amounts covered
in full by applicable insurance (subject to customary deductibles);
(i)    a Borrowing Base Certification Report, substantially in the form of
Exhibit D and otherwise in form and content reasonably satisfactory to the
Administrative Agent, which report is certified as to truth and accuracy by the
Chief Financial Officer or other authorized officer of the Borrower and which
report shall be delivered (A) while any Advances or other amounts are
outstanding,

Credit Agreement - Page 63          116414841 v.12



--------------------------------------------------------------------------------

                    

within 7 calendar days following the last day of each month or (B) otherwise, if
there are no Advances outstanding, within 15 calendar days following the last
day of each Fiscal Quarter;
(j)    promptly at the request of the Administrative Agent, (i) copies of the
Investment Documents with respect to any Portfolio Investment and (ii) to the
extent not subject to a nondisclosure provision, any valuation report received
by the Borrower with respect to the Borrower’s and its Subsidiaries’ loan and
investment portfolio, conducted by Deloitte Financial Advisory Services LLP or
such other third party appraiser reasonably acceptable to the Administrative
Agent; provided that, the Borrower shall use its best efforts to obtain the
consent of Deloitte Financial Advisory Services LLP or such other appraiser to
release such report to the Administrative Agent;
(k)    promptly after the Borrower knows of a Value Triggering Event, notice of
such event and the value of the affected Loan;
(l)    promptly upon the occurrence of any Internal Control Event which is
required to be publicly disclosed of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge; and
(m)    from time to time such additional information regarding the financial
position or business of the Borrower, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Lender, may reasonably request.
For purposes of clauses (a), (b) and (f) of this Section 5.01, all financial
statements and other information contained therein filed with the Securities and
Exchange Commission shall be deemed delivered hereunder; provided, however, that
nothing in the foregoing shall be deemed to relieve the Borrower of its
obligation to deliver a Compliance Certificate pursuant to clause (c).
SECTION 5.02.    Inspection of Property, Books and Records.
(a) The Borrower will (i) keep, and will cause each of its Subsidiaries to keep,
its books and records in conformity with GAAP for all dealings and transactions
in relation to its business and activities; (ii) permit, will cause each
Subsidiary of the Borrower and each Loan Party to permit, and will direct the
Adviser to permit, at reasonable times with at least five (5) Business Days’
prior notice (or such lesser time period agreed upon by the Administrative Agent
and the Borrower), which notice shall not be required in the case of an
emergency, the Administrative Agent or its designee, at the expense of the
Borrower and Loan Parties, to perform periodic field audits and investigations
of the Borrower, the Loan Parties and the Collateral, from time to time; and
(iii) permit, and will cause each Subsidiary to permit, with at least five (5)
Business Days’ prior notice (or such lesser time period agreed upon by the
Administrative Agent and the Borrower), the Administrative Agent or its
designee, at the expense of the Borrower and the Loan Parties, to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants; provided that the Borrower shall only be
required to reimburse the Administrative Agent for only one such inspection each
Fiscal Quarter unless a Default shall have occurred and be continuing. The Loan
Parties agree, and the Borrower shall direct the Adviser, to cooperate and
assist in such visits and inspections, in each case at such reasonable times and
as often as may reasonably be desired.
(b) In connection herewith, the Borrower shall cause the Adviser to not change
its name, move the location of its principal place of business and chief
executive office, change the offices where it keeps records concerning the
Collateral, or change the jurisdiction of its formation, unless the Borrower or
the Adviser shall have provided the Administrative Agent with 30 days’ written
notice of such move and

Credit Agreement - Page 64          116414841 v.12



--------------------------------------------------------------------------------

                    

other documents and instruments as the Administrative Agent may reasonably
request in connection therewith and shall have taken all actions required under
the UCC of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral.
SECTION 5.03.    Maintenance of RIC Status and Business Development Company. The
Borrower will maintain its status as a RIC under the Code and as a “business
development company” under the Investment Company Act.
SECTION 5.04.    Minimum Liquidity. The Borrower will maintain, at any time when
the aggregate Revolver Advances minus Cash and Cash Equivalents exceed 85% of
the Adjusted Borrowing Base, Liquidity of not less than 15% of the aggregate
outstanding principal amount of the sum of all Revolver Advances as of the date
of determination (the “Minimum Liquidity Requirement”).
SECTION 5.05.    Capital Expenditures. Capital Expenditures will not exceed in
the aggregate in any Fiscal Year the sum of $500,000; provided that after giving
effect to the incurrence of any Capital Expenditures permitted by this Section,
no Default shall have occurred and be continuing (with the effect that amounts
not incurred in any Fiscal Year may not be carried forward to a subsequent
period).
SECTION 5.06.    Sale/Leasebacks. The Loan Parties shall not, nor shall they
permit any Subsidiary to, enter into any Sale/Leaseback Transaction
SECTION 5.07.    Minimum Consolidated Tangible Net Worth. Consolidated Tangible
Net Worth shall not be less than the sum of (i) 80.0% of the Consolidated
Tangible Net Worth on the Closing Date plus (ii) 80.0% of the cumulative Net
Proceeds of Capital Securities/Conversion of Debt received after the Closing
Date, calculated quarterly at the end of each Fiscal Quarter.
SECTION 5.08.    Acquisitions. No Loan Party or any Subsidiary of a Loan Party
shall make any Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition.
SECTION 5.09.    Interest Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, an Interest Coverage Ratio of not less than
2.00:1.00.
SECTION 5.10.    Asset Coverage Ratio. The Borrower will maintain an Asset
Coverage Ratio, as of the end of each Fiscal Quarter, of not less than
2.25:1.00.
SECTION 5.11.    Loans or Advances. No Loan Party nor any Subsidiary of a Loan
Party shall make loans or advances to any Person except: (i) solely to the
extent not prohibited by Applicable Laws, employee loans or advances that do not
exceed Two Hundred Thousand Dollars ($200,000) in the aggregate at any one time
outstanding made on an arms’-length basis in the ordinary course of business;
(ii) deposits required by government agencies or public utilities; (iii) loans
or advances to the Borrower or any Guarantor that is a Consolidated Subsidiary;
(iv) loans or advances consisting of Portfolio Investments and (v) loans and
advances outstanding on the Closing Date and set forth on Schedule 5.11;
provided that after giving effect to the making of any loans, advances or
deposits permitted by this Section 5.11, no Default shall have occurred and be
continuing. All loans or advances permitted under this Section 5.11 (excluding
Noteless Loans) shall be evidenced by written promissory notes. Except as
approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.

Credit Agreement - Page 65          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 5.12.    Restricted Payments. The Loan Parties will not declare or make
any Restricted Payment during any Fiscal Year, except that:
(a)    any Subsidiary of the Borrower may pay Restricted Payments to the
Borrower, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other Wholly Owned
Subsidiaries; and
(b)    the Borrower may declare or make Restricted Payments from time to time in
accordance with Applicable Law to owners of its Capital Securities so long as
(i) at the time when any such Restricted Payment is to be made, no Default or
Event of Default has occurred and is continuing or would result therefrom; and
(ii) the chief executive officer, chief financial officer or other authorized
officer of the Borrower shall have certified to the Administrative Agent and
Lenders as to compliance with the preceding clause (i) in a certificate
attaching calculations; provided, however, that (x) the Borrower shall not have
to provide a certificate to the Administrative Agent for any Restricted Payments
arising under clause (ii) in the definition of Restricted Payments as long as
the declaration or making of such Restricted Payments does not cause the
occurrence or continuance of a Default or Event of Default, and (y)
notwithstanding the existence of a Default or an Event of Default (other than an
Event of Default specified in Sections 6.01(g) or (h)), the Borrower may pay
dividends in an amount equal to its investment company taxable income, net
tax-exempt interest and net capital gains or to avoid excise taxes imposed on
RICs.
SECTION 5.13.    Investments. No Loan Party nor any Subsidiary of a Loan Party
shall make Investments in any Person except as permitted by Sections 5.08 and
5.11(i) through (iii) and except Investments in (i) Cash and Cash Equivalents,
(ii) Investments not constituting loans or advances in the Capital Securities of
their respective Subsidiaries and equity investments as set forth on Schedule
4.24 and (iii)  Investments in Portfolio Investments made in the ordinary course
of business and consistently with the Investment Policies.
SECTION 5.14.    Negative Pledge. No Loan Party nor any Subsidiary of a Loan
Party will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(a)    Liens existing on the date of this Agreement encumbering assets (other
than Collateral) securing Debt outstanding on the date of this Agreement, in
each case as described and in the principal amounts set forth on Schedule 5.14;
(b)    Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business that are not yet due and payable or that are being contested
in good faith and with due diligence by appropriate proceedings;
(c)    pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs which in no event shall become a Lien prior to any
Collateral Documents;
(d)    Liens of mechanics, materialmen, warehousemen, carriers or other like
liens, securing obligations incurred in the ordinary course of business that:
(1) are not yet due and payable and which in no event shall become a Lien prior
to any Collateral Documents; or (2) are being contested diligently in good faith
pursuant to appropriate proceedings and with respect to which the Loan Party has
established reserves reasonably satisfactory to the Administrative Agent and
Required Lenders and which in no event shall become a Lien prior to any
Collateral Documents;

Credit Agreement - Page 66          116414841 v.12



--------------------------------------------------------------------------------

                    

(e)    good faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business which in no event shall become a Lien prior to any Collateral Document;
(f)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that (i) such Debt is not secured by any additional
assets, and (ii) the amount of such Debt secured by any such Lien is not
increased;
(g)    encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;
(h)    any Lien on Margin Stock;
(i)    any Lien imposed as a result of a taking under the exercise of the power
of eminent domain by any governmental body or by any Person acting under
governmental authority;
(j)    Liens securing reasonable and customary fees of banks and other
depository institutions on Cash and Cash Equivalents held on deposit with such
banks and institutions; provided that such Liens are subordinated to the Liens
described in Section 5.14(l);
(k)    [Intentionally omitted];
(l)    Liens securing the Administrative Agent and the Secured Parties created
or arising under the Loan Documents; and
(m)    Liens securing Debt permitted under Section 5.31(d), provided that
(i) such Liens do not at any time encumber any property other than property
financed by such Debt, (ii) the Debt secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (iii) such Liens attach to such property concurrently
with or within ninety (90) days after the acquisition thereof.
Notwithstanding anything contained in this Section 5.14 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except the Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances.
SECTION 5.15.    Maintenance of Existence, etc. Each Loan Party shall, and shall
cause each Subsidiary of a Loan Party to, maintain its organizational existence
and carry on its business in substantially the same manner and in substantially
the same line or lines of business or line or lines of business reasonably
related to the business now carried on and maintained. Any Subsidiary pledging
Collateral hereunder shall be organized as a corporation, limited liability
company, limited partnership or other legal entity.
SECTION 5.16.    Dissolution. No Loan Party nor any Subsidiary of a Loan Party
shall suffer or permit dissolution or liquidation either in whole or in part or
redeem or retire any shares of its own Capital Securities or that of any
Subsidiary of a Loan Party, except: (1) through corporate or company

Credit Agreement - Page 67          116414841 v.12



--------------------------------------------------------------------------------

                    

reorganization to the extent permitted by Section 5.17; and (2) Restricted
Payments permitted by Section 5.12.
SECTION 5.17.    Consolidations, Mergers and Sales of Assets. No Loan Party
will, nor will it permit any Subsidiary of a Loan Party to, consolidate or merge
with or into, or sell, lease or otherwise transfer all or any substantial part
of its assets to, any other Person, or discontinue or eliminate any business
line or segment, provided that (a) pursuant to the consummation of an
Acquisition permitted under Section 5.08 (but not otherwise) a Loan Party may
merge with another Person if (i) such Person was organized under the laws of the
United States of America or one of its states, (ii) the Loan Party is the Person
surviving such merger, (iii) immediately after giving effect to such merger, no
Default shall have occurred and be continuing, and (iv) if the Borrower merges
with another Loan Party, the Borrower is the Person surviving such merger; (b)
Subsidiaries of a Loan Party (excluding Loan Parties) may merge with one
another; and (c) the foregoing limitation on the sale, lease or other transfer
of assets and on the discontinuation or elimination of a business line or
segment shall not prohibit (1) a transfer of assets or the discontinuance or
elimination of a business line or segment (in a single transaction or in a
series of related transactions) in the ordinary course of business if, after
giving effect thereto the Borrower and its Subsidiaries shall be in compliance
on a pro forma basis, after giving effect to such transfer, discontinuation or
elimination, with the terms and conditions of this Agreement and (2)
divestitures of Portfolio Investments in the ordinary course of business if,
after giving effect thereto the Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to any such divestiture,
with the terms and conditions of this Agreement; provided, however, that upon
the occurrence and during the continuance of a Default or an Event of Default,
the Borrower shall not sell, transfer or otherwise dispose of any asset
(including without limitation any Portfolio Investment) without the prior
written consent of the Administrative Agent.
SECTION 5.18.    Use of Proceeds. No portion of the proceeds of any Advance will
be used by the Borrower or any Subsidiary (i) in connection with, either
directly or indirectly, any tender offer for stock of any corporation with a
view towards obtaining control of such other corporation (other than a Portfolio
Investment; provided that the board of directors or comparable governing body of
the Obligor in which such Investment is made has approved such offer and change
of control), (ii) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock, or (iii) for
any purpose in violation of any applicable law or regulation. Except as
otherwise provided herein, the proceeds of the Advances shall be used: (i) for
working capital and other lawful corporate purposes, (ii) to pay fees and
expenses incurred in connection with this Agreement and (iii) for investments in
Portfolio Investments. No part of the proceeds of any Advance will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.
SECTION 5.19.    Compliance with Laws; Payment of Taxes. Each Loan Party will,
and will cause each Subsidiary of a Loan Party and each member of the Controlled
Group to, comply in all material respects with Applicable Laws (including but
not limited to ERISA and the Patriot Act), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued. Each Loan Party will, and will cause
each Subsidiary of a Loan Party to, pay promptly, prior to delinquency, all
taxes, assessments, governmental charges, claims for labor, supplies, rent and
other obligations which, if unpaid, might become a lien against the property of
a Loan Party or any Subsidiary of a Loan Party, except liabilities being
contested in good faith by appropriate proceedings diligently pursued and
against which, if requested by the Administrative Agent, the Borrower shall have
set up reserves in accordance with GAAP.
SECTION 5.20.    Insurance. Each Loan Party will maintain, and will cause each
Subsidiary of a Loan Party to maintain (either in the name of such Loan Party or
in such Subsidiary’s own

Credit Agreement - Page 68          116414841 v.12



--------------------------------------------------------------------------------

                    

name), with financially sound and reputable insurance companies, insurance on
all its Property in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies of established
repute engaged in the same or similar business. Upon request, the Loan Parties
shall promptly furnish the Administrative Agent copies of all such insurance
policies or certificates evidencing such insurance and such other documents and
evidence of insurance as the Administrative Agent shall request.
SECTION 5.21.    Change in Fiscal Year. No Loan Party will make any significant
change in accounting treatment or reporting practices, except as required or
permitted by GAAP, or change its Fiscal Year (except to conform with the Fiscal
Year of the Borrower) without the consent of the Required Lenders.
SECTION 5.22.    Maintenance of Property. Each Loan Party shall, and shall cause
each Subsidiary of a Loan Party to, maintain all of its properties and assets in
good condition, repair and working order, ordinary wear and tear excepted.
SECTION 5.23.    Environmental Notices. Each Loan Party shall furnish to the
Lenders and the Administrative Agent prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting in any material respects the
Properties or any adjacent property, and all facts, events, or conditions that
could lead to any of the foregoing.
SECTION 5.24.    Environmental Matters. No Loan Party or any Subsidiary of a
Loan Party will, and the Loan Parties shall use commercially reasonable efforts
not to permit any Third Party to, use, produce, manufacture, process, treat,
recycle, generate, store, dispose of, manage at, or otherwise handle or ship or
transport to or from the Properties any Hazardous Materials except for Hazardous
Materials such as cleaning solvents, pesticides and other similar materials
used, produced, manufactured, processed, treated, recycled, generated, stored,
disposed, managed or otherwise handled in minimal amounts in the ordinary course
of business in compliance with all applicable Environmental Requirements.
SECTION 5.25.    Environmental Release. Each Loan Party agrees that upon the
occurrence of an Environmental Release at, under or on any of the Properties it
will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.
SECTION 5.26.    Intentionally Omitted.


SECTION 5.27.    Transactions with Affiliates. No Loan Party nor any Subsidiary
of a Loan Party shall enter into, or be a party to, any transaction with any
Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a Loan
Party or a Subsidiary of a Loan Party), except as permitted by law and in the
ordinary course of business and pursuant to reasonable terms which are no less
favorable to the Loan Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.
SECTION 5.28.    Joinder of Subsidiaries.
(a)    The Loan Parties shall cause any Person which becomes a Domestic
Subsidiary of a Loan Party (other than a Foreclosed Subsidiary) after the
Closing Date to become a party to, and agree to be bound by the terms of, this
Agreement, the Security Agreement, the Pledge Agreement

Credit Agreement - Page 69          116414841 v.12



--------------------------------------------------------------------------------

                    

and the other Loan Documents pursuant to a Joinder Agreement in the form
attached hereto as Exhibit I and otherwise satisfactory to the Administrative
Agent in all respects and executed and delivered to the Administrative Agent
within ten (10) Business Days after the day on which such Person became a
Domestic Subsidiary. The Loan Parties shall also cause the items specified in
Section 3.01(c), (e), (g) and (h) to be delivered to the Administrative Agent
concurrently with the instrument referred to above, modified appropriately to
refer to such instrument and such Subsidiary.
(b)    The Loan Parties shall, or shall cause any Subsidiary (the “Pledgor
Subsidiary”) to pledge: (a) the lesser of (A) 65% of the voting and non-voting
Capital Securities or equivalent equity interests or (B) the entire interest
owned by the Loan Parties and such Pledgor Subsidiary, of any Person which
becomes a Foreign Subsidiary after the Closing Date; and (b) the entire interest
owned by the Loan Parties and such Pledgor Subsidiary, of the Capital Securities
or equivalent equity interest in any Person which becomes a Domestic Subsidiary
after the Closing Date, all pursuant to a Joinder Agreement described above
executed and delivered by the Loan Parties or such Pledgor Subsidiary to the
Administrative Agent within ten (10) Business Days after the day on which such
Person became a Domestic Subsidiary and shall deliver to the Collateral
Custodian, as bailee for the Administrative Agent, such shares of capital stock
together with stock powers executed in blank. The Loan Parties shall also cause
the items specified in Section 3.01(c), (e), (g) and (h) to be delivered to the
Administrative Agent concurrently with the Joinder Agreement referred to above,
modified appropriately to refer to such Joinder Agreement, the pledgor and such
Subsidiary.
(c)    Once any Subsidiary becomes a party to this Agreement in accordance with
Section 5.28(a) or any Capital Securities (or equivalent equity interests) of a
Subsidiary are pledged to the Administrative Agent in accordance with Section
5.28(b), such Subsidiary thereafter shall remain a party to this Agreement and
the Capital Securities (or equivalent equity interests) in such Subsidiary
(including, without limitation, all initial Subsidiaries) shall remain subject
to the pledge to the Administrative Agent, as the case may be, even if such
Subsidiary ceases to be a Subsidiary; provided that if a Subsidiary ceases to be
a Subsidiary of the Borrower as a result of the Borrower’s transfer or sale of
all of the Capital Securities of such Subsidiary owned by Borrower in accordance
with and to the extent permitted by the terms of Section 5.17, the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement and release the Capital Securities of such Subsidiary from the Pledge
Agreement.
SECTION 5.29.    No Restrictive Agreement. No Loan Party will, nor will any Loan
Party permit any of its Subsidiaries to, enter into, after the date of this
Agreement, any indenture, agreement, instrument or other arrangement that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposes materially adverse conditions upon, any of the
following by the Loan Party or any such Subsidiary: (i) the incurrence or
payment of Debt, (ii) the granting of Liens (other than normal and customary
restrictions on the granting of Liens on Capital Securities issued by a Person
other than a Subsidiary in respect of any Portfolio Investment made in the
ordinary course of business) or (iii) the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of property,
real, personal or mixed, tangible. No Loan Party will, nor will any Loan Party
permit any of its Subsidiaries to, enter into, after the date of this Agreement,
any indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the ability of the
Loan Party or any of its Subsidiaries to declare or pay Restricted Payments or
other distributions in respect of Capital Securities of the Loan Party or any
Subsidiary.
SECTION 5.30.    Partnerships and Joint Ventures. Without the prior written
consent of the Required Lenders, no Loan Party shall become a general partner in
any general or limited partnership or a joint venturer in any joint venture.

Credit Agreement - Page 70          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 5.31.    Additional Debt. No Loan Party or Subsidiary of a Loan Party
shall directly or indirectly issue, assume, create, incur or suffer to exist any
Debt or the equivalent (including obligations under capital leases), except for:
(a) the Debt owed to the Lenders and Hedge Counterparties under the Loan
Documents; (b) the Debt existing and outstanding on the Closing Date described
on Schedule 5.31; (c) purchase money Debt hereafter incurred by the Borrower or
any of its Subsidiaries to finance the purchase of equipment so long as (i) such
Debt when incurred shall not exceed the purchase price of the asset(s) financed,
and (ii) the aggregate outstanding principal amount of all Debt permitted under
this clause (c) shall not at any time exceed $1,000,000.00; and (d) convertible
Debt incurred after the date hereof with a maturity when incurred not less than
one year after the Termination Date (after giving effect to any extensions of
the Termination Date which have been exercised at the time of incurrence of the
Debt but not giving effect to any extensions exercised after the incurrence of
such Debt) and with terms no more restrictive than those in this Agreement, so
long as such Debt is (i) unsecured and (ii) subject to subordination terms as
are market for such Debt, including indefinite payment blockage on any payment
default with respect to the Obligations (after the expiration of any cure
periods) and not less than one year payment blockage on any non-payment default
with respect to the Obligations (after the expiration of any cure periods). For
the avoidance of doubt, any convertible Debt incurred after the date hereof
shall not be deemed to be in violation of clause (e) as a result of extensions
to the Termination Date effective after the original incurrence of such
convertible Debt.
SECTION 5.32.    [Intentionally omitted].
SECTION 5.01.    Modifications of Organizational Documents. The Borrower shall
not, and shall not permit any Loan Party or other Subsidiary to, amend,
supplement, restate or otherwise modify its Organizational Documents or
Operating Documents or other applicable document if such amendment, supplement,
restatement or other modification has or would reasonably be expected to have a
Material Adverse Effect.
SECTION 5.02.    ERISA Exemptions. The Loan Parties shall not permit any of
their respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Code and the respective regulations promulgated
thereunder.
SECTION 5.03.    Hedge Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries to, enter into any Hedge Transaction, other
than Hedge Transactions entered into in the ordinary course of business to hedge
or mitigate risks to which the Loan Parties are exposed in the conduct of their
business or the management of their liabilities. Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedge Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedge Transaction under which any Loan Party is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Debt or (ii) as a result of changes in the
market value of any common stock or any Debt) is not a Hedge Transaction entered
into in the ordinary course of business to hedge or mitigate risks.
SECTION 5.04.    Performance of Loan Documents. Each Loan Party will at its own
expense duly fulfill and comply with all obligations on its part to be fulfilled
or complied with under or in connection with the Collateral and all documents
related thereto and will do nothing to impair the rights of any Loan Party or
the Administrative Agent, as agent for the Secured Parties, or of the Secured
Parties in, to and under the Collateral. Each Loan Party shall clearly and
unambiguously set forth, in a manner reasonably satisfactory to the
Administrative Agent, in its financial statements filed with the Securities and
Exchange Commission that the Administrative Agent, as agent for the Secured
Parties has the interest therein granted by the Loan Parties pursuant to the
Loan Documents.

Credit Agreement - Page 71          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 5.05.    Operating Leases. No Loan Party nor any Subsidiary of a Loan
Party shall create, assume or suffer to exist any operating lease except
operating leases which: (A) (1) are entered into in the ordinary course of
business, and (2) the aggregate indebtedness, liabilities and obligations of the
Loan Parties under all such operating leases during any period of four (4)
consecutive Fiscal Quarters shall at no time exceed $500,000; (B) are between a
Borrower or Guarantor, as landlord and a Borrower or Guarantor as tenant; or
(C) are set forth on Schedule 5.37.
SECTION 5.06.    [Intentionally omitted].
SECTION 5.07.    Compliance with Investment Policies and Investment Documents.
The Borrower shall, and shall cause its Subsidiaries to, comply at all times
with its Investment Policies in all material respects and, at their own expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by each of them under the Portfolio
Investments and the related Investment Documents. The Borrower shall furnish to
the Administrative Agent, prior to its effective date, prompt notice of any
changes in the Investment Policies and shall not agree to or otherwise permit to
occur any modification of the Investment Policies in any manner that would or
would reasonably be expected to adversely affect the interests or remedies of
the Administrative Agent or the Secured Parties under this Agreement or any Loan
Document or impair the collectability of any Portfolio Investment without the
prior written consent of the Administrative Agent (in its sole discretion).
SECTION 5.08.    Delivery of Collateral to Collateral Custodian. As soon as
reasonably practical after making a Portfolio Investment but in no event greater
than within sixty (60) days, the Borrower shall deliver possession of all
“instruments” (within the meaning of Article 9 of the UCC) not constituting part
of “chattel paper” (within the meaning of Article 9 of the UCC) that evidence
any Investment, including all original promissory notes, and certificated
securities to the Administrative Agent for the benefit of the Secured Parties,
or to a Collateral Custodian on its behalf, indorsed in blank without recourse
and transfer powers executed in blank, as applicable; provided, however, that
notwithstanding the foregoing, with respect to any Pre-Positioned Investment,
the Borrower shall (i) have a copy of the executed note, if any, evidencing such
Pre-Positioned Investment and any certificates representing Capital Securities
pledged in connection with such Pre-Positioned Investment faxed to a Collateral
Custodian on the applicable date of Borrowing or Swing Borrowing with the
original to be received by such Collateral Custodian within five (5) Business
Days after such date of Borrowing or Swing Borrowing; provided that, prior to
delivery thereof, such original and endorsement are held in the custody of a
bailee that has delivered a valid, binding and effective Bailee Agreement to the
Administrative Agent.
SECTION 5.09.    Custody Agreements. The Borrower shall not permit any Loan
Party, and the Borrower shall not permit the Adviser, on behalf of the Borrower,
to enter into any custody agreement or equivalent arrangement with any person to
hold securities, cash or other assets of any Loan Party unless the Person acting
as custodian shall have delivered a Custodial Agreement and, if requested by the
Administrative Agent, a control agreement, to the Administrative Agent (in each
case in form and substance satisfactory to the Administrative Agent).
SECTION 5.10.    Adviser Information Reports. The Borrower shall deliver to the
Administrative Agent any and all periodic and special reports required by
Sections 4(b)(i) and 4(b)(ii) of the Advisory Agreement, immediately upon
receipt of such reports from Adviser, to the extent such reports are not
publicly filed.
SECTION 5.11.    Notice of Adviser Events and Certain Breaches.

Credit Agreement - Page 72          116414841 v.12



--------------------------------------------------------------------------------

                    

(a) The Borrower will, upon receipt of notice or discovery thereof, promptly
send to the Administrative Agent written notice of (i) any material breach of
any representation, warranty, agreement or covenant under the Advisory Agreement
or any occurrence of an event for which the Adviser may terminate the Advisory
Agreement for cause, (ii) any material breach of any representation, warranty,
agreement or covenant under the Sub-Advisory Agreement or any occurrence of an
event for which the Sub-Adviser may terminate the Sub-Advisory Agreement for
cause, (iii) any event or occurrence that, upon notice, or upon the passage of
time or both, would constitute such a material breach or event described in
clauses (i) and (ii), in each case, promptly upon learning thereof, and (iv) the
occurrence of each Adviser Event. In addition, no later than five Business Days
following the Borrower’s discovery or notice of the occurrence of any of the
events described in clauses (i)-(iii), the Borrower will provide to the
Administrative Agent a written statement of the chief financial officer,
controller, or chief executive officer of the Borrower setting forth the details
of such event and the action that the Borrower proposes to take with respect
thereto.
(b) Upon Borrower’s discovery or receipt of notice that the Advisory Agreement
may be terminated, the Borrower shall give immediate notice of such potential
termination to the Administrative Agent (“Adviser Termination Notice”). If the
Borrower elects to terminate the Advisory Agreement, the Borrower shall, subject
to the approval of the Borrower’s board of directors and stockholders and the
consent of the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed, (i) identify a successor Adviser, and (ii)
engage such successor Adviser in accordance with applicable Law and the
Borrower’s Organizational Documents to perform obligations similar to those
performed by the Adviser under the Advisory Agreement.
SECTION 5.44    Custodial Agreements. Borrower (a) shall promptly provide to
Adviser true and correct copies of each Custodial Agreement, including any
amendments, modifications, supplements or replacements thereof, and (b) shall
cause Adviser to comply with all terms and conditions of the Control Agreement
and any other Custodial Agreement.
SECTION 5.45    Amendments, Waivers, and Termination of the Advisory Agreement
and Sub-Advisory Agreement. Borrower shall not make any material amendment,
waiver or other modification of any provision of the Advisory Agreement without
the written agreement of the Administrative Agent.


ARTICLE VI    
DEFAULTS
SECTION 6.01.    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    the Borrower shall fail to pay when due any principal of any Advance
(including, without limitation, any Advance or portion thereof to be repaid
pursuant to Section 2.11) or shall fail to pay any interest on any Advance
within three Business Days after such interest shall become due, or any Loan
Party shall fail to pay any fee or other amount payable hereunder within three
Business Days after such fee or other amount becomes due; or
(b)    any Loan Party shall fail to observe or perform any covenant contained in
Section 5.01(e) and (i), 5.02 (ii) and (iii), 5.03, 5.04, 5.05, 5.06, 5.07,
5.08, 5.09, 5.10, 5.12, 5.13, 5.14, 5.16, 5.17, 5.18, 5.29, 5.31, 5.33, 5.34,
5.41 and 5.44; or

Credit Agreement - Page 73          116414841 v.12



--------------------------------------------------------------------------------

                    

(c)    any Loan Party shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by clause (a) or (b) above or clauses (n) or (q) below) or any other
Loan Document; provided that such failure continues for (1) ten (10) days in the
case of Section 5.01, Section 5.11 or 5.27 or (2) otherwise, thirty days, in
each case after the earlier of (A) the first day on which any Loan Party has
knowledge of such failure or (B) written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender; or
(d)    any representation, warranty, certification or statement made or deemed
made by the Loan Parties in Article IV of this Agreement, any other Loan
Document or in any financial statement, material certificate or other material
document or report delivered pursuant to any Loan Document shall prove to have
been untrue or misleading in any material respect when made (or deemed made); or
(e)    any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $500,000.00 after expiration of any applicable cure or grace
period; or
(f)    any event or condition shall occur which results in the acceleration of
the maturity of Debt outstanding of any Loan Party or any Subsidiary of a Loan
Party in an aggregate principal amount in excess of $500,000.00 or the mandatory
prepayment or purchase of such Debt by any Loan Party (or its designee) or such
Subsidiary of a Loan Party (or its designee) prior to the scheduled maturity
thereof, or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or commitment to provide such Debt or any
Person acting on such holders’ behalf to accelerate the maturity thereof,
terminate any such commitment or require the mandatory prepayment or purchase
thereof prior to the scheduled maturity thereof, without regard to whether such
holders or other Person shall have exercised or waived their right to do so; or
(g)    any Loan Party or any Subsidiary of a Loan Party shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or
(h)    an involuntary case or other proceeding shall be commenced against any
Loan Party or any Subsidiary of a Loan Party seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal bankruptcy laws as now or hereafter
in effect; or
(i)    any Loan Party or any member of the Controlled Group shall fail to pay
when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by any Loan Party, any
member of the Controlled Group, any plan administrator or any combination of

Credit Agreement - Page 74          116414841 v.12



--------------------------------------------------------------------------------

                    

the foregoing; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such Plan
or Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or
(j)    one or more judgments or orders for the payment of money in an aggregate
amount in excess of $500,000.00 (after taking into account the application of
insurance proceeds) shall be rendered against any Loan Party or any Subsidiary
of a Loan Party and such judgment or order shall continue unsatisfied and
unstayed for a period of 30 days; or
(k)    a federal tax lien shall be filed against any Loan Party or any
Subsidiary of a Loan Party under Section 6323 of the Code or a lien of the PBGC
shall be filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 30 days after the date of filing; or
(l)    a Change in Control shall occur; or
(m)    the Administrative Agent, as agent for the Secured Parties, shall fail
for any reason to have a valid first priority security interest in any of the
Collateral (other than by reason of any act or omission solely on behalf of the
Administrative Agent); or
(n)    a default or event of default shall occur and be continuing under any of
the Collateral Documents or any Loan Party shall fail to observe or perform any
material obligation to be observed or performed by it under any Collateral
Document, and such default, event of default or failure to perform or observe
any obligation continues beyond any applicable cure or grace period provided in
such Collateral Document; or
(o)    a default or event of default shall occur and be continuing under any of
the Material Contracts that would reasonably be likely to have a Material
Adverse Effect or any Loan Party shall fail to observe or perform any material
provision or any payment obligation to be observed or performed by it under any
Material Contract, and such default, event of default or failure to perform or
observe any such provision or obligation continues beyond any applicable cure or
grace period provided in such Material Contract; or
(p)    (i) any of the Guarantors shall fail to pay when due any Guaranteed
Obligations (after giving effect to any applicable grace period) or shall fail
to pay any fee or other amount payable hereunder when due; or (ii) any Guarantor
shall disaffirm, contest or deny its obligations under Article X; or
(q)    if the Borrower at any time fails to own (directly or indirectly, through
Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting stock,
voting membership interests or equivalent equity interests of each Guarantor; or
(r)    any Loan Party shall (or shall attempt to) disaffirm, contest or deny its
obligations under any Loan Document or any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms; or
(s)    a Collateral Custodian that is in the possession of any Collateral (1)
shall (or shall attempt to) disaffirm, contest or deny its obligations under, or
terminates or attempts to terminate, or

Credit Agreement - Page 75          116414841 v.12



--------------------------------------------------------------------------------

                    

is in default of its obligations under, a Custodial Agreement or (2) ceases in
any respect to be acceptable to the Administrative Agent in its reasonable
discretion and, in each case, such Collateral Custodian is not replaced by, and
any Collateral held by such Collateral Custodian is not delivered to, a
replacement Collateral Custodian satisfactory to the Administrative Agent within
10 days after (A) the first date of such occurrence, in the case of clause (1)
or (B) the date written notice thereof has been given to the Borrower by the
Administrative Agent, in the case of clause (2); or
(t)    the Advisory Agreement or Sub-Advisory Agreement are terminated without
the prior written consent of the Required Lenders; or
(u)    the Borrower agrees or consents to, or otherwise permits any amendment,
modification, change, supplement or rescission of or to the Investment Policies
in whole or in part that has or would reasonably be expected to adversely affect
the interests or remedies of the Administrative Agent or the Secured Parties
under this Agreement or any Loan Document or impair the collectability of any
Portfolio Investment without the prior written consent of the Administrative
Agent; or
(v)    the occurrence of any event, act or condition which the Required Lenders
determine either does or has a reasonable probability of causing a Material
Adverse Effect,
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by written notice to the Borrower terminate the
Revolver Commitments and they shall thereupon terminate and (ii) if requested by
the Required Lenders, by notice to the Borrower declare the Notes (together with
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents to be, and the Notes (together with all accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; provided that if any Event of Default
specified in clause (g) or (h) above occurs with respect to any Loan Party or
any Subsidiary of a Loan Party, without any notice to any Loan Party or any
other act by the Administrative Agent or the Lenders, the Revolver Commitments
shall thereupon automatically terminate and the Notes (together with accrued
interest thereon) and all other amounts payable hereunder and under the other
Loan Documents shall automatically become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties. Notwithstanding the foregoing, the
Administrative Agent shall have available to it all rights and remedies provided
under the Loan Documents (including, without limitation, the rights of a secured
party pursuant to the Collateral Documents) and in addition thereto, all other
rights and remedies at law or equity, and the Administrative Agent shall
exercise any one or all of them at the request of the Required Lenders.
SECTION 6.02.    Notice of Default. The Administrative Agent shall give written
notice to the Borrower of any Default under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders
thereof.
SECTION 6.03.    [Intentionally omitted.]
SECTION 6.04.    Allocation of Proceeds. If an Event of Default has occurred and
not been waived, and the maturity of the Notes has been accelerated pursuant to
Article VI hereof, all payments received by the Administrative Agent hereunder
or under the other Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower or any other Loan
Party hereunder or under the other Loan Documents, shall be applied by the
Administrative Agent in the following order:

Credit Agreement - Page 76          116414841 v.12



--------------------------------------------------------------------------------

                    

(d)    To payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article VIII and Section 2.12) payable to the Administrative Agent in its
capacity as such; and then
(e)    To payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article VIII and
Section 2.12), ratably among them in proportion to the amounts described in this
clause payable to them; and then
(f)    To payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and other Obligations, and fees (including
unused commitment fees), ratably among the Lenders in proportion to the
respective amounts described in this clause payable to them; and then
(g)    To payment of that portion of the Obligations constituting unpaid
principal of the Swing Advances; and then
(h)    To payment of that portion of the Obligations constituting unpaid
principal of the Revolver Advances, ratably among the Lenders in proportion to
the respective amounts described in this clause held by them; and then
(i)    To payment of all other Obligations (excluding any Obligations arising
from Cash Management Services and Bank Products), ratably among the Secured
Parties in proportion to the respective amounts described in this clause held by
them; and then
(j)    To payment of all other Obligations arising from Bank Products and Cash
Management Services to the extent secured under the Collateral Documents,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause held by them; and then
(k)    The balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by law.
ARTICLE VII    
THE ADMINISTRATIVE AGENT
SECTION 7.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Capital One to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
SECTION 7.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for

Credit Agreement - Page 77          116414841 v.12



--------------------------------------------------------------------------------

                    

and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders
SECTION 7.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 7.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The

Credit Agreement - Page 78          116414841 v.12



--------------------------------------------------------------------------------

                    

Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 7.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
SECTION 7.06.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States of America, or an Affiliate
of any such bank with an office in the United States of America. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
SECTION 7.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Credit Agreement - Page 79          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 7.08.    [Intentionally omitted.]
SECTION 7.09.    Other Agents. The Borrower and each Lender hereby acknowledges
that any Lender designated as an “Agent” on the signature pages hereof (other
than the Administrative Agent) shall not have any obligations, duties or
liabilities hereunder other than in its capacity as a Lender.
SECTION 7.10.    Hedging Agreements, Cash Management Services and Bank Products.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Bank Product Bank, Cash Management Bank or Hedge Counterparty that obtains the
guarantees hereunder or any Collateral by virtue of the provisions hereof or of
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) or any Guaranty (including the release or
impairment of any Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under or related to Cash Management Services, Bank Products and Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank, Bank Product Bank
or Hedge Counterparty, as the case may be.
ARTICLE VIII    
CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01.    Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period:
(c)    the Administrative Agent reasonably determines that deposits in Dollars
(in the applicable amounts) are not being offered in the relevant market for
such Interest Period, or
(d)    the Required Lenders advise the Administrative Agent that the LIBOR Rate
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding the Euro-Dollar Advances for such Interest
Period,
the Administrative Agent shall forthwith give written notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Euro-Dollar Advances specified in such
notice, or to permit continuations or conversions into Euro-Dollar Advances,
shall be suspended. Unless the Borrower notifies the Administrative Agent at
least two (2) Euro-Dollar Business Days before the date of any Borrowing or
Swing Borrowing of Euro-Dollar Advances for which a Notice of Borrowing has
previously been given, or continuation or conversion into such Euro-Dollar
Advances for which a Notice of Continuation or Conversion has previously been
given, that it elects not to borrow or so continue or convert on such date, such
Borrowing or Swing Borrowing shall instead be made as a Base Rate Borrowing, or
such Euro-Dollar Advance shall be converted to a Base Rate Advance.


SECTION 8.02.    Illegality. If, a Change in Law shall make it unlawful or
impossible for any Lender (or its Lending Office) to make, maintain or fund its
Euro-Dollar Advances and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give written notice thereof to the
other Lenders and the Borrower, whereupon until such Lender notifies the
Borrower and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the

Credit Agreement - Page 80          116414841 v.12



--------------------------------------------------------------------------------

                    

obligation of such Lender to make or permit continuations or conversions of
Euro-Dollar Advances shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Lending Office if such designation will avoid the need for giving such
notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its portion of the outstanding
Euro-Dollar Advances to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of the Euro-Dollar Advances of such Lender, together with accrued interest
thereon and any amount due such Lender pursuant to Section 8.05. Concurrently
with prepaying such Euro-Dollar Advances, the Borrower shall borrow a Base Rate
Advance in an equal principal amount from such Lender (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and such Lender shall make such a Base Rate
Advance.
SECTION 8.03.    Increased Cost and Reduced Return.
(a)    If after the date hereof, a Change in Law or compliance by any Lender (or
its Leading Office) with any request or directive (whether or not having the
force of law) of any Authority shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the applicable
Euro-Dollar Reserve Percentage) with respect to this Agreement;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Euro-Dollar Advances by
such Lender or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Euro-Dollar Advance (or of maintaining its obligation
to make any such Advance), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.


(i)    If any Lender determines that any Change in Law affecting such Lender or
any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Revolver Commitments of
such Lender or the Advances made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such

Credit Agreement - Page 81          116414841 v.12



--------------------------------------------------------------------------------

                    

Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(j)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(k)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
SECTION 8.04.    Base Rate Advances Substituted for Affected Euro-Dollar
Advances. If (i) the obligation of any Lender to make or maintain a Euro-Dollar
Advance has been suspended pursuant to Section 8.02 or (ii) any Lender has
demanded compensation under Section 8.03, and the Borrower shall, by at least
five (5) Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:
(d)    all Advances which would otherwise be made by such Lender as or permitted
to be continued as or converted into Euro-Dollar Advances shall instead be made
as or converted into Base Rate Advances, (in all cases interest and principal on
such Advances shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and
(e)    after its portion of the Euro-Dollar Advance has been repaid, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Advance shall be applied to repay its Base Rate Advance instead.
In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Lender, the Borrower shall remain liable for, and shall pay
to such Lender as provided herein, all amounts due such Lender under Section
8.03 in respect of the period preceding the date of conversion of such Lender’s
portion of any Advance resulting from the Borrower’s election.
SECTION 8.05.    Compensation. Upon the request of any Lender, delivered to the
Borrower and the Administrative Agent, the Borrower shall pay to such Lender
such amount or amounts as shall compensate such Lender for any loss, cost or
expense incurred by such Lender as a result of:
(a)    any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01, 8.02 or
otherwise) of a Euro-Dollar Advance on a date other than the last day of an
Interest Period for such Advance; or
(b)    any failure by the Borrower to prepay a Euro-Dollar Advance on the date
for such prepayment specified in the relevant notice of prepayment hereunder; or

Credit Agreement - Page 82          116414841 v.12



--------------------------------------------------------------------------------

                    

(c)    any failure by the Borrower to borrow a Euro-Dollar Advance on the date
for the Borrowing of which such Euro-Dollar Advance is a part specified on the
Closing Date;
such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount of interest (as reasonably determined by such Lender) such
Lender would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading lenders in the London
interbank market (if such Advance is a Euro-Dollar Advance).
ARTICLE IX    
MISCELLANEOUS
SECTION 9.01.    Notices Generally.
(l)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower or any other Loan Party, to it at c/o Hines Interests
Limited Partnership, 2800 Post Oak Boulevard, Suite 4800, Houston, Texas 77056,
Attention of Ryan T. Sims; Telephone No. (713) 621-8000; Facsimile No. (713)
966-7660;


(ii)    if to the Administrative Agent, to Capital One, National Association, at
its address set forth on its signature page hereof, Attention of Bobby Hamilton;
Facsimile No. (713) 706-5499; Telephone No. (713) 435-5276;
(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(m)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Credit Agreement - Page 83          116414841 v.12



--------------------------------------------------------------------------------

                    

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(n)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(o)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWER. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWER OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the Sole Lead Arranger and Sole
Bookrunner or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of any materials or
information provided by or on behalf of the Borrower through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the Sole Lead Arranger and Sole
Bookrunner or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).
SECTION 9.02.    No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note or other Loan Document shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.04, or (c) any Lender from filing

Credit Agreement - Page 84          116414841 v.12



--------------------------------------------------------------------------------

                    

proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under the Bankruptcy Code or
any other applicable debtor relief law.


SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(f)    Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.
(g)    Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof) and
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, penalties, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Environmental Releases on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(h)    Reimbursement by Lenders. To the extent that a Loan Party for any reason
fails to pay any amount required under paragraph (a) or (b) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof), or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in

Credit Agreement - Page 85          116414841 v.12



--------------------------------------------------------------------------------

                    

its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Sections 9.10 and 9.13.
(i)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(j)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
SECTION 9.04.    Setoffs; Sharing of Set-Offs; Application of Payments.
(l)    If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
(m)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other Obligations (excluding any Obligations arising under or
related to Cash Management Services, Bank Products and Hedging Agreements)
hereunder or under any other Loan Document resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such Obligations (excluding any Obligations arising
under or related to Cash Management Services, Bank Products and Hedging
Agreements) greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other Obligations (excluding any Obligations arising under
or related to Cash Management Services, Bank Products and Hedging Agreements) of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:

Credit Agreement - Page 86          116414841 v.12



--------------------------------------------------------------------------------

                    

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by a Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
SECTION 9.05.    Amendments and Waivers.
(f)    Any provision of this Agreement, the Notes or any other Loan Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Required Lenders (and, if the rights or
duties of the Administrative Agent are affected thereby, by the Administrative
Agent); provided that no such amendment or waiver shall, unless signed by all
the Lenders, (i) increase the Revolver Commitment of any Lender or subject any
Lender to any additional obligation (it being understood and agreed that a
waiver of any condition precedent set forth in Section 3.02 or of any Default or
Event of Default is not considered an increase in Revolver Commitments of any
Lender or any Lender’s obligation to fund), (ii) reduce the principal of or
decrease the rate of interest on any Advance or decrease any fees hereunder,
(iii) defer the date fixed for any payment of principal of (including any
extension of the Termination Date but excluding mandatory prepayments) or
interest on any Advance or any fees hereunder; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate, (iv) reduce the amount of principal, decrease the amount of
interest or decrease the amount of fees due on any date fixed for the payment
thereof; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate, (v) change the
percentage of the Revolver Commitments or of the aggregate unpaid principal
amount of the Notes, or the percentage of Lenders, which shall be required for
the Lenders or any of them to take any action under this Section or any other
provision of this Agreement, (vi) change the application of any payments made
under this Agreement or the other Loan Documents in a manner that would alter
any pro rata sharing requirements, (vii) release, share or substitute all or
substantially all of the Collateral held as security for the Obligations,
(viii) change or modify the definition of “Required Lenders,” or this Section
9.05, or (ix) change the definition of the term “Borrowing Base”, “Eligible
Portfolio Investment”, “Unrestricted Cash and Cash Equivalents” or any component
definition of any of them if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any reserves or to make determinations
with respect to the eligibility or value of any Investment, (x) release any
guaranty given to support payment of the Guaranteed Obligations, or (xi) amend
or waive any provision of the Loan Documents in any manner that permits a
Defaulting Lender to cure its status as a Defaulting Lender without requiring
such Defaulting Lender to pay in full its unfunded obligations. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove

Credit Agreement - Page 87          116414841 v.12



--------------------------------------------------------------------------------

                    

any amendment, waiver, or consent hereunder (and any amendment, waiver, or
consent which by its terms requires the consent of all Lenders may be effected
with the consent of all Lenders other than Defaulting Lenders) provided that,
without in any way limiting Section 9.08, any such amendment, waiver, or consent
that would increase or extend the term of the Revolver Commitment or Revolver
Advances of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender. Notwithstanding the foregoing, (1) the Hedging Agreements, any agreement
with the Administrative Agent and the agreements evidencing the Bank Products
and Cash Management Services may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto and (2) any Commitment
Increase meeting the conditions set forth in Section 2.14 shall not require the
consent of any Lender other than (i) the Required Lenders and (ii) those
Lenders, if any, which have agreed to increase their Revolver Commitment in
connection with the proposed Commitment Increase.
(g)    Notwithstanding anything in clause (a), (i) unless also signed by the
Administrative Agent, no amendment, waiver or consent shall affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document, and (ii) any agreement with the Administrative Agent may be amended,
or rights or privileges thereunder waived, only by means of a written agreement
executed by all of the parties thereto. Additionally, notwithstanding anything
to the contrary herein, each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Advances, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders.
(h)    Notwithstanding anything to the contrary, unless signed by the Swingline
Lender, no amendment, waiver of consent shall affect the rights or duties of the
Swingline Lender under this Agreement or any other Loan Document.
SECTION 9.06.    Margin Stock Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not,
directly or indirectly (by negative pledge or otherwise), relying upon any
Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.
SECTION 9.07.    Successors and Assigns.
(f)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to

Credit Agreement - Page 88          116414841 v.12



--------------------------------------------------------------------------------

                    

the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(g)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolver Commitment and the
Revolver Advances at the time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolver Commitment and the Revolver Advances at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolver Commitment (which for this purpose includes Revolver Advances
outstanding thereunder) or, if the applicable Revolver Commitment is not then in
effect, the principal outstanding balance of the Revolver Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolver Advances or the Revolver Commitment
assigned;
(iii)    no assignment shall be made to any Defaulting Lender or its
Subsidiaries or Affiliates;
(iv)    any assignment of a Revolver Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender with a Revolver Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
(v)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.



Credit Agreement - Page 89          116414841 v.12



--------------------------------------------------------------------------------

                    

(h)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Houston, Texas a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolver
Commitments of, and principal amounts of the Revolver Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). In
addition, the Administrative Agent shall maintain on the Register the
designation, and the revocation of designation, of any Lender as a Defaulting
Lender of which it has received notice. The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice
(i)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolver Commitment and/or the Revolver Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a)(i) through
(x) (inclusive) that affects such Participant. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 8.01 through 8.05 inclusive to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.04 as though it were a
Lender, provided such Participant agrees to be subject to Section 9.04 as though
it were a Lender.
(j)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 8.03 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.12 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.12 as though it were a Lender.
(k)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.08.    Defaulting Lenders. Notwithstanding anything contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, to the extent
permitted by Applicable Laws:

Credit Agreement - Page 90          116414841 v.12



--------------------------------------------------------------------------------

                    

(c)    during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 9.05(a);
(d)    until such time as the Default Excess with respect to such Defaulting
Lender shall have been reduced to zero:
except as otherwise provided in this Section 9.08, any payment of principal,
interest, fees, or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 9.08),
shall be deemed paid to and redirected by such Defaulting Lender to be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Revolver Advances under this
Agreement; fourth, as the Borrower may request, so long as no Default exists and
is continuing, to the funding of any Revolver Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, to the payment of
any amounts owing to the Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolver Advance in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolver Advance was made at
a time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Revolver Advance of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolver Advance of that Defaulting Lender;
(e)    until such time as all Defaulted Payments with respect to such Defaulting
Lender shall have been paid, the Administrative Agent may (in its discretion)
apply any amounts thereafter received by the Administrative Agent for the
account of such Defaulting Lender to satisfy such Defaulting Lender’s
obligations to make such Defaulted Payments until such Defaulted Payments have
been fully paid;
(f)    no assignments otherwise permitted by Section 9.07 shall be made to a
Defaulting Lender or any of its Subsidiaries or Affiliates that are Distressed
Persons;
(g)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Swing Advances shall be
reallocated among the Lenders which are not a Defaulting Lender at such time
(each, a “Non-Defaulting Lender”) in accordance with their

Credit Agreement - Page 91          116414841 v.12



--------------------------------------------------------------------------------

                    

respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 3.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolver Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(h)    Repayment of Swing Advances. If the reallocation described in subsection
(e) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
prepay Swing Advances in an amount equal to the Swingline Lenders’ Fronting
Exposure. So long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swing Advances unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swing Advance.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) as provided in the above Section 9.08(b) to
pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.


SECTION 9.09.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Parties or their
Affiliates.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 9.10.    Representation by Lenders. Each Lender hereby represents that
it is a commercial lender or financial institution which makes loans in the
ordinary course of its business

Credit Agreement - Page 92          116414841 v.12



--------------------------------------------------------------------------------

                    

and that it will make its Advances hereunder for its own account in the ordinary
course of such business; provided, however, that, subject to Section 9.07, the
disposition of the Note or Notes held by that Lender shall at all times be
within its exclusive control.
SECTION 9.11.    Obligations Several. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
commitment of any other Lender hereunder. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders to be a partnership, an association, a joint venture or any other
kind of entity. The amounts payable at any time hereunder to each Lender shall
be a separate and independent debt and each Lender shall be entitled to protect
and enforce its rights arising out of this Agreement or any other Loan Document
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.
SECTION 9.12.    Survival of Certain Obligations. Sections 8.03(a), 8.03(b),
8.05, 9.03 and 9.09, and the obligations of the Loan Parties thereunder, shall
survive, and shall continue to be enforceable notwithstanding, the termination
of this Agreement, and the Revolver Commitments and the payment in full of the
principal of and interest on all Advances.
SECTION 9.13.    Governing Law. This Agreement and each Note shall be construed
in accordance with and governed by the law of the State of New York.
SECTION 9.14.    Severability. In case any one or more of the provisions
contained in this Agreement, the Notes or any of the other Loan Documents should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.
SECTION 9.15.    Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the Maximum Lawful Rate. If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Lawful Rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
SECTION 9.16.    Interpretation. No provision of this Agreement or any of the
other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.
SECTION 9.17.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to

Credit Agreement - Page 93          116414841 v.12



--------------------------------------------------------------------------------

                    

the subject matter hereof. Except as provided in Section 3.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e. “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 9.18.    Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial.
(a)    Submission to Jurisdiction. Each Loan Party irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of Texas sitting in Harris County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Texas State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
(b)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
(d)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY

Credit Agreement - Page 94          116414841 v.12



--------------------------------------------------------------------------------

                    

OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.19.    Independence of Covenants. All covenants under this Agreement
and the other Loan Documents shall be given independent effect so that if a
particular action or condition is not permitted by any such covenant, the fact
that it would be permitted by an exception to, or would be otherwise allowed by,
another covenant shall not avoid the occurrence of a Default if such action is
taken or such condition exists.
SECTION 9.20.    Concerning Certificates. All certificates required hereunder to
be delivered by the Borrower, any Guarantor or any Subsidiary and that are
required to be executed or certified by the Chief Financial Officer or any other
authorized officer of the Borrower, any Guarantor or any Subsidiary shall be
executed or certified by such officer in such capacity solely on behalf of the
entity for whom he is acting, and not in any individual capacity; provided that
nothing in the foregoing shall be deemed as a limitation on liability of any
officer for any acts of willful misconduct, fraud, intentional misrepresentation
or dishonesty in connection with such execution or certification.
SECTION 9.21.    Renewal and Restatement. This Agreement amends, restates and
supersedes the Existing Credit Agreement and it is the intention of the parties
hereto that all liens and security interests securing the Existing Credit
Agreement, continue to exist, remain valid and shall not be impaired or released
hereby and shall remain in full force and effect under the terms of this
Agreement and all of the Loan Documents.


ARTICLE X    
GUARANTY
SECTION 10.01.    Unconditional Guaranty. Each Guarantor hereby irrevocably,
unconditionally and jointly and severally guarantees, each as a primary obligor
and not merely as a surety, to the Administrative Agent, the Lenders and the
other Secured Parties the due and punctual payment of the principal of and the
premium, if any, and interest on the Guaranteed Obligations and any and all
other amounts due under or pursuant to the Loan Documents, when and as the same
shall become due and payable (whether at stated maturity or by optional or
mandatory prepayment or by declaration, redemption or otherwise) in accordance
with the terms of the Loan Documents. The Guarantors’ guaranty under this
Section is an absolute, present and continuing guarantee of payment and not of
collectability, and is in no way conditional or contingent upon any attempt to
collect from the Borrower, any of the Guarantors or any other guarantor of the
Guaranteed Obligations (or any portion thereof) or upon any other action,
occurrence or circumstances whatsoever. In the event that the Borrower or any
Guarantor shall fail so to pay any such principal, premium, interest or other
amount to the Administrative Agent, a Lender or any other Secured Party, the
Guarantors will pay the same forthwith, without demand, presentment, protest or
notice of any kind (all of which are waived by the Guarantors to the fullest
extent permitted by law), in lawful money of the United States, at the place for
payment specified in the Loan Documents or specified by such Administrative
Agent in writing, to such Administrative Agent. The Guarantors further agree,
promptly after demand, to pay to the Administrative Agent, the Lenders and the
other Secured Parties the costs and expenses incurred by such Administrative
Agent, Lender or other Secured Party in connection with enforcing the rights of
such Administrative Agent, Lenders and the other Secured Parties against the
Borrower and

Credit Agreement - Page 95          116414841 v.12



--------------------------------------------------------------------------------

                    

any or all of the Guarantors (whether in a bankruptcy proceeding or otherwise)
following any default in payment of any of the Guaranteed Obligations or the
obligations of the Guarantors hereunder, including, without limitation, the fees
and expenses of counsel to the Administrative Agent, such Lenders and the other
Secured Parties.
SECTION 10.02.    Obligations Absolute. The obligations of the Guarantors
hereunder are and shall be absolute and unconditional, irrespective of the
validity, regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any of the
Guarantors may have against the Borrower, any other Guarantor or the
Administrative Agent, any Lender or any other Secured Party, hereunder or
otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, to the fullest
extent permitted by law, any circumstance or condition whatsoever (whether or
not any of the Guarantors shall have any knowledge or notice thereof),
including, without limitation:
(k)    any amendment or modification of or supplement to any of the Loan
Documents or any other instrument referred to herein or therein, or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing or acceptance of additional security for any of the Guaranteed
Obligations;
(l)    any waiver, consent or extension under any Loan Document or any such
other instrument, or any indulgence or other action or inaction under or in
respect of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;
(m)    any failure, omission or delay on the part of the Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to the Administrative Agent or any Lender against the Borrower or any Guarantor,
any Subsidiary of the Borrower or any Subsidiary of any Guarantor;
(n)    any bankruptcy, insolvency, readjustment, composition, liquidation or
similar proceeding with respect to the Borrower, any Guarantor, any Subsidiary
of the Borrower or any Subsidiary of any Guarantor or any property of the
Borrower, any Guarantor or any such Subsidiary or any unavailability of assets
against which the Guaranteed Obligations, or any of them, may be enforced;
(o)    any merger or consolidation of the Borrower, any Subsidiary of the
Borrower or any Guarantor or any of the Guarantors into or with any other Person
or any sale, lease or transfer of any or all of the assets of any of the
Guarantors, the Borrower or any Subsidiary of the Borrower or any Guarantor to
any Person;
(p)    any failure on the part of the Borrower, any Guarantor or any Subsidiary
of the Borrower or any Guarantor for any reason to comply with or perform any of
the terms of any agreement with any of the Guarantors;
(q)    any exercise or non-exercise by the Administrative Agent, any Lender or
any other Secured Party, of any right, remedy, power or privilege under or in
respect of any of the Loan Documents or the Guaranteed Obligations, including,
without limitation, under this Section;
(r)    any default, failure or delay, willful or otherwise, in the performance
or payment of any of the Guaranteed Obligations;

Credit Agreement - Page 96          116414841 v.12



--------------------------------------------------------------------------------

                    

(s)    any furnishing or acceptance of security, or any release, substitution or
exchange thereof, for any of the Guaranteed Obligations;
(t)    any failure to give notice to any of the Guarantors of the occurrence of
any breach or violation of, or any event of default or any default under or with
respect to, any of the Loan Documents or the Guaranteed Obligations;
(u)    any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or
(v)    any other circumstance (other than payment in full) which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or which
might in any manner or to any extent vary the risk of such Guarantor.
The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final payment in full of the
Guaranteed Obligations. The Guarantors unconditionally waive, to the fullest
extent permitted by law (A) notice of any of the matters referred to in this
Section, (B) any and all rights which any of the Guarantors may now or hereafter
have arising under, and any right to claim a discharge of the Guarantor’s
obligations hereunder by reason of the failure or refusal by the Administrative
Agent, any Lender or any other Secured Party to take any action pursuant to any
statute permitting a Guarantor to request that the Administrative Agent or any
Lender attempt to collect the Guaranteed Obligations from the Borrower, any of
the Guarantors or any other guarantor, (C) all notices which may be required by
statute, rule of law or otherwise to preserve any of the rights of the
Administrative Agent, any Lender or any other Secured Party against the
Guarantors, including, without limitation, presentment to or demand of payment
from the Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or
any of the other Guarantors with respect to any Loan Document or this agreement,
notice of acceptance of the Guarantors’ guarantee hereunder and/or notice to the
Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or any
Guarantor of default or protest for nonpayment or dishonor, (D) any diligence in
collection from or protection of or realization upon all or any portion of the
Guaranteed Obligations or any security therefor, any liability hereunder, or any
party primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent, any
Lender or any other Secured Party to proceed to collect all or any portion of
the Guaranteed Obligations from, or to commence an action against, the Borrower,
any Guarantor or any other Person, or to resort to any security or to any
balance of any deposit account or credit on the books of the Administrative
Agent, any Lender or any other Secured Party in favor of the Borrower, any
Guarantor or any other Person, despite any notice or request of any of the
Guarantors to do so.
SECTION 10.03.    Continuing Obligations; Reinstatement. The obligations of the
Guarantors under this Article X are continuing obligations and shall continue in
full force and effect until such time as all of the Guaranteed Obligations (and
any renewals and extensions thereof) shall have been finally paid and satisfied
in full. The obligations of the Guarantors under this Article X shall continue
to be effective or be automatically reinstated, as the case may be, if any
payment made by the Borrower, any Guarantor or any Subsidiary of the Borrower or
any Guarantor on, under or in respect of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by the recipient upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any Guarantor or any such Subsidiary, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Borrower, any Guarantor or any such Subsidiary or any
substantial part of the property of the Borrower, any Guarantor or any such
Subsidiary, or otherwise, all as though such payment had not been made. If an
event permitting the acceleration of all or any portion of the Guaranteed
Obligations shall at any time have occurred and be continuing, and such
acceleration shall at such time be

Credit Agreement - Page 97          116414841 v.12



--------------------------------------------------------------------------------

                    

stayed, enjoined or otherwise prevented for any reason, including without
limitation because of the pendency of a case or proceeding relating to the
Borrower, any Guarantor or any Subsidiary of the Borrower or any Guarantor under
any bankruptcy or insolvency law, for purposes of this Article X and the
obligations of the Guarantors hereunder, such Guaranteed Obligations shall be
deemed to have been accelerated with the same effect as if such Guaranteed
Obligations had been accelerated in accordance with the terms of the applicable
Loan Documents or of this Agreement.
SECTION 10.04.    Additional Security, Etc. The Guarantors authorize the
Administrative Agent on behalf of the Lenders without notice to or demand on the
Guarantors and without affecting their liability hereunder, from time to time
(a) to obtain additional or substitute endorsers or guarantors; (b) to exercise
or refrain from exercising any rights against, and grant indulgences to, the
Borrower, any Subsidiary of the Borrower or any Guarantor, any other Guarantor
or others; and (c) to apply any sums, by whomsoever paid or however realized, to
the payment of the principal of, premium, if any, and interest on, and other
obligations consisting of, the Guaranteed Obligations. The Guarantors waive any
right to require the Administrative Agent, any Lender or any other Secured Party
to proceed against any additional or substitute endorsers or guarantors or the
Borrower or any of their Subsidiaries or any other Person or to pursue any other
remedy available to the Administrative Agent, any such Lender or any such other
Secured Party.
SECTION 10.01.    Information Concerning the Borrower. The Guarantors assume all
responsibility for being and keeping themselves informed of the financial
condition and assets of the Borrower, the other Guarantors and their respective
Subsidiaries, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks
which the Guarantors assume and insure hereunder, and agree that neither the
Administrative Agent, any Lender nor any other Secured Party shall have any duty
to advise the Guarantors of information known to the Administrative Agent, any
such Lender or any such other Secured Party regarding or in any manner relevant
to any of such circumstances or risks.
SECTION 10.02.    Guarantors’ Subordination. The Guarantors hereby absolutely
subordinate, both in right of payment and in time of payment, any present and
future indebtedness of the Borrower or any Subsidiary of the Borrower or any
Guarantor to any or all of the Guarantors to the indebtedness of the Borrower or
any such Subsidiary or to the Administrative Agent, Lenders and the other
Secured Parties (or any of them), provided that the Guarantors may receive
scheduled payments of principal, premium (if any) and interest in respect of
such present or future indebtedness so long as there is no Event of Default then
in existence.
SECTION 10.03.    Waivers. Notwithstanding anything herein to the contrary, the
Guarantors hereby waive any right of subrogation (under contract, Section 509 of
the Bankruptcy Code or otherwise) or any other right of indemnity, reimbursement
or contribution and hereby waive any right to enforce any remedy that the
Administrative Agent, any Lender or any other Secured Party now has or may
hereafter have against the Borrower, any Guarantor or any endorser or any other
guarantor of all or any part of the Guaranteed Obligations, and the Guarantors
hereby waive any benefit of, and any right to participate in, any security or
collateral given to the Administrative Agent, any Lender or any other Secured
Party to secure payment or performance of the Guaranteed Obligations or any
other liability of the Borrower to the Administrative Agent, any Lender or any
other Secured Party. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Obligations. The waivers contained in this Section shall continue and survive
the termination of this Agreement and the final payment in full of the
Guaranteed Obligations.

Credit Agreement - Page 98          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 10.04.    Enforcement. In the event that the Guarantors shall fail
forthwith to pay upon demand of the Administrative Agent, any Lender or any
other Secured Party any amounts due pursuant to this Article X or to perform or
comply with or to cause performance or compliance with any other obligation of
the Guarantors under this Agreement the Administrative Agent, any Lender and any
other Secured Party shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid
or for the performance of or compliance with such terms, and may prosecute any
such action or proceeding to judgment or final decree and may enforce such
judgment or final decree against the Guarantors and collect in the manner
provided by law out of the property of the Guarantors, wherever situated, any
monies adjudged or decreed to be payable. The obligations of the Guarantors
under this Agreement are continuing obligations and a fresh cause of action
shall arise in respect of each default hereunder.
SECTION 10.05.    Miscellaneous. Except as may otherwise be expressly agreed
upon in writing, the liability of the Guarantors under this Article X shall
neither affect nor be affected by any prior or subsequent guaranty by the
Guarantors of any other indebtedness to the Administrative Agent, the Lenders or
any other Secured Party. Notwithstanding anything in this Article X to the
contrary, the maximum liability of each Guarantor hereunder shall in no event
exceed the maximum amount which could be paid out by such Guarantor without
rendering such Guarantor’s obligations under this Article X, in whole or in
part, void or voidable under applicable law, including, without limitation,
(i) the Bankruptcy Code of 1978, as amended, and (ii) any applicable state or
federal law relative to fraudulent conveyances.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]



Credit Agreement - Page 99          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE A
    
DESIGNATION NOTICE


_________, 201___
Capital One, National Association,
as Administrative Agent
for the Lenders referred to below
5718 Westheimer, 6th Floor
Houston, Texas 77057
Attention: Bobby Hamilton


Dear Sirs:
Reference is made to the Senior Secured Revolving Credit Agreement dated as of
March 11, 2014 (as amended and in effect on the date hereof, the “Credit
Agreement”), among HMS Income Fund, Inc., Capital One, National Association, as
a Lender and as Administrative Agent, and the Lenders listed on the signature
pages thereof. Terms defined in the Credit Agreement are used herein with the
same meanings.
The undersigned is a Lender and is party to a Hedging Agreement, dated as of
[___________] and enclosed as Exhibit A to this letter agreement, pursuant to
the Credit Agreement. By executing this letter agreement, the undersigned: (i)
appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Articles VI and VII
of the Credit Agreement.
Very truly yours,
[NAME OF LENDER]


By:                        
Name:                         
Title:                         
Acknowledged by:
CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent




By:                            
Name:                         
Title:                         















Credit Agreement - Page 100          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE B


REVOLVER COMMITMENT




Lender
Revolver Commitment
Capital One, National Association
$35,000,000
Patriot Bank
$15,000,000
Whitney Bank
$10,000,000
Trustmark National Bank
$10,000,000









    



Credit Agreement - Page 101          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE 1.01


MORTGAGED PROPERTIES


None.

Credit Agreement - Page 102          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE 4.8


SUBSIDIARIES


None.
    

Credit Agreement - Page 103          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE 4.24


SUBSIDIARIES AND AFFILIATES


Subsidiary
Holder of Equity Interests
Nature of Equity Interests
Percentage of Equity Interests Held
Jurisdiction of Organization
None.
 
 
 
 




Credit Agreement - Page 104          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE 4.30


INVESTMENTS


HMS Income Fund, Inc. - Custody at Amegy Bank - # XXXX - $6,236,746.12
HMS Income Fund, Inc. - Depository at Capital One Bank - # XXXX - $39,867.05
HMS Income Fund, Inc. - Disbursement at Capital One Bank - # XXXX - $11,250.00
HMS Income Fund, Inc. - Escrow at UMB Bank - # XXXX - $2,660,481.41

Credit Agreement - Page 105          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE 4.33


CONTRACTS


HMS Income Fund, Inc.


•
Amended and Restated Articles of Incorporation



•
Amended and Restated Bylaws



•
Assignment and Assumption Agreement, dated as of December 12, 2011, among Main
Street Capital Corporation, Main Street Capital II, LP and Main Street Mezzanine
Fund, LP, as assignors, and HMS Income LLC as assignee.



•
Servicing Agreement, dated as of December 12, 2011 between Main Street Capital
Partners, LLC and HMS Income LLC.



•
Advisory Agreement



•
Sub-Advisory Agreement, as modified by that certain Assignment and Assumption,
dated as of December 31, 2013, among Main Street Capital Partners, LLC, Main
Street Capital Corporation, as assignor, and MSC Adviser I, LLC, as assignee.



•
Expense Support and Conditional Reimbursement Agreement, dated as of December
30, 2013, by and between the Borrower and the Adviser.



•
Amended and Restated Conditional Fee Waiver Agreement, dated as of March 26,
2013, among the Borrower, the Adviser and Main Street Capital Partners, LLC, as
amended by that certain First Amendment to Amended and Restated Conditional Fee
Waiver Agreement, dated as of May 14, 2013, that certain Second Amendment to
Amended and Restated Conditional Fee Waiver Agreement, dated as of June 28,
2013, and that certain Third Amendment to Amended and Restated Conditional Fee
Waiver Agreement, dated as of December 30, 2013.



•
Waiver of Administrative Expense Reimbursement Agreement, dated as of August 15,
2013, by and among the Borrower, the Adviser and Main Street Capital
Corporation, as amended by that certain First Amendment to Waiver of
Administrative Expense Reimbursement, dated as of December 30, 2013.






Credit Agreement - Page 106          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE 5.11


LOANS AND ADVANCES


None.

Credit Agreement - Page 107          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE 5.14


PRINCIPAL AMOUNTS


None.

Credit Agreement - Page 108          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE 5.31


DEBT


•
The deferred payment obligations for payment of services pursuant to that
certain Amended and Restated Conditional Fee Waiver Agreement, dated as of March
26, 2013, among the Borrower, the Adviser and Main Street Capital Partners, LLC,
as amended by that certain First Amendment to Amended and Restated Conditional
Fee Waiver Agreement, dated as of May 14, 2013, that certain Second Amendment to
Amended and Restated Conditional Fee Waiver Agreement, dated as of June 28,
2013, and that certain Third Amendment to Amended and Restated Conditional Fee
Waiver Agreement, dated as of December 30, 2013.


Credit Agreement - Page 109          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE 5.37


OPERATING LEASES


None.

Credit Agreement - Page 110          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT A


NOTICE OF BORROWING


__________, 20__




To:    Capital One, National Association, as Administrative Agent




Re:
Senior Secured Revolving Credit Agreement (as amended and modified from time to
time, the “Credit Agreement”) dated as of March 11, 2014 among HMS Income Fund,
Inc. and Capital One, National Association, as Administrative Agent and the
Lenders listed on the signature pages thereof



Ladies and Gentlemen:


Unless otherwise defined herein, capitalized terms used herein shall have the
meanings attributable thereto in the Credit Agreement.


This Notice of Borrowing is delivered to you pursuant to Section 2.02 of the
Credit Agreement.


The Borrower hereby requests a Borrowing in the aggregate principal amount of
$___________ to be made on ________, 20__. Amount of Borrowing must be
$1,000,000 or a larger multiple of $100,000.
    


[The Advances included in such Borrowing are to be: [Base Rate Advances in the
aggregate principal amount of $_________; Tranche Euro-Dollar Advances in the
aggregate principal amount of $_________ with an Interest Period of one month].


Attached to this Notice of Borrowing are true, correct and complete copies of
(a)  a Borrowing Base Certification Report dated as of the date hereof, and
(b) a calculation of the Borrowing Base and all components thereof.


The Borrower has caused this Notice of Borrowing to be executed and delivered by
its duly authorized officer this ___ day of _____________, 20___.


All of the conditions applicable to the Borrowing requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied on the date of such Borrowing, including, without limitation,
those set forth in Section 3.02 of the Credit Agreement.


                        


HMS Income Fund, Inc., a Maryland corporation




By:_______________________________
Name: ____________________________
Title:______________________________



Credit Agreement - Page 111          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT B-1








REVOLVER NOTE


$ 35,000,000        Houston, Texas
March 11, 2014


For value received, HMS INCOME FUND, INC., a Maryland corporation (the
“Borrower”) promises to pay to the order of CAPITAL ONE, NATIONAL ASSOCIATION
(the “Lender”), for the account of its Lending Office, the principal sum of
THIRTY FIVE MILLION and No/100 Dollars ($ 35,000,000), or such lesser amount as
shall equal the unpaid principal amount of each Revolver Advance made by the
Lender to the Borrower pursuant to the Credit Agreement referred to below, on
the dates and in the amounts provided in the Credit Agreement. The Borrower
promises to pay interest on the unpaid principal amount of this Revolver Note on
the dates and at the rate or rates provided for in the Credit Agreement.
Interest on any overdue principal of and, to the extent permitted by law,
overdue interest on the principal amount hereof shall bear interest at the
Default Rate, as provided for in the Credit Agreement. All such payments of
principal and interest shall be made in lawful money of the United States in
federal or other immediately available funds at the office of Capital One,
National Association, 5718 Westheimer, 6th Floor, Houston, Texas 77057, or at
such other address as may be specified from time to time pursuant to the Credit
Agreement.


All Revolver Advances made by the Lender, the interest rates from time to time
applicable thereto and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make, or any
error of the Lender in making, any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This Note is secured by, among other security, the Collateral Documents, as the
same may be modified or amended from time to time.


This Note is one of the Revolver Notes referred to in the Senior Secured
Revolving Credit Agreement dated as of the date hereof among the Borrower, the
lenders listed on the signature pages thereof and their successors and assigns,
and Capital One, National Association, as a lender and as Administrative Agent
(as the same may be amended or modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. Reference is made to the Credit Agreement for provisions for the
prepayment and the repayment hereof and the acceleration of the maturity hereof,
including without limitation, the provisions thereof relating to usury.

Credit Agreement - Page 112          116414841 v.12



--------------------------------------------------------------------------------

                    





The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.


The Borrower agrees, in the event that this Note or any portion hereof is
collected by law or through an attorney at law, to pay all reasonable costs of
collection, including, without limitation, reasonable attorneys’ fees.


The indebtedness evidenced by this Note is in renewal, extension and
rearrangement, but not in extinguishment or novation, of the indebtedness
evidenced by that certain Promissory Note dated November 19, 2013 in the
original principal amount of $ 30,000,000 executed by the Borrower and payable
to the order of the Lender.


IN WITNESS WHEREOF, the Borrower has caused this Revolver Note to be duly
executed under seal, by its duly authorized officers as of the day and year
first above written.


HMS INCOME FUND, INC., a Maryland corporation


By:    /s/ Ryan Sims
Ryan Sims, Chief Financial Officer     
and Secretary









Credit Agreement - Page 113          116414841 v.12



--------------------------------------------------------------------------------

                    

Schedule


Revolver Note (cont’d)


ADVANCES AND PAYMENTS OF PRINCIPAL


Date


Interest
Rate
Interest
Period
(if applicable)
Amount
of
Advance
Amount of
Principal
Repaid


Notation
Made By



_________________________________________________________________________
    
_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________





Credit Agreement - Page 114          116414841 v.12



--------------------------------------------------------------------------------

                    

REVOLVER NOTE
$10,000,000        Houston, Texas
March 11, 2014
For value received, HMS INCOME FUND, INC., a Maryland corporation (the
“Borrower”) promises to pay to the order of WHITNEY BANK (the “Lender”), for the
account of its Lending Office, the principal sum of TEN MILLION and No/100
Dollars ($10,000,000), or such lesser amount as shall equal the unpaid principal
amount of each Revolver Advance made by the Lender to the Borrower pursuant to
the Credit Agreement referred to below, on the dates and in the amounts provided
in the Credit Agreement. The Borrower promises to pay interest on the unpaid
principal amount of this Revolver Note on the dates and at the rate or rates
provided for in the Credit Agreement. Interest on any overdue principal of and,
to the extent permitted by law, overdue interest on the principal amount hereof
shall bear interest at the Default Rate, as provided for in the Credit
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in federal or other immediately available funds at
the office of Capital One, National Association, 5718 Westheimer, 6th Floor,
Houston, Texas 77057, or at such other address as may be specified from time to
time pursuant to the Credit Agreement.
All Revolver Advances made by the Lender, the interest rates from time to time
applicable thereto and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make, or any
error of the Lender in making, any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This Note is secured by, among other security, the Collateral Documents, as the
same may be modified or amended from time to time.
This Note is one of the Revolver Notes referred to in the Senior Secured
Revolving Credit Agreement dated as of the date hereof among the Borrower, the
lenders listed on the signature pages thereof and their successors and assigns,
and Capital One, National Association, as a lender and as Administrative Agent
(as the same may be amended or modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. Reference is made to the Credit Agreement for provisions for the
prepayment and the repayment hereof and the acceleration of the maturity hereof,
including without limitation, the provisions thereof relating to usury.
The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.
The Borrower agrees, in the event that this Note or any portion hereof is
collected by law or through an attorney at law, to pay all reasonable costs of
collection, including, without limitation, reasonable attorneys’ fees.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]

Credit Agreement - Page 115          116414841 v.12



--------------------------------------------------------------------------------

                    



IN WITNESS WHEREOF, the Borrower has caused this Revolver Note to be duly
executed under seal, by its duly authorized officers as of the day and year
first above written.
HMS INCOME FUND, INC., a Maryland corporation
By:    /s/ Ryan T. Sims
Ryan T. Sims, Chief Financial Officer
and Secretary







Credit Agreement - Page 116          116414841 v.12



--------------------------------------------------------------------------------

                    

Schedule
Revolver Note (cont’d)
ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Interest Rate
Interest Period (if applicable)
Amount of Advance
Amount of Principal Repaid
Notation Made By



_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________




    

Credit Agreement - Page 117          116414841 v.12



--------------------------------------------------------------------------------

                    





REVOLVER NOTE
$10,000,000    Houston, Texas
March 11, 2014
For value received, HMS INCOME FUND, INC., a Maryland corporation (the
“Borrower”) promises to pay to the order of TRUSTMARK NATIONAL BANK (the
“Lender”), for the account of its Lending Office, the principal sum of TEN
MILLION and No/100 Dollars ($10,000,000), or such lesser amount as shall equal
the unpaid principal amount of each Revolver Advance made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below, on the dates and in
the amounts provided in the Credit Agreement. The Borrower promises to pay
interest on the unpaid principal amount of this Revolver Note on the dates and
at the rate or rates provided for in the Credit Agreement. Interest on any
overdue principal of and, to the extent permitted by law, overdue interest on
the principal amount hereof shall bear interest at the Default Rate, as provided
for in the Credit Agreement. All such payments of principal and interest shall
be made in lawful money of the United States in federal or other immediately
available funds at the office of Capital One, National Association, 5718
Westheimer, 6th Floor, Houston, Texas 77057, or at such other address as may be
specified from time to time pursuant to the Credit Agreement.
All Revolver Advances made by the Lender, the interest rates from time to time
applicable thereto and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make, or any
error of the Lender in making, any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This Note is secured by, among other security, the Collateral Documents, as the
same may be modified or amended from time to time.
This Note is one of the Revolver Notes referred to in the Senior Secured
Revolving Credit Agreement dated as of the date hereof among the Borrower, the
lenders listed on the signature pages thereof and their successors and assigns,
and Capital One, National Association, as a lender and as Administrative Agent
(as the same may be amended or modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. Reference is made to the Credit Agreement for provisions for the
prepayment and the repayment hereof and the acceleration of the maturity hereof,
including without limitation, the provisions thereof relating to usury.
The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.
The Borrower agrees, in the event that this Note or any portion hereof is
collected by law or through an attorney at law, to pay all reasonable costs of
collection, including, without limitation, reasonable attorneys’ fees.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]

Credit Agreement - Page 118          116414841 v.12



--------------------------------------------------------------------------------

                    



IN WITNESS WHEREOF, the Borrower has caused this Revolver Note to be duly
executed under seal, by its duly authorized officers as of the day and year
first above written.
HMS INCOME FUND, INC., a Maryland corporation


By:    /s/ Ryan T. Sims
Ryan T. Sims, Chief Financial Officer
and Secretary











Credit Agreement - Page 119          116414841 v.12



--------------------------------------------------------------------------------

                    

Schedule
Revolver Note (cont’d)
ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Interest Rate
Interest Period (if applicable)
Amount of Advance
Amount of Principal Repaid
Notation Made By



_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________









Credit Agreement - Page 120          116414841 v.12



--------------------------------------------------------------------------------

                    

REVOLVER NOTE
$15,000,000    Houston, Texas
March 11, 2014
For value received, HMS INCOME FUND, INC., a Maryland corporation (the
“Borrower”) promises to pay to the order of PATRIOT BANK (the “Lender”), for the
account of its Lending Office, the principal sum of FIFTEEN MILLION and No/100
Dollars ($15,000,000), or such lesser amount as shall equal the unpaid principal
amount of each Revolver Advance made by the Lender to the Borrower pursuant to
the Credit Agreement referred to below, on the dates and in the amounts provided
in the Credit Agreement. The Borrower promises to pay interest on the unpaid
principal amount of this Revolver Note on the dates and at the rate or rates
provided for in the Credit Agreement. Interest on any overdue principal of and,
to the extent permitted by law, overdue interest on the principal amount hereof
shall bear interest at the Default Rate, as provided for in the Credit
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in federal or other immediately available funds at
the office of Capital One, National Association, 5718 Westheimer, 6th Floor,
Houston, Texas 77057, or at such other address as may be specified from time to
time pursuant to the Credit Agreement.
All Revolver Advances made by the Lender, the interest rates from time to time
applicable thereto and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make, or any
error of the Lender in making, any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This Note is secured by, among other security, the Collateral Documents, as the
same may be modified or amended from time to time.
This Note is one of the Revolver Notes referred to in the Senior Secured
Revolving Credit Agreement dated as of the date hereof among the Borrower, the
lenders listed on the signature pages thereof and their successors and assigns,
and Capital One, National Association, as a lender and as Administrative Agent
(as the same may be amended or modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. Reference is made to the Credit Agreement for provisions for the
prepayment and the repayment hereof and the acceleration of the maturity hereof,
including without limitation, the provisions thereof relating to usury.
The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.
The Borrower agrees, in the event that this Note or any portion hereof is
collected by law or through an attorney at law, to pay all reasonable costs of
collection, including, without limitation, reasonable attorneys’ fees.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]

Credit Agreement - Page 121          116414841 v.12



--------------------------------------------------------------------------------

                    





IN WITNESS WHEREOF, the Borrower has caused this Revolver Note to be duly
executed under seal, by its duly authorized officers as of the day and year
first above written.
HMS INCOME FUND, INC., a Maryland corporation
By:    /s/ Ryan T. Sims
Ryan T. Sims, Chief Financial Officer
and Secretary





Credit Agreement - Page 122          116414841 v.12



--------------------------------------------------------------------------------

                    

Schedule
Revolver Note (cont’d)
ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Interest Rate
Interest Period (if applicable)
Amount of Advance
Amount of Principal Repaid
Notation Made By



_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________



Credit Agreement - Page 123          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT B-2








SWING ADVANCE NOTE




$5,000,000        Houston, Texas
March 11, 2014




For value received, HMS INCOME FUND, INC., a Maryland corporation (the
“Borrower”) promises to pay to the order of CAPITAL ONE, NATIONAL ASSOCIATION
(the “Lender”), for the account of its Lending Office, the principal sum of Five
Million and No/100 Dollars ($5,000,000), or such lesser amount as shall equal
the unpaid principal amount of each Swing Advance made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below, on the dates and in
the amounts provided in the Credit Agreement. The Borrower promises to pay
interest on the unpaid principal amount of this Swing Note on the dates and at
the rate or rates provided for in the Credit Agreement. Interest on any overdue
principal of and, to the extent permitted by law, overdue interest on the
principal amount hereof shall bear interest at the Default Rate, as provided for
in the Credit Agreement. All such payments of principal and interest shall be
made in lawful money of the United States in federal or other immediately
available funds at the office of Capital One, National Association 5718
Westheimer, 6th Floor, Houston, Texas 77057, or at such other address as may be
specified from time to time pursuant to the Credit Agreement.


All Swing Advances made by the Lender, the interest rates from time to time
applicable thereto and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make, or any
error of the Lender in making, any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This Note is secured by, among other security, the Collateral Documents, as the
same may be modified or amended from time to time.


This Note is the Swing Advance Note referred to in the Senior Secured Revolving
Credit Agreement dated as of the date hereof among the Borrower, the lenders
listed on the signature pages thereof and their successors and assigns, and
Capital One, National Association, as a Lender and as Administrative Agent (as
the same may be amended or modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment and
the repayment hereof and the acceleration of the maturity hereof, including
without limitation, the provisions thereof relating to usury.


The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.

Credit Agreement - Page 124          116414841 v.12



--------------------------------------------------------------------------------

                    



The Borrower agrees, in the event that this Note or any portion hereof is
collected by law or through an attorney at law, to pay all reasonable costs of
collection, including, without limitation, reasonable attorneys' fees.


The indebtedness evidenced by this Note is in renewal, extension and
rearrangement, but not in extinguishment or novation, of the indebtedness
evidenced by that certain Swing Advance Note dated as of May 24, 2012 in the
original principal amount of $ 5,000,000 executed by the Borrower and payable to
the order of the Lender.


IN WITNESS WHEREOF, the Borrower has caused this Swing Advance Note to be duly
executed under seal, by its duly authorized officers as of the day and year
first above written.


HMS INCOME FUND, INC., a Maryland corporation
By:    /s/ Ryan T. Sims
Ryan T. Sims, Chief Financial Officer
and Secretary



Credit Agreement - Page 125          116414841 v.12



--------------------------------------------------------------------------------

                    







Swing Advance Note (cont’d)


ADVANCES AND PAYMENTS OF PRINCIPAL


Date


Interest
Rate
Interest
Period
(if applicable)
Amount
of
Advance
Amount of
Principal
Repaid


Notation
Made By



_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________
    
_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________
                    
_________________________________________________________________________


_________________________________________________________________________


_________________________________________________________________________





Credit Agreement - Page 126          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT C


NOTICE OF CONTINUATION OR CONVERSION
_____________________, 20____
To: Capital One, National Association, as Administrative Agent


Re:
Senior Secured Revolving Credit Agreement (as amended and modified from time to
time, the “Credit Agreement”) dated as of March 11, 2014 among HMS Income Fund,
Inc., Capital One, National Association, as Administrative Agent, and the
Lenders listed on the signature pages thereof.



Gentlemen:
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings attributable thereto in the Credit Agreement.
This Notice of Continuation or Conversion is delivered to you pursuant to
Section 2.03 of the Credit Agreement.
With respect to the [Base Rate Advances] [Tranche Euro-Dollar Advances] in the
aggregate amount of $___________ [which have an Interest Period ending on
_____________], the Borrower hereby requests that such Advances be [converted
to] [Base Rate Advances], [Tranche Euro-Dollar Advances] [continued as] [Tranche
Euro-Dollar Advances] in the aggregate principal amount of $__________ to be
made on such date, and for interest to accrue thereon at the rate established by
the Credit Agreement for [Base Rate Advances] [Tranche Euro-Dollar Advances].
The duration of the Interest Period with respect to such Tranche Euro-Dollar
Advances shall be one month.
The Borrower has caused this Notice of Continuation or Conversion to be executed
and delivered by its duly authorized officer this ______ day of ____________
20___.


HMS INCOME FUND, INC. a Maryland corporation




By:                        
Name:                         
Title:                         



Credit Agreement - Page 127          116414841 v.12



--------------------------------------------------------------------------------

                    



EXHIBIT D


BORROWING BASE CERTIFICATION REPORT


Reference is made to the Senior Secured Revolving Credit Agreement (as amending
the “Credit Agreement”) dated as of March 11, 2014 among HMS Income Fund, Inc.,
a Maryland corporation (the “Borrower”), Capital One, National Association, as
Administrative Agent, and the Lenders listed on the signature pages thereto.
Capitalized terms used herein have the meanings ascribed thereto in the Credit
Agreement.
Pursuant to Section 5.01(i) of the Credit Agreement, ___________, the duly
authorized chief financial officer or other authorized officer of Borrower,
acting in his capacity as such officer for Borrower and not in his individual
capacity, hereby certifies to the Administrative Agent and the Lenders that: (i)
attached hereto is a list of the Portfolio Investments that the Borrower
proposes to include in the calculations of the Borrowing Base on the date
hereof, together with the most recent Value and source of the determination of
Value for each, (ii) such Portfolio Investments satisfy all of the requirements
contained in the definitions of “Eligible Quoted Senior Bank Loan Investments”,
“Eligible Investment Grade Debt Securities”, “Eligible Core Portfolio
Investments”, “Eligible Unquoted Senior Bank Loan Investments”, and “Eligible
Non-Investment Grade Debt Securities”, as applicable; (iii) the information
contained herein and in the schedule(s) attached hereto is true, accurate and
complete as of the date hereof; (iv) no Default has occurred and is continuing
on the date hereof; and (v) the representations and warranties of the Loan
Parties contained in Article IV of the Credit Agreement and the other Loan
Documents are true on and as of the date hereof.
Certified as of the ____ day of _________________ 20___.
                        
HMS INCOME FUND, INC., a Maryland corporation.




By:    ______________________________
Name:    ______________________________
Title:    ______________________________




[Attach supporting Schedule(s)]




    

Credit Agreement - Page 128          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT E






OPINION LETTER COVERAGE OF
COUNSEL FOR THE BORROWER AND GUARANTORS








March 11, 2014








Capital One, National Association, as Administrative Agent
and each other lender listed as a party
to the Credit Agreement (as defined below)


Re:
HMS Income Fund, Inc.





Ladies and Gentlemen:






We have acted as counsel for HMS Income Fund, Inc. (the “Borrower”) in
connection with the execution and delivery of that certain Senior Secured
Revolving Credit Agreement dated as of March 11, 2014 (the “Credit Agreement”),
among the Borrower, each lender party thereto from time to time (individually a
“Lender” and collectively the “Lenders”), and Capital One, National Association,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).


This opinion letter is delivered to you pursuant to Section 3.01(c) of the
Credit Agreement.


Except as specifically otherwise defined in this opinion letter, each
capitalized term used in this opinion letter has the same meaning as it has as a
capitalized term in the Credit Agreement or, if not defined in the Credit
Agreement, in the Uniform Commercial Code as in effect in the State of New York
(the “New York UCC”) or the Uniform Commercial Code as in effect in the State of
Texas (the “Texas UCC”), as applicable.


For purposes of this opinion letter, we have reviewed copies of the following
executed documents, each of which is dated the date of the Credit Agreement:


1.the Credit Agreement;
  
2.the Revolver Note issued by the Borrower to Capital One, National Association,
in the original principal amount of $35,000,000;


3.the Revolver Note issued by the Borrower to Patriot Bank, in the original
principal amount of $15,000,000;



Credit Agreement - Page 129          116414841 v.12



--------------------------------------------------------------------------------

                    

4.the Revolver Note issued by the Borrower to Whitney Bank, in the original
principal amount of $10,000,000;


5.the Revolver Note issued by the Borrower to Trustmark National Bank, in the
original principal amount of $10,000,000;


6.the Swing Advance Note issued by the Borrower to Capital One, National
Association, in the original principal amount of $5,000,000;


7.the Amended and Restated Equity Pledge Agreement dated as of the date hereof,
by the Borrower in favor of the Administrative Agent (the “Pledge Agreement”);


8.the Amended and Restated General Security Agreement dated as of the date
hereof by the Borrower in favor of the Administrative Agent (the “Security
Agreement”);


9.the Amended and Restated Control Agreement, dated as of the date hereof, among
the Borrower, the Custodian and the Administrative Agent (the “Control
Agreement”); and


10.each of the UCC-1 Financing Statements, the filed forms of which are attached
as Attachment 1 and Attachment 2, respectively (the “Financing Statements”), as
well as the UCC-3 Amendment, the filed form of which is attached as Attachment 3
(the “Financing Statement Amendment”), which have been filed in the Uniform
Commercial Code filing records of the State Department of Assessments and
Taxation of the State of Maryland (the “Maryland Filing Office”).


Each of the documents listed in clauses 1 through 9, inclusive, above are
individually a “Credit Document” and collectively the “Credit Documents”; the
Pledge Agreement and the Security Agreement are collectively the “Security
Documents”; the Financing Statements and the Financing Statement Amendment are
collectively the “UCC Filings.”


As to certain matters of fact relevant to the opinions in this opinion letter,
we have relied on a certificate of an officer of the Borrower and on factual
representations made by the Borrower in the Credit Agreement and the other
Credit Documents. We have also relied on certificates of public officials. We
have not independently established the facts, or in the case of certificates of
public officials, the other statements, so relied upon.


Based on and subject to the foregoing and also subject to all of the
assumptions, qualifications and other matters set forth in this opinion letter,
we are of the opinion that:
 
1.Based solely on the certificate issued by the State of Maryland Department of
Assessments and Taxation (“SDAT”) dated March 5, 2014 (which we have assumed
remains accurate on the date of this opinion letter), the Borrower is a
corporation duly existing under and by virtue of the Maryland General
Corporation Law (the “MGCL”) and is in good standing with the SDAT. Based solely
on the certificate issued by the Secretary of State of the State of Texas dated
March 5, 2014 and the statement of Franchise Tax Account Status delivered by the
Office of the Comptroller of the State of Texas dated March 5, 2014, the
Borrower is duly qualified and in good standing as a foreign corporation in the
State of Texas.


2.The Borrower (a) has the corporate power to execute and deliver, and to
perform its obligations under, each Credit Document, (b) has taken all necessary
corporate action to authorize the execution and delivery of, and the performance
of its obligations under, each Credit Document, and (c) has duly executed and
delivered each Credit Document.  

Credit Agreement - Page 130          116414841 v.12



--------------------------------------------------------------------------------

                    



3.The execution and delivery by the Borrower of each Credit Document does not,
and the performance by the Borrower of its obligations under each Credit
Document will not:


(a)result in a violation of the Borrower’s articles of incorporation or bylaws;
or


(b)except for approvals that have been obtained and for filings required to
perfect a security interest contemplated by any Security Document, require
approval from, or any filings with, any governmental authority under any federal
law of the United States or any law of the State of New York or the MGCL; or


(c)violate either (i) assuming the Borrower’s compliance with the covenants in
the Credit Agreement as to application of proceeds, Regulations T, U or X of the
Board of Governors of the Federal Reserve Board or (ii) any federal law of the
United States or of the State of New York or the MGCL.


4.Each Credit Document is a valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms.


5.The execution and delivery by the Borrower of each of the Credit Documents,
the performance by the Borrower of the respective terms and provisions thereof
and the consummation of the transactions contemplated thereby, do not violate
the Investment Company Act of 1940, as amended (the “Investment Company Act”).


6.The Security Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, as security for the Obligations
(as defined in the Security Agreement), a security interest under Article 9 of
the New York UCC (such security interest, the "Security Agreement Article 9
Security Interest") in the collateral described in the Security Agreement in
which a security interest may be created under New York UCC Article 9 (the
"Security Agreement Article 9 Collateral").


7.The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, as security for the Obligations,
a security interest under Article 9 of the New York UCC (such security interest,
together with the Security Agreement Article 9 Security Interest, the "Article 9
Security Interest") in the collateral described in the Pledge Agreement in which
a security interest may be created under New York UCC Article 9 (such
collateral, together with the Security Agreement Article 9 Collateral, the
"Article 9 Collateral").
 
8.Assuming that there have been no additional amendments to, or any terminations
or assignments of, the UCC Filings, the prior filing of the UCC Filings in the
Maryland Filing Office results in the continued perfection of the Article 9
Security Interest in that portion of the Article 9 Collateral in which a
security interest may be perfected by the filing of a financing statement under
the Maryland UCC.


9.Assuming that (a) Amegy Bank, National Association (the "Securities
Intermediary") is a "securities intermediary" (as defined in Section 8.102(a) of
the Texas UCC) and that the Securities Account is a "securities account" (as
defined in Section 8.501 of the Texas UCC), (b) the Securities Intermediary
maintains accurate and complete records of the financial assets in the
Securities Account (as defined below), such that the financial assets in the
Securities Account are objectively determinable, (c) all of the property in each
Securities Account consists of "financial

Credit Agreement - Page 131          116414841 v.12



--------------------------------------------------------------------------------

                    

assets" (as defined in Section 8.102(a) of the Texas UCC), and (d) the
Securities Intermediary's jurisdiction for purposes of Sections 8.110(e) and
9.305 of the Texas UCC, is the State of Texas, the Article 9 Security Interest
in Securities Account No. 3654545 (the "Securities Account") is perfected by
execution and delivery of the Control Agreement by the parties thereto.


10.Upon the Custodian’s taking possession, in accordance with the terms of the
Control Agreement, of any Securities and Investment Files (as defined in the
Control Agreement) in which a security interest may be perfected by possession
under the Texas UCC, the Article 9 Security Interest in such Securities and
Investment Files will be perfected.


This opinion letter shall be interpreted in accordance with the Legal Opinion
Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Section of Business Law as published in 53 The Business Lawyer 831
(May 1998) (the “ABA Legal Opinion Principles”), a copy of which is attached as
Attachment 4.


For purposes of our opinions in this opinion letter (and without excluding other
assumptions that the ABA Legal Opinion Principles provide are customarily
understood to be included in legal opinions of this type without expressly
stating them in the opinion letter), we have assumed that: (a) each document
that we have reviewed is accurate and complete, is either an authentic original
or a copy that conforms to an authentic original, and the signatures on it are
genuine; (b) each governmental or officer's certificate is accurate, complete
and authentic, and that each governmental certificate remains accurate on the
date of this letter; (c) all natural persons have sufficient legal capacity;
(d) the Credit Documents are enforceable against the parties to them other than
the Borrower; (e) there has not been any mutual mistake of fact or
misunderstanding, fraud, duress or undue influence or any failure to comply with
requirements of good faith, fair dealing and conscionability, with respect to
the execution or delivery of any Credit Document; (f) there are neither any
written or oral agreements or understandings among the parties nor any usage of
trade or course of prior dealing among the parties that would, in either case,
define, supplement or qualify the terms of any Credit Document; (g) the
Borrower's managers have complied with applicable fiduciary duties and
appropriately disclosed any interest in connection with the approval of the
Borrower's execution, delivery and performance of the Credit Documents; (h) at
the time each Advance is made, after giving effect to such Advance, the Borrower
will be in compliance with Section 18(a) of the Investment Company Act, giving
effect to Section 61(a)(1) of the Investment Company Act and any applicable
exemptive relief that may be granted to it by the Securities and Exchange
Commission; and (i) Capital One, National Association is not deemed to be a
“principal underwriter” (as defined in Section 2(a)(29) of the Investment
Company Act) of the Borrower as of any date on which any asset became or becomes
subject to the lien of the Security Agreement or the Pledge Agreement (or the
respective agreements amended and restated thereby) or the date of this opinion
letter.


The opinions in this opinion letter are limited to (i) the federal law of the
United States; (ii) the law of the State of New York, (iii) as to our opinions
in numbered paragraphs 2 and 3(a) above, the Maryland General Corporation Law,
as amended (and for purposes of this opinion letter, such corporation law shall
be deemed to consist solely of the provisions of the corporation law of the
State of Maryland, without annotations, appearing in Corporation-Covering
Corporation Practice-Procedure-Law published by Aspen Publishers as the Maryland
General Corporation Law (the “Maryland Corporation Law”)), and with such
provisions interpreted in accordance with their plain meaning; (iv) as to our
opinions in numbered paragraph 8 above, Article 9 of the Uniform Commercial Code
of the State of Maryland as set forth in the CCH Secured Transactions Guide (the
“Maryland UCC”); (v) as to our opinions in numbered paragraphs 9 and 10 above,
Article 9 of the Texas UCC. We have not reviewed (i) any judicial decisions
construing the laws of the State of Maryland or Texas, (ii) any other sections
of the Maryland UCC or the Texas UCC, (iii) except for the Maryland Corporation
Law, any other laws of the State of Maryland, or (iv) any other laws of the
State of Texas.

Credit Agreement - Page 132          116414841 v.12



--------------------------------------------------------------------------------

                    



We express no opinion with respect to the laws of any other jurisdiction or as
to any matters arising under, or the effect of any of, the following: (a) any
securities laws (other than the Investment Company Act); tax laws; pension or
employee benefit laws; labor laws; zoning, land use, subdivision or similar
laws; environmental laws; health and safety laws; antitrust, unfair competition
and other trade regulation laws; racketeering laws; patent, copyright,
trademark, trade name or other intellectual property laws; (b) the Foreign
Corrupt Practices Act; the Trading with the Enemy Act; any foreign assets
control regulations of the United States Treasury Department; the USA PATRIOT
Act; Executive Order No. 13,224 (“Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit or Support Terrorism”) and similar
laws and executive orders; or (c) as provided in the ABA Legal Opinion
Principles, other laws customarily understood to be excluded from legal opinions
of this type without expressly stating that they are excluded.


Our opinion in numbered paragraph 4 above is subject to bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, and other
similar federal laws of the United States and of the State of New York affecting
the rights and remedies of creditors generally and to general principles of
equity (including without limitation the availability of specific performance or
injunctive relief and the application of concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding at law or in equity.


In addition, certain of the remedial provisions in the Security Documents may be
further limited or rendered unenforceable by applicable law, but in our opinion
such law does not make the remedies afforded by the Security Documents
inadequate for the practical realization of the principal benefits intended to
be provided by the Security Documents.


Our opinions with respect to security interests in the Collateral are limited to
the New York UCC, the Texas UCC and the Maryland UCC and therefore do not
address collateral of a type not subject to the New York UCC Article 9, the
Texas UCC Articles 8 and 9 or the Maryland UCC Article 9. In addition, we
express no opinion as to any of the following:


(a)Whether the Article 9 Collateral exists or the nature or extent of the
Borrower’s rights in, or title to, any portion of the Article 9 Collateral.


(b)The effect of Section 552 of the U.S. Bankruptcy Code, which limits the
extent to which property acquired after the commencement of a bankruptcy
proceeding is subject to a security interest arising from a security agreement
entered into by the Borrower prior to the commencement of such bankruptcy
proceeding.


(c)The creation, attachment, perfection or enforceability of any security
interest in any commercial tort claim.


(d)Security interests in goods which are in accession to, or commingled or
processed with, other goods to the extent that a security interest is limited by
Section 9-336 of the New York UCC.


(e)The effect of non-compliance with the Assignment of Claims Act, 31 U.S.C.
Section 3727 and 41 U.S.C. Section 15, with respect to such of the Article 9
Collateral as may be subject thereto.


(f)The perfection of any security interest in any Article 9 Collateral
consisting of goods that are or are to become fixtures, standing timber to be
cut, farm products, consumer goods or as-extracted collateral.

Credit Agreement - Page 133          116414841 v.12



--------------------------------------------------------------------------------

                    



(g)The priority of any security interest granted in the Article 9 Collateral.


(h)    The provisions contained in Section 10.07 of the Credit Agreement to the
extent that such provisions limit the obligation of the Guarantors under the
guaranty provided for in Article X of the Credit Agreement or any right of
contribution of any other party with respect to such guaranty.
(i)    The enforceability of any acceleration of the maturity of any Obligation
unless the holder of such Obligation has given the Borrower notice of such
holder’s intent to accelerate the maturity thereof, and notice of the
acceleration of the maturity thereof.
(j)    The enforceability, validity or effect of any provision of the Credit
Documents purporting to (1) establish any evidentiary standard, (2) waive
illegality as a defense to the performance of contract obligations or any other
defense to such performance which cannot, as a matter of law, be effectively
waived, (3) irrevocably appoint the Administrative Agent or any Lender as
attorney-in-fact for the Borrower, (4) impose upon a court the obligation or
duty to compute or re-compute the Obligations in a specified manner, (5) permit
the Administrative Agent or any Lender to retain full proceeds from the sale of
Collateral or any property, with no obligation to any applicable taxing
authority, or (6) require any Person, other than the Custodian, to hold property
in trust for the Administrative Agent, or any Lender.
Further, we call to your attention that certain subsequent events may result in
the loss of perfection in the Article 9 Collateral and that certain Persons may
obtain an interest in the Article 9 Collateral free and clear of the
Administrative Agent’s perfected security interest therein, and we do not
undertake to advise the Administrative Agent or any other Lender, or any other
Person regarding any such matters.


We also express no opinion as to any of the following or as provided in the ABA
Legal Opinion Principles, any other matters customarily understood to be
excluded from legal opinions of this type without expressly stating that they
are excluded:


(a)provisions providing for choice of governing law;


(b)provisions that purport to (i) determine, or waive objections to, the forum,
venue or jurisdiction of any particular court or other governmental authority,
(ii) waive or consent to service of process requirements or (iii) waive trial by
jury;


(c)waivers or advance consents that have the effect of waiving (i) legal or
equitable defenses (including the obligations of good faith, fair dealing,
diligence and reasonableness), (ii) rights to certain damages, (iii) rights to
counter claim or set off, (iv) statutes of limitations, (v) rights to the
marshalling of assets or similar requirements, (vi) rights to notice or the
opportunity to cure failures to perform, (vii) the benefits of statutory,
regulatory or constitutional rights, unless and to the extent the applicable
statute, regulation, or constitution explicitly permits their waiver, and (viii)
other benefits to the extent they cannot be waived under applicable law;


(d)the effect of rules of law that permit a party to cure a breach unless (i)
permitting a cure would unreasonably hinder the aggrieved party from making
substitute arrangements for performance or (ii) it was important in the
circumstances to the aggrieved party that performance occur by the date stated
in the contract;



Credit Agreement - Page 134          116414841 v.12



--------------------------------------------------------------------------------

                    

(e)either (i) the effect of rules of law that limit the availability of a remedy
under certain circumstances where another remedy has been elected or (ii)
provisions (A) that enumerated remedies are exclusive, (B) that a party has the
right to pursue multiple remedies without regard to other remedies elected, (C)
that all remedies are cumulative, (D) providing a time limitation after which a
remedy may not be enforced or providing that there are no time limitations on
the period in which a remedy may be enforced, or (E) eliminating, waiving or
reducing punitive or consequential damages;


(f)the effect of rules of law that limit the right of a creditor to use force or
cause a breach of the peace in enforcing rights;


(g)the effect of rules of law or provisions that relate to the sale or
disposition of collateral or the requirements of a commercially reasonable sale;


(h)the effect of provisions purporting to entitle a party, as a matter of right
and without court approval after required showings, to the appointment of a
receiver;


(i)provisions imposing (i) increased interest rates (including interest on
interest and compounding of interest) or late payment charges upon delinquency
in payment or default or (ii) liquidated damages or (iii) premiums on
prepayment, acceleration, redemption, cancellation, or termination or (iv) other
payments in excess of actual damages, to the extent any such payments are deemed
to be penalties or forfeitures;


(j)the effect of rules of law that govern and afford judicial or arbitral
discretion regarding the determination of damages and entitlement to attorneys'
fees and other costs;


(k)the effect of laws requiring mitigation of damages;


(l)provisions mandating contribution towards judgments or settlements among
various parties;


(m)provisions changing or waiving rules of evidence or fixing the method or
quantum of proof to be applied in litigation or similar proceedings;


(n)provisions releasing, exculpating or exempting a party from, or requiring
indemnification of a party for, (i) liability for its own acts or omissions,
(ii) any matter arising under, or involving a waiver of, any securities laws, or
(iii) unless covered by a specific indemnification, any breach of a
representation and/or warranty with respect to matters known to the person or
entity claiming indemnification; or (iv) any indemnification provision;


(o)both (i) the effect of rules of law that may, where less than all of a
contract may be unenforceable, limit the enforceability of the balance of the
contract to circumstances in which the unenforceable portion is not an essential
part of the agreed exchange or (ii) severability or reformation provisions;


(p)provisions granting (i) the Administrative Agent or any Lender the right to
set-off against funds held in any account maintained with the Administrative
Agent or any Lender and which account is designated, or contains funds that the
Administrative Agent or any Lender is aware have been set aside, for special
purposes, such as payroll, trust and escrow accounts, or which funds are subject
to special agreements between the Administrative Agent or any Lender and any

Credit Agreement - Page 135          116414841 v.12



--------------------------------------------------------------------------------

                    

Loan Party precluding or limiting rights to set-off funds; and (ii) the right of
set-off to a purchaser of a participation in the Advances;


(q)provisions prohibiting the use or disclosure of information;


(r)provisions granting a power of attorney, or providing for the appointment of
an agent or proxy;


(s)provisions relating to fiduciary duties, including without limitation, the
extent to which the operating agreement can limit such duties, and whether the
members or managers have complied with any applicable fiduciary duty, duty to
act in good faith or similar duty in making any decision in connection with any
Credit Document;


(t)both (i) the effect of course of dealing, course of performance, or the like,
that would modify the terms of an agreement or the respective rights or
obligations of the parties under an agreement or (ii) provisions that purport to
deny the effectiveness of such;


(u)provisions that determinations by a party or a party's designee are
conclusive;


(v)provisions purporting to grant to or limit rights of third parties;


(w)provisions purporting to create a trust or constructive trust without
compliance with applicable trust law;


(x)covenants regarding assignment;


(y)provisions permitting the Administrative Agent or any Lender to exercise
voting or corporate, company, or partnership rights with respect to investment
property, pledged stock, membership interests, partnership interests, or other
instruments prior to foreclosing on such investment property, pledged stock,
membership interests, partnership interests, or other instruments;


(z)voting agreements and covenants to vote in a particular manner;


(aa)provisions relating to delay or omission of enforcement of rights or
remedies, or waivers of defenses or waivers of benefits of appraisement,
valuation, stay, extension, moratorium, redemption, statutes of limitation or
other nonwaivable benefits bestowed by operation of law; or


(ab)the effect of rules of law that may, in the absence of an express waiver or
consent, discharge a guarantor to the extent that: (i) action by a creditor
discharges the guaranteed obligation or increases the risk to which such
guarantor is exposed, including impairing the value of collateral securing a
guaranteed obligation to the detriment of the guarantor, (ii) a guaranteed
obligation is materially modified or (iii) there are any releases of any
co-guarantor.
 
The opinions expressed in this opinion letter (a) are strictly limited to the
matters stated in this opinion letter, and without limiting the foregoing, no
other opinions are to be implied and (b) are only as of the date of this opinion
letter, and we are under no obligation, and do not undertake, to advise the
Administrative Agent or any other Lender or any other Person either of any
change of law or fact that occurs, or of any fact that comes to our attention,
after the date of this opinion letter, even though such change or such fact may
affect the legal analysis or a legal conclusion in this opinion letter.

Credit Agreement - Page 136          116414841 v.12



--------------------------------------------------------------------------------

                    



This opinion letter (a) is delivered in connection with the closing of, and the
initial funding under, the Credit Agreement, may be relied upon only by the
Administrative Agent and each other Lender at the date of this opinion letter in
connection with such closing and initial funding, and may not be relied upon by
the Administrative Agent or any other Lender for any other purpose; (b) may not
be relied on by, or furnished to, any other Person without our prior written
consent; and (c) may not be quoted, published or otherwise disseminated, without
in each instance our prior written consent. `Notwithstanding the preceding
sentence, we hereby consent to reliance on this opinion letter by Lenders who
may become party to the Credit Agreement after the date of this opinion letter
in accordance with the terms of the Credit Agreement (each, an “Additional
Lender”) and a permitted successor or assign of the Administrative Agent (the
“Successor Administrative Agent”), but only on the condition and understanding
that (i) such Additional Lender and Successor Administrative Agent, as
applicable, accepts the limitations in the preceding sentence, (ii) reliance by
any Additional Lender and Successor Administrative Agent, as applicable, must be
actual and reasonable under the circumstances existing at the time such
Additional Lender and Successor Administrative Agent, as applicable, becomes
party to the Credit Agreement or successor to the Administrative Agent, as
applicable, including any changes in law, facts or any other developments known
to or reasonably knowable at such time by such Additional Lender and Successor
Administrative Agent, as applicable, (iii) in no event shall any such Additional
Lender or Successor Administrative Agent have any greater rights with respect to
this opinion letter than did (A) the original addressees of this opinion letter
on the date of this opinion letter or (B) without limiting the foregoing, its
assignor (in the case of an Additional Lender) or its predecessor (in the case
of a Successor Administrative Agent), and (iv) our consent to such reliance
shall not constitute a reissuance of such opinions as of the date of any such
subsequent assignment or as of any other subsequent date or otherwise extend any
applicable statute of limitations. All rights under this opinion letter of the
Lenders to whom this opinion letter is addressed and of any Additional Lenders
may be asserted only in a single proceeding by and through the Administrative
Agent (or if applicable, the Successor Administrative Agent). In addition (and
also notwithstanding the first sentence of this paragraph), we also consent to
the furnishing of this opinion letter for informational purposes as may be
required by law or regulation applicable to the Administrative Agent, any
Successor Administrative Agent, any Lender or any Additional Lender, but no
Person to whom this opinion letter is furnished pursuant to this sentence may
rely on the opinions in it.


Very truly yours,


Sutherland Asbill & Brennan LLP




By: /s/ Eric Fenichel
Eric R. Fenichel, a partner



Credit Agreement - Page 137          116414841 v.12



--------------------------------------------------------------------------------

                    

Attachment 1


Financing Statement (HMS Income LLC)

Credit Agreement - Page 138          116414841 v.12



--------------------------------------------------------------------------------

                    



Attachment 2


Financing Statement (HMS Income Fund, Inc.)

Credit Agreement - Page 139          116414841 v.12



--------------------------------------------------------------------------------

                    





Attachment 3


UCC-3 Amendment

Credit Agreement - Page 140          116414841 v.12



--------------------------------------------------------------------------------

                    



Attachment 4


ABA Legal Opinion Principles





Credit Agreement - Page 141          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT F


CLOSING CERTIFICATE




Reference is made to the Senior Secured Revolving Credit Agreement (the “Credit
Agreement”) dated as of March 11, 2014 among HMS Income Fund, Inc., a Maryland
corporation (“Borrower”), Capital One, National Association, as Administrative
Agent, and the Lenders listed on the signature pages thereof. Capitalized terms
used herein have the meanings ascribed thereto in the Credit Agreement.


Pursuant to Section 3.01 of the Credit Agreement, Ryan Sims, acting in his
capacity as the duly authorized Chief Financial Officer and Secretary of the
Borrower, and not in his individual capacity, hereby certifies to the
Administrative Agent and the Lenders that: (a) to the knowledge of such Person
(i) no Default has occurred and is continuing on the date of the first Borrowing
under the Credit Agreement; and (ii) the representations and warranties of the
Borrower contained in Article IV of the Credit Agreement are true on and as of
the date of the first Borrowing under the Credit Agreement, and (b) Borrower
will comply with the Investment Policies set forth on Exhibit “A” attached
hereto (the entity to which “we”, “us”, “our” and “Company” refer within such
Exhibit “A” is the Borrower).




Certified as of the 11th day of March 2014.


BORROWER




HMS INCOME FUND, INC., a Maryland corporation




By:     /s/ Ryan T. Sims    
Ryan Sims, Chief Financial Officer and
Secretary






    




[Attach Exhibit “A”
Investment Policies]







Credit Agreement - Page 142          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT G


OFFICER’S CERTIFICATE


The undersigned, Ryan Sims, Chief Financial Officer and Secretary of HMS Income
Fund, Inc., a Maryland corporation (the “Company”), hereby certifies that he has
been duly appointed, qualified and is acting in such capacity and that, as such,
he is familiar with the facts herein certified and is duly authorized to execute
and deliver this Officer’s Certificate on behalf of the Company, and in such
capacity hereby further certifies, in connection with the Senior Secured
Revolving Credit Agreement dated as of March 11, 2014 among HMS Income Fund,
Inc., Capital One, National Association, as Administrative Agent, and the
Lenders listed on the signature pages thereof (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
and not otherwise defined herein having the meaning set forth therein) that:


1.    Attached hereto as Exhibit A is a complete and correct copy of the
Organizational Documents of the Company as in full force and effect on the date
hereof as certified by the Secretary of State of the State of Maryland, the
Company’s state of organization.


2.    Attached hereto as Exhibit B is a complete and correct copy of the
Operating Documents of the Company as in full force and effect on the date
hereof.


3.    Attached hereto as Exhibit C is a complete and correct copy of the
Organizational Actions duly adopted by the board of directors of the Company,
approving and authorizing the execution and delivery of the Credit Agreement,
the Notes and the other Loan Documents to which the Company is a party. Such
Organizational Actions have not been repealed or amended and are in full force
and effect, and no other Organizational Actions have been adopted by the board
of directors of the Company in connection therewith.


4.    Each of the persons named on Exhibit D attached hereto is, and was at the
time of executing any Loan Document on behalf of the Company, a duly appointed,
qualified and acting officer of the Company with such person holding the title
set forth opposite such person’s name and the signature set forth opposite the
name of such person, and the signatures of such person appearing on the Credit
Agreement, the Notes and the other Loan Documents, is his or her genuine
signature. Each such person is authorized to execute and deliver, and was
authorized at the time of executing and delivering, on behalf of the Company,
the Credit Agreement, the Notes and the other Loan Documents to which the
Company is a party and any certificate or other documents to be executed and
delivered by the Company pursuant to the Loan Documents.


[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, the undersigned has executed and delivered this Officer’s
Certificate as of the date first stated above.


HMS INCOME FUND, INC., a Maryland corporation




By:    /s/ Ryan T. Sims
Name:     Ryan Sims
Title:    Chief Financial Officer and Secretary
                    





Credit Agreement - Page 143          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT H




COMPLIANCE CERTIFICATE




Reference is made to the Senior Secured Revolving Credit Agreement dated as of
March 11, 2014 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among HMS Income Fund, Inc., a Maryland corporation (the
“Borrower”), Capital One, National Association, as Administrative Agent, and the
Lenders listed on the signature pages thereof. Capitalized terms used herein
shall have the meanings ascribed thereto in the Credit Agreement.


Pursuant to Section 5.01(c) of the Credit Agreement, _________________, acting
in his capacity as the duly authorized [__________________] of the Borrower and
not in his individual capacity, hereby certifies to the Administrative Agent and
the Lenders that the information contained in the Compliance Checklist attached
hereto is true, accurate and complete as of _____________, 20__ (the “Compliance
Date”), and that [no Default is in existence on and as of the date hereof.] [the
following covenants and conditions have not been performed or observed and the
following is a list of each such Default and/or Event of Default and its nature
and status and the actions proposed by the Borrower to remedy such Default
and/or Event of Default:]


Dated as of _________________.




HMS INCOME FUND, INC., a Maryland corporation




By:    _______________________________
Name: _______________________________
Title:    _______________________________
                
Compliance Checklist


[To Be Provided By the Borrower In Form and
Content Satisfactory to Administrative Agent]





Credit Agreement - Page 144          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT I


JOINDER AND REAFFIRMATION AGREEMENT




THIS JOINDER AND REAFFIRMATION AGREEMENT (the “Agreement”), dated as of
____________ __, 20__, is by and among [______________] (the “New Guarantor”),
HMS INCOME FUND, INC., a Maryland corporation (the “Borrower”),
[[--------------- ] and [--------------- ] (collectively, the “Existing
Guarantors”),] and CAPITAL ONE, NATIONAL ASSOCIATION (the “Administrative
Agent”).


The Borrower, [the Existing Guarantors,] the Lenders and the Administrative
Agent have entered into that certain Senior Secured Revolving Credit Agreement
dated as of March 11, 2014 (as amended, modified, supplemented, renewed and
extended, the “Credit Agreement”). All of the defined terms in the Credit
Agreement are incorporated herein by reference.


The Borrower[, the Existing Guarantors] and the New Guarantor have requested
that the New Guarantor become a Guarantor under the Credit Agreement, a Grantor
under the Security Agreement and a Pledgor under the Pledge Agreement in
accordance with Section 5.28 of the Credit Agreement.


Accordingly, the Borrower, [Existing Guarantors,] New Guarantor and
Administrative Agent hereby agree as follows:


1.    The Borrower [, the Existing Guarantors] and the New Guarantor hereby
acknowledge, agree and confirm that, by their execution of this Joinder
Agreement, the New Guarantor will be deemed to be a party to the Credit
Agreement, and a “Guarantor” for all purposes of the Credit Agreement, the Notes
and the other Loan Documents, and shall have all of the obligations of a
Guarantor thereunder, as if it had executed the Credit Agreement and the other
Loan Documents. The Borrower[, the Existing Guarantors] and the New Guarantor
hereby further acknowledge, agree and confirm that, by their execution of this
Joinder Agreement, the New Guarantor will be deemed to be, effective as of the
date hereof, (a) a party to the Security Agreement and a “Grantor” for all
purposes of the Security Agreement and shall have all of the obligations of a
Grantor thereunder as if it had executed the Security Agreement, and (b) a party
to the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement
and shall have all of the obligations of a Pledgor thereunder as if it had
executed the Pledge Agreement. The New Guarantor assumes and agrees to be bound
by and comply with, all of the terms, provisions and conditions contained in the
Credit Agreement, the Security Agreement, the Pledge Agreement and the other
Loan Documents applicable to the Guarantors and all duties and obligations of a
Guarantor thereunder, as fully and completely as all other Guarantors
thereunder, jointly and severally, individually and collectively, with all other
Guarantors, including without limitation (i) all of the representations,
warranties, covenants, undertakings and obligations set forth in the Credit
Agreement, the Security Agreement, the Pledge Agreement and the other Loan
Documents (each of which, as to the New Guarantor, shall be deemed made on the
date hereof), and (ii) all waivers set forth in the Credit Agreement, the
Security Agreement, the Pledge Agreement and the other Loan Documents.


2.    The New Guarantor has received a copy of the Credit Agreement, the
Security Agreement, the Pledge Agreement and the other Loan Documents (as well
as all schedules and exhibits to each). The information on the exhibits and
schedules to the Credit Agreement, the Security Agreement, the Pledge Agreement
and the other Loan Documents, as applicable, are amended to provide the
information shown on the attached Schedule A. In furtherance and not in
limitation of the terms of the Security Agreement and the Pledge Agreement, the
New Guarantor acknowledges its present grant of a first priority security
interest in all of its Collateral (as defined in the Security Agreement) and
Collateral (as defined in the Pledge

Credit Agreement - Page 145          116414841 v.12



--------------------------------------------------------------------------------

                    

Agreement) to the Administrative Agent, for the benefit of the Secured Parties
(as described in the Security Agreement). In furtherance and not in limitation
thereof, the New Guarantor hereby, as security for the payment of the Notes, the
Guaranty and all Obligations whatsoever of the Borrower and each Guarantor,
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties (as defined in the Security Agreement) a continuing, general lien upon
and security interest in and to the following described property, wherever
located, whether now existing or hereafter acquired or arising, namely: (a) (i)
all Accounts (as defined in the Security Agreement), General Intangibles (as
defined in the Security Agreement), Documents (as defined in the Security
Agreement), Chattel Paper (as defined in the Security Agreement) and Instruments
(as defined in the Security Agreement) now existing or hereafter arising of the
New Guarantor; (ii) all guarantees of the New Guarantor’s existing and future
Accounts (as defined in the Security Agreement), General Intangibles (as defined
in the Security Agreement), Chattel Paper (as defined in the Security Agreement)
and Instruments (as defined in the Security Agreement) and all other security
held by the New Guarantor for the payment and satisfaction thereof; (iii) all
Inventory (as defined in the Security Agreement) now owned or hereafter acquired
by the New Guarantor; (iv) all Equipment (as defined in the Security Agreement)
now owned or hereafter acquired of the New Guarantor; (v) all Intercompany
Claims (as defined in the Security Agreement) now existing or hereafter arising;
(vi) any and all now owned or hereafter acquired or arising Deposit Accounts (as
defined in the Security Agreement), Investment Property (as defined in the
Security Agreement), Letter of Credit Rights (as defined in the Security
Agreement), Goods (as that term is defined in the UCC) and Supporting
Obligations (as defined in the Security Agreement); (vii) all books and records
of the New Guarantor (including, without limitation, computer records, tapes,
discs and programs and all other media, written, electric, magnetic or
otherwise, containing such records) which relate to the New Guarantor’s
Inventory (as defined in the Security Agreement), Equipment (as defined in the
Security Agreement), Accounts (as defined in the Security Agreement), Deposit
Accounts (as defined in the Security Agreement), Investment Property (as defined
in the Security Agreement), Letter of Credit Rights (as defined in the Security
Agreement), Goods (as defined in the Security Agreement), Supporting Obligations
(as defined in the Security Agreement), General Intangibles (as defined in the
Security Agreement), Chattel Paper (as defined in the Security Agreement) and
Instruments (as defined in the Security Agreement) or guarantees thereof; (viii)
all insurance on all of the foregoing and the proceeds of that insurance; and
(ix) all cash and noncash proceeds and products of all of the foregoing and the
proceeds and products of other proceeds and products; and (b) all of such New
Guarantor’s membership interests, limited partnership interests, common stock
and other equity interests in the “Pledged Entities” (the entities described on
the attached update to Schedule I of the Pledge Agreement) and all securities
instruments or other rights convertible into or exercisable for the foregoing
(the “Equity Interests”), together with all proceeds, profits, interests,
capital accounts, accounts, contract rights, general intangibles, deposits,
funds, dividends, distributions, rights to dividends, rights to distributions,
including both distributions of money and of property, and other rights, claims
and interests relating to or arising out of such New Guarantor’s Equity
Interests in the Pledged Entities, together with any and all replacements or
substitutions for or proceeds of all of the foregoing (collectively, the “Pledge
Collateral”); provided that, notwithstanding anything herein to the contrary,
the Pledge Collateral shall not include, and the security interest herein shall
not attach to, (i) any outstanding Equity Interests of a Foreign Subsidiary in
excess of 65% of the voting power of all classes of Equity Interests of such
Foreign Subsidiary entitled to vote or (ii) any property rights in Equity
Interests (other than Equity Interests issued by any Subsidiary), or any
Operating Documents of any issuer of such Equity Interests to which New
Guarantor is a party, or any of its rights or interests thereunder, if the grant
of such security interest shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of the New
Guarantor therein or (B) a breach or termination pursuant to the terms of, or a
default under, any such property rights or Operating Documents (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provisions) of any
relevant jurisdiction or any other Applicable Law (including the Bankruptcy
Code) or principles of equity). Further, New Guarantor hereby delivers to the
Administrative Agent (or to the Collateral Custodian as its agent and bailee),
on behalf of the Secured Parties, including itself, herewith all certificates,
instruments and documents, if any, representing the Equity Interests in the
Pledged Entities to be held by

Credit Agreement - Page 146          116414841 v.12



--------------------------------------------------------------------------------

                    

the Administrative Agent as Collateral, together with a transfer power in blank
duly executed by Pledgor, as well as any other deliverables required by Section
5.28 of the Credit Agreement.


3.    The New Guarantor hereby waives presentment, demand, protest, acceptance,
notice of demand, protest and nonpayment and any other notice required by law
relative to the Credit Agreement, the Obligations, the Notes and the other Loan
Documents.


4.    This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.


5.    Except as set forth expressly herein, all terms of the Credit Agreement,
the Security Agreement, the Pledge Agreement and the other Loan Documents, shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower and Guarantors to the
Administrative Agent and Lenders. To the extent any terms and conditions in any
of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Joinder
Agreement, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby. In any event, this Joinder Agreement and the
documents executed in connection therewith shall not, individually or
collectively, constitute a novation.


6.    To induce the Administrative Agent and Lenders to enter into this Joinder
Agreement, the Borrower[, the Existing Guarantors] and the New Guarantor hereby
(a) restate and renew each and every representation and warranty heretofore made
by them under, or in connection with the execution and delivery of, the Credit
Agreement, the Security Agreement, the Pledge Agreement and the other Loan
Documents; (b) restate, ratify and reaffirm each and every term and condition
set forth in the Credit Agreement, the Security Agreement and in the Loan
Documents, effective as of the date hereof; (c) acknowledge and agree that, as
of the date hereof, there exists no right of offset, defense, counterclaim or
objection in favor of Borrower [or any Existing Guarantor] as against the
Administrative Agent or any Lender with respect to the payment or performance of
its Obligations; and (d) certifies that no Default or Event of Default exists.


7.    This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.


8.    The Borrower [, the Existing Guarantors] and the New Guarantor agree to
pay upon request the actual costs and expenses of the Administrative Agent and
Lenders reasonably incurred in connection with the preparation, execution,
delivery and enforcement of this Joinder Agreement and all other Loan Documents
executed in connection herewith, the closing hereof, and any other transactions
contemplated hereby, including the reasonable fees and out-of-pocket expenses of
Administrative Agent’s legal counsel.


IN WITNESS WHEREOF, The Borrower [, the Existing Guarantors] and the New
Guarantor have caused this Joinder Agreement to be duly executed by its
authorized officers for the benefit of the Administrative Agent and the Lenders
as of the day and year first above written.


NEW GUARANTOR:


[_______________________]        


By: ______________________________
Name: ___________________________
Title:_____________________________





Credit Agreement - Page 147          116414841 v.12



--------------------------------------------------------------------------------

                    

BORROWER:


HMS INCOME FUND, INC.,
a Maryland corporation


By:_______________________________
Name: ____________________________
Title:______________________________


                    
EXISTING GUARANTORS:


[_______________________]        


By: ______________________________
Name: ___________________________
Title:_____________________________






CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender    




By: __________________________________
Name: _______________________________
Title:_________________________________




Schedule A to Joinder Agreement




[Provide Information here to update Schedules and Exhibits
to Credit Agreement, Security Agreement, Pledge Agreement and other Loan
Documents]



Credit Agreement - Page 148          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT J


FORM OF SECURITY AGREEMENT
        
AMENDED AND RESTATED GENERAL SECURITY AGREEMENT
THIS AMENDED AND RESTATED GENERAL SECURITY AGREEMENT, dated as of the 11th day
of March 2014 (this “Agreement”), is made among HMS INCOME FUND, INC., a
Maryland corporation (the “Borrower”), any Guarantors who become a party hereto
(collectively, the “Guarantor Grantors”, and the Borrower and the Guarantor
Grantors being collectively called the “Grantors”), and CAPITAL ONE, NATIONAL
ASSOCIATION, acting as administrative agent (in such capacity, the
“Administrative Agent”) for itself and for the other Secured Parties as defined
herein.
W I T N E S S E T H :
RECITALS:
WHEREAS, the Borrower, certain lenders, and the Administrative Agent entered
into that certain Credit Agreement, dated as of May 24, 2012, as amended by that
certain First Amendment to the Credit Agreement, dated as of August 16, 2013 and
that certain Second Amendment to the Credit Agreement, dated as of November 19,
2013 (as amended, modified, supplemented or restated, the “Existing Credit
Agreement”) for the making of loans by said lenders to the Borrower;
WHEREAS, in connection with the Existing Credit Agreement, the Grantors entered
into the General Security Agreement, dated as of May 24, 2012 (as amended,
modified, supplemented or restated, the “Existing Security Agreement”) in favor
of the Administrative Agent for the benefit of the lenders party to the Existing
Credit Agreement, as security for the Obligations (as defined below);
WHEREAS, pursuant to the terms of that certain Senior Secured Revolving Credit
Agreement of even date herewith among the Borrower, the Administrative Agent,
and the Lenders signatory thereto from time to time (as amended, supplemented or
restated, or otherwise modified from time to time, the “Credit Agreement”), the
Existing Credit Agreement has been replaced in its entirety by the Credit
Agreement to, among other things, increase the initial aggregate principal
amount of the loans;
WHEREAS, the Borrower may from time to time enter into or guarantee one or more
Hedge Transactions with the Hedge Counterparties;
WHEREAS, each of the Guarantors has agreed to guarantee, among other things, all
the obligations of the Borrower under the Credit Agreement and the other Loan
Documents; and
WHEREAS, the obligations of the Administrative Agent and the Lenders to extend
credit under the Credit Agreement and the other Loan Documents are conditioned
upon, among other things, the execution and delivery by the Grantors of a
security agreement in the form hereof to secure (a) the due and punctual payment
by the Borrower of: (i) the principal of and interest on the Notes (including,
without limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under the Credit
Agreement, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under the Credit Agreement and

Credit Agreement - Page 149          116414841 v.12



--------------------------------------------------------------------------------

                    

the other Loan Documents to which the Borrower is or is to be a party and any
renewals, modifications or extensions thereof, in whole or in part; (b) the due
and punctual performance of all other obligations of the Borrower under the
Credit Agreement and the other Loan Documents to which the Borrower is or is to
be a party, and any renewals, modifications or extensions thereof, in whole or
in part; (c) the due and punctual payment (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including any and all Hedging
Obligations arising under Hedging Agreements and obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities of the Borrower, now existing or hereafter incurred
under, arising out of or in connection with any and all Hedging Agreements and
any renewals, modifications or extensions thereof (including, all obligations,
if any, of the Borrower as guarantor under the Credit Agreement in respect of
Hedging Agreements), and the due and punctual performance and compliance by the
Borrower with all of the terms, conditions and agreements contained in any
Hedging Agreement and any renewals, modifications or extensions thereof; (d) the
due and punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of the Borrower and Guarantors arising out of or
relating to any Bank Products; (e) the due and punctual payment and performance
of all indebtedness, liabilities and obligations of any one or more of the
Borrower and Guarantors arising out of or relating to any Cash Management
Services; and (f) the due and punctual payment and performance of all
obligations of each of the Guarantors under the Credit Agreement and the other
Loan Documents to which they are or are to be a party and any and all renewals,
modifications or extensions thereof, in whole or in part (all the foregoing
indebtedness, liabilities and obligations being collectively called the
“Obligations”).
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Grantors and the Administrative Agent, the parties agree as follows:
1.    Definitions. As herein used, the following terms shall have the following
meanings:
(a)    “Account” means any and all accounts (as that term is defined in the UCC)
of any Grantor and includes, without limitation, all obligations of every kind
at any time owing to any Grantor, all contract rights, health care insurance
receivables and any and all rights of any Grantor to payment for goods sold or
leased or for services rendered whether due or to become due, whether or not
earned by performance and whether now existing or arising in the future,
including, without limitation, Accounts from Affiliates of the Grantors.
(b)    “Account Debtor” means any Person who is or may become obligated to a
Grantor under, with respect to or on account of an Account or any Supporting
Obligation related thereto.
(c)    “Accounts Receivable Collateral” shall mean all obligations of every kind
at any time owing to Borrower or any Guarantor howsoever evidenced or incurred,
whether or not earned by performance, including, without limitation, all
accounts, instruments, notes, drafts, acceptances, leases, open accounts,
contract rights, chattel paper (whether tangible or electronic) and general
intangibles, all returned or repossessed goods and all books, records, computer
tapes, programs and ledger books arising therefrom or relating thereto, whether
now owned or hereafter acquired or arising and all proceeds of the foregoing.
(d)    “Chattel Paper” means any and all chattel paper (as that term is defined
in the UCC), whether tangible chattel paper or electronic chattel paper (as each
term is defined in the UCC), of any Grantor.
(e)    “Collateral” means (i) all Accounts, Accounts Receivable Collateral,
General Intangibles, Documents, Chattel Paper and Instruments now existing or
hereafter arising of each Grantor; (ii) all guarantees of each Grantor’s
existing and future Accounts, General Intangibles, Chattel Paper and

Credit Agreement - Page 150          116414841 v.12



--------------------------------------------------------------------------------

                    

Instruments and all other security held by any Grantor for the payment and
satisfaction thereof; (iii) all Inventory now owned or hereafter acquired by any
Grantor; (iv) all Equipment now owned or hereafter acquired of each Grantor; (v)
all Intercompany Claims now existing or hereafter arising; (vi) any and all now
owned or hereafter acquired or arising Deposit Accounts, Investment Related
Property, Letter of Credit Rights, Goods (as that term is defined in the UCC),
Commercial Tort Claims and Supporting Obligations; (vii) all books and records
of the Grantors (including, without limitation, computer records, tapes, discs
and programs and all other media, written, electric, magnetic or otherwise,
containing such records) which relate to any Grantor’s Inventory, Equipment,
Accounts, Deposit Accounts, Investment Related Property, Letter of Credit
Rights, Goods, Supporting Obligations, General Intangibles, Chattel Paper and
Instruments or guarantees thereof; (viii) all insurance on all of the foregoing
and the proceeds of that insurance; and (ix) all cash and noncash proceeds and
products of all of the foregoing and the proceeds and products of other proceeds
and products.
(f)    “Collateral Locations” shall have the meaning assigned in Section 6
hereof.
(g)    “Commercial Tort Claims” shall mean all commercial tort claims as defined
in the UCC, including, without limitation, all commercial tort claims listed on
Schedule III (as such schedule may be amended or supplemented from time to
time).
(h)    “Commodities Accounts” (i) shall mean all commodity accounts as defined
in Section 9-102 of the UCC and (ii) shall include, without limitation, all of
the accounts listed on Schedule II under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).
(i)    “Credit Documents” means the Credit Agreement, the Notes, the Collateral
Documents and all other Loan Documents.
(j)    “Deposit Account” means all deposit accounts (as that term is defined in
the UCC) of any Grantor, including without limitation, (i) any and all moneys,
sums and amounts now or hereafter on deposit with any Secured Party or otherwise
to the credit of or belonging to any Grantor and (ii) all of the accounts listed
on Schedule II under the heading “Deposit Accounts” (as such schedule may be
amended or supplemented from time to time).
(k)    “Documents” means any and all documents (as that term is defined in the
UCC) of any Grantor.
(l)    “Equipment” means any and all equipment (as that term is defined in the
UCC) of any Grantor and shall include, without limitation, all equipment,
machinery, appliances, tools, motor vehicles, furniture, furnishings, floor
samples, office equipment and supplies, and tangible personal property, whether
or not the same are or may become fixtures, used or bought for use primarily in
the business of any Grantor or leased by any Grantor to or from others, of every
nature, presently existing or hereafter acquired or created, wherever located,
additions, accessories and improvements thereto and substitutions therefor and
all parts which may be attached to or which are necessary for the operation and
use of such personal property or fixtures, whether or not the same shall be
deemed to be affixed to real property, all manufacturer’s warranties therefor,
all parts and tools therefor, and all rights under or arising out of present or
future contracts relating to the foregoing. All equipment is and shall remain
personal property irrespective of its use or manner of attachment to real
property.
(m)    “Excluded Capital Securities” means, collectively, any outstanding
Capital Securities of a Foreign Subsidiary in excess of 65% of the voting power
of all classes of Capital Securities of such Foreign Subsidiary entitled to
vote.

Credit Agreement - Page 151          116414841 v.12



--------------------------------------------------------------------------------

                    

(n)    “Executive Office” shall have the meaning assigned to it in Section 6(d).
(o)    “General Intangibles” means all general intangibles (as that term is
defined in the UCC) of any Grantor (including, without limitation, all payment
intangibles (as that term is defined in the UCC) and software, company records
(paper and electronic), correspondence, credit files, records and other
documents, computer programs, computer software, computer tapes and cards and
other paper and documents in the possession or control of any Grantor or in the
possession or control of any affiliate or computer service bureau, and all
contract rights (including, without limitation, rights under any Hedging
Transaction), claims, choses in action, bank balances, judgments, rights as
lessee under any and all leases of personal property, rights and/or claims to
tax refunds and other claims and rights to monies or property, warranties,
patents, patent applications, trademarks, trade names, trade secrets, formulas,
licensing agreements, royalty payments, copyrights, service names, customer
lists, service marks, logos, goodwill, intellectual property and deposit
accounts, and all other general intangibles of every kind, type or description).
(p)    “Instruments” means all instruments (as that term is defined in the UCC)
of any Grantor, including without limitation, checks, notes, certificated
certificates of deposit, investment securities, negotiable instruments and
writings evidencing a right to the payment of money of a type transferred in the
ordinary course of business by delivery with any necessary instrument or
assignment.
(q)    “Intercompany Claims” shall mean any and all rights of any Grantor in
respect of loans, advances or other claims owed to such Grantor by the Borrower,
Guarantors or any Subsidiary of Borrower or any Guarantor.
(r)    “Inventory” means any and all inventory (as that term is defined in the
UCC) of any Grantor and shall include, without limitation, tangible personal
property held for sale or lease or to be furnished under contracts of service,
tangible personal property which any such Grantor has so leased or furnished,
and raw materials, work in process and materials used, produced or consumed in
such Grantor’s business, and shall include tangible personal property returned
to any such Grantor by a purchaser or lessor thereof following the sale or lease
thereof by any such Grantor.
(s)    “Inventory Collateral” shall mean all inventory of the Borrower and
Guarantors, or in which the Borrower or Guarantors have rights, whether now
owned or hereafter acquired, wherever located, including, without limitation,
all goods of the Borrower and Guarantors held for sale or lease or furnished or
to be furnished under contracts of service, all goods held for display or
demonstration, goods on lease or consignment, returned and repossessed goods,
all raw materials, work-in-process, finished goods and supplies used or consumed
in the business of Borrower or any Guarantor, together with all documents,
documents of title, dock warrants, dock receipts, warehouse receipts, bills of
lading or orders for the delivery of all, or any portion, of the foregoing.
(t)    “Investment Accounts” shall mean the Securities Accounts, Commodities
Accounts and Deposit Accounts.
(u)    “Investment Related Property” means (i) any and all investment property
(as that term is defined in the UCC) of any Grantor, including without
limitation, any and all securities, whether certificated or uncertificated,
Security Entitlements, Securities Accounts, Commodity Contracts and Commodity
Accounts and (ii) all of the following (regardless of whether classified as
investment property under the UCC): all (w) Pledged Equity Interests,
(x) Pledged Debt, (y) the Investment Accounts and (z) Certificates of Deposit.
(v)    “Letter of Credit Rights” means any and all letter of credit right (as
that term is defined in the UCC).

Credit Agreement - Page 152          116414841 v.12



--------------------------------------------------------------------------------

                    

(w)    “Obligations” has the meaning set forth in the Recitals.
(x)    “Permitted Liens” shall have the meaning given such term in Section 6(b)
hereof.
(y)    “Person” means an individual, a corporation, a limited liability company,
a government or governmental subdivision or agency or instrumentality, a
business trust, an estate, a trust, a partnership, a cooperative, an
association, two or more Persons having a joint or common interest or any other
legal or commercial entity.
(z)    “Pledged Debt” shall mean all indebtedness for borrowed money owed to a
Grantor, whether or not evidenced by any instrument or promissory note,
including, without limitation, all indebtedness described on Schedule II under
the heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), all monetary obligations owing to any Grantor from any other
Grantor (including Intercompany Claims), the instruments evidencing any of the
foregoing, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing.
(aa)    “Pledged Equity Interests” shall mean all shares of and interests in
Capital Securities owned by a Grantor, including, without limitation, all shares
of and interests in Capital Securities described on Schedule II under the
heading “Pledged Equity Interests” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or interests or on the books of any securities
intermediary pertaining to such shares or interests, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares or
interests and any other warrant, right or option to acquire any of the
foregoing, but excluding the Excluded Equity Interests (as defined in the Pledge
Agreement).
(bb)    “Proceeds” means any and all proceeds (as that term is defined in the
UCC), including without limitation, whatever is received when Collateral is
sold, exchanged, collected or otherwise disposed of.
(cc)    “Representation Date” means each of (i) the Closing Date and (ii) each
Reporting Date. As used in this definition, “Reporting Date” shall mean the date
of delivery of any amendment or supplement to the Schedules hereto in accordance
with the terms of this Agreement, which delivery shall occur not less frequently
than each Fiscal Quarter and shall occur promptly following the end of each
Fiscal Quarter, and in any event within 40 days following the end of each Fiscal
Quarter and 75 days following the end of each Fiscal Year.
(dd)    “Secured Parties” shall have the meaning set forth in the Credit
Agreement.
(ee)    “Securities Accounts” shall mean all securities accounts as defined in
Section 8-501 of the UCC, and shall include, without limitation, all of the
accounts listed on Schedule II under the heading “Securities Accounts” (as such
schedule may be amended or supplemented from time to time).
(ff)    “Supporting Obligations” means any and all supporting obligations (as
that term is defined in the UCC).

Credit Agreement - Page 153          116414841 v.12



--------------------------------------------------------------------------------

                    

(gg)    “UCC” means the Uniform Commercial Code as in effect in the State of New
York or, when the context relates to perfection or priority of a security
interest, the Uniform Commercial Code as in effect from time to time in any
other applicable jurisdiction.
Terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement or, if not defined therein, the UCC. The rules of
interpretation specified in Section 9.16 of the Credit Agreement shall be
applicable to this Agreement and the provisions of Section 1.04 of the Credit
Agreement shall apply to this Agreement as if such provisions were specifically
set forth herein mutatis mutandis.
2.    Security Interest. In consideration of and in order to secure the
fulfillment, satisfaction, payment and performance of all of the Obligations,
each Grantor hereby assigns, pledges, hypothecates and sets over to the
Administrative Agent, its successors and its assigns, for the benefit of the
Secured Parties, and grants to the Administrative Agent, its successors and its
assigns, for the benefit of the Secured Parties, a secu-rity interest in all of
the Collateral. Notwithstanding anything herein to the contrary, Collateral
shall not include, and the security interest herein shall not attach to, (y) the
Excluded Capital Securities or (z) any property rights in Capital Securities
(other than Capital Securities issued by any Subsidiary), or any Operating
Documents of any issuer of such Capital Securities to which a Grantor is a
party, or any of its rights or interests thereunder, if the grant of such
security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of the Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such property rights or Operating Documents (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provisions) of any
relevant jurisdiction or any other Applicable Law (including the Bankruptcy
Code) or principals of equity).
3.    Care of Collateral. The Grantors have the risk of loss of the Collateral.
The Administrative Agent shall have no duty of care with respect to the
Collateral, except that the Administrative Agent shall exercise reasonable care
with respect to Collateral in its custody, but shall be deemed to have exercised
reasonable care if such property is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, or if the
Administrative Agent takes such action with respect to the Collateral as a
Grantor shall request in writing, but no failure to comply with any such request
nor any omission to do any such act requested by a Grantor shall be deemed a
failure to exercise reasonable care, nor shall the Administrative Agent’s
failure to take steps to collect any income accruing on the Collateral or to
pre-serve rights against any parties or property be deemed a failure to have
exercised reasonable care with respect to Collateral in its custody. The rights
and security interest herein provided are granted as security only and shall not
subject the Administrative Agent or any Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of any of the Collateral.
4.    Set-Off. In addition to the rights and security interest elsewhere herein
set forth, the Administrative Agent may, at its option at any time(s) after the
occurrence of an Event of Default and during the continuation thereof, and with
or without notice to any Grantor, appropriate and apply to the payment or
reduction, either in whole or in part, of the amount owing on any one or more of
the Obligations, whether or not then due, any and all moneys now or here-after
on deposit in a Deposit Account maintained with the Administrative Agent or
otherwise to the credit of or belonging to a Grantor in such Deposit Account, it
being understood and agreed that the Administrative Agent shall not be obligated
to assert or enforce any rights or security interest hereunder or to take any
action in reference thereto, and that the Administrative Agent may in its
discretion at any time(s) relinquish its rights as to particular Collateral
hereunder without thereby affecting or invalidating the Administrative Agent’s
rights hereunder as to all or any other Collateral hereinbefore referred to.

Credit Agreement - Page 154          116414841 v.12



--------------------------------------------------------------------------------

                    

5.    Collection of Accounts and Pledged Debt; Interest and other Amounts
Payable.
(a)    Upon occurrence of an Event of Default and during the continuation
thereof, the Administrative Agent shall have the right at any time:
(i)    to collect the Accounts and Pledged Debt, to sell, assign, compromise,
discharge or extend the time for payment of any Account or Pledged Debt, to
accelerate any Pledged Debt that may be accelerated in accordance with its
terms, to institute legal action for the collection of any Account or Pledged
Debt, and to do all acts and things necessary or incidental thereto, in each
case acting if it so chooses in the name of any or all of the Grantors, and the
Grantors hereby ratify all such acts;
(ii)    without notice to any Grantor, to notify the parties obligated on any of
the Collateral of the security interest in favor of the Administrative Agent
created hereby and to direct all such Persons to make payments of all amounts
due thereon or thereunder directly to the Administrative Agent or to an account
designated by the Administrative Agent;
(iii)    request that the Grantors notify Account Debtors and/or obligors under
Pledged Debt and indicate on all billings that payments thereon are to be made
to the Administrative Agent, and the Grantors hereby agree to make such
notification and such indication on billings if so requested. In the event
Account Debtors and/or obligors under Pledged Debt are so notified, no Grantor
shall compromise, discharge, extend the time for payment or otherwise grant any
indulgence or allowance with respect to any Account or Pledged Debt without the
prior written consent of the Administrative Agent.
(b)    Each Grantor irrevocably designates and appoints the Administrative Agent
its true and lawful attorney either in the name of the Administrative Agent or
in the name of such Grantor, effective after the occurrence of an Event of
Default and during the continuation thereof to ask for, demand, sue for,
collect, compromise, compound, receive, receipt for and give acquittances for
any and all sums owing or which may become due upon any items of the Collateral
and, in connection therewith, to take any and all actions as the Administrative
Agent may deem necessary or desirable in order to realize upon the Collateral,
including, without limitation, power to endorse in the name of such Grantor, any
checks, drafts, notes or other instruments received in payment of or on account
of the Collateral, but the Administrative Agent shall not be under any duty to
exercise any such authority or power or in any way be responsible for the
collection of the any Collateral.
(c)    All interest, income, principal, other amounts and Proceeds (including
wire transfers, checks and other instruments) that are received by any Grantor
in violation of the provisions of clause (a) shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other property or
funds of the Grantors and shall be forthwith deposited into such account or paid
over or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsements or assignments) to be held as Collateral and
applied to the Obligations as provided herein. The rights set forth in this
Section 5 are supplementary and in addition to (and not in limitation of) the
rights granted to the Administrative Agent and/or the Secured Parties in the
Credit Documents.
6.    Representations, Warranties and Covenants as to Collateral.
Each Grantor represents, warrants and covenants to and for the benefit of the
Administrative Agent and the Secured Parties, on the date of this Agreement and
on each date a Borrowing is made or deemed made, that:
(a)    Sale of Collateral. Upon the sale, exchange or other disposition of the
Inventory Collateral, the security interest and lien created and provided for
herein, without break in continuity and

Credit Agreement - Page 155          116414841 v.12



--------------------------------------------------------------------------------

                    

without further formality or act, shall continue in and attach to any proceeds
thereof, including, without limitation, accounts, chattel paper, contract
rights, shipping documents, documents of title, bills of lading, warehouse
receipts, dock warrants, dock receipts and cash or non-cash proceeds, and in the
event of any unauthorized sale, shall continue in the Inventory Collateral
itself.
(b)    Good Title; No Existing Encumbrances. The Grantors own their respective
items of Collateral free and clear of any prior Lien other than Liens permitted
by Section 5.14 of the Credit Agreement (referred to herein as the “Permitted
Liens”), and no financing statements or other evidences of the grant of a
security interest respecting the Collateral exist on the public records other
than with respect to Permitted Liens.
(c)    Right to Grant Security Interest; No Further Encumbrances. The Grantors
have the right to grant a security interest in the Collateral. Except as
permitted by the Credit Agreement, the Grantors will pay all taxes and other
charges against the Collateral (including, without limitation, property, use and
sales taxes). No Grantor will acquire, use or permit any Collateral to be used
illegally or in violation of Applicable Laws or allow the Collateral to be
encumbered except for Permitted Liens.
(d)    Location of Collateral. The Grantors hereby represent and warrant to the
Administrative Agent and the Lenders that, as of the date hereof, the Collateral
is situated only at the collateral locations listed in Schedule I hereto (the
“Collateral Locations”), and the Grantors covenant with the Administrative Agent
not to locate the Collateral at any location other than a Collateral Location
without at least 20 days prior written notice to the Administrative Agent. The
executive office of each Grantor set forth on Schedule I hereto (the “Executive
Office”) is, and for the one-year period preceding the Closing Date has been,
such Grantor’s chief executive office (if such Grantor has more than one place
of business) or place of business (if such Grantor has one place of business).
In addition, to the extent the Grantors should warehouse any of the Inventory
Collateral, the Grantors acknowledge and agree that such warehousing may be
conducted only by warehousemen who shall: (1) issue non-negotiable warehouse
receipts in the Administrative Agent’s name to evidence any such warehousing of
goods constituting Inventory Collateral; or (2) issue electronic warehouse
receipts in the Administrative Agent’s name to evidence any such warehousing of
goods constituting Inventory Collateral in compliance with applicable federal
regulations and in all other respects satisfactory to the Administrative Agent
in its sole discretion. If the Grantors consign any of the Inventory Collateral,
it will comply with the UCC of any state where such Inventory Collateral is
located with respect thereto, and shall file, cause the filing and hereby
authorizes the Administrative Agent to file in the appropriate public office or
offices UCC-1 financing statements showing such Grantor or Grantors, as the case
may be, as consignor and the Administrative Agent as assignee of consignor, and
will furnish copies thereof to the Administrative Agent. If any of the Inventory
Collateral or Equipment Collateral or any records concerning the Collateral are
at any time to be located on premises leased by a Grantor or on premises owned
by a Grantor subject to a mortgage or other lien, such Grantor shall so notify
the Administrative Agent and shall if reasonably requested by the Administrative
Agent obtain and deliver or cause to be delivered to the Administrative Agent,
an agreement, in form and substance satisfactory to the Administrative Agent,
waiving the landlord’s or mortgagee’s or lienholder’s right to enforce any claim
against the Grantors for monies due under the landlord’s lien, mortgage or other
lien by levy or distraint or other similar proceedings against the Inventory
Collateral or Equipment Collateral or records concerning the Collateral and
assuring the Administrative Agent’s ability to have access to the Inventory
Collateral or Equipment Collateral and records concerning the Collateral in
order to exercise its right hereunder to take possession thereof.
(e)    Collateral Status. The Grantors will promptly notify the Administrative
Agent if there is any adverse change in the status of the Collateral that would
reasonably be expected to have a Material Adverse Effect or that would
materially and adversely affect the ability of any Grantor or the Administrative
Agent to dispose of the Collateral or any material portion thereof, or the
rights and remedies of the

Credit Agreement - Page 156          116414841 v.12



--------------------------------------------------------------------------------

                    

Administrative Agent in relation thereto, including, without limitation, the
levy of any legal process against the Collateral or any material portion
thereof.
(f)    Delivery of Certain Collateral. Upon the reasonable request of the
Administrative Agent, the Grantors shall deliver to the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), all agreements, letters of
credit, promissory notes, instruments, certificates of deposit, chattel paper or
anything else, the physical possession of which is necessary in order for the
Administrative Agent, on behalf of the Secured Parties, to perfect or preserve
the priority of its security interest therein. Without limiting the generality
of the foregoing, with respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account), each Grantor
shall cause such certificate or instrument to be delivered to the Administrative
Agent (or to the Collateral Custodian as its agent and bailee), indorsed in
blank by an “effective indorsement” (as defined in Section 8-107 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC.
(g)    Records Respecting Collateral. The Grantors shall keep complete and
accurate books and records and make all necessary entries thereon to reflect the
transactions and facts giving rise to the Collateral and payments, credits and
adjustments applicable thereto, all in accordance with GAAP. All books and
records of the Grantors with respect to the Collateral will be accessible from
the Executive Office (as it may be changed pursuant to Section 6(e)).
(h)    Further Assurances. Each Grantor shall duly execute and/or deliver (or
cause to be duly executed and/or delivered) to the Administrative Agent (or to
the Collateral Custodian as its agent and bailee) any instrument, invoice,
document, document of title, dock warrant, dock receipt, warehouse receipt, bill
of lading, order, financing statement, assignment, waiver, consent or other
writing reasonably requested by the Administrative Agent which may be reasonably
necessary to the Administrative Agent to carry out the terms of this Agreement
and any of the other Loan Documents and to perfect its security interest in and
facilitate the collection of the Collateral, the proceeds thereof, and any other
property at any time constituting security to the Secured Parties. Each Grantor
shall perform or cause to be performed such acts as the Administrative Agent or
any Secured Party may reasonably request to establish and maintain for the
Administrative Agent and the Secured Parties a valid and perfected security
interest in and security title to the Collateral, free and clear of any Liens
other than Permitted Liens.
(i)    Maintenance of Insurance. In addition to and cumulative with any other
requirements herein imposed on the Grantors with respect to insurance, the
Grantors shall maintain, or cause to be maintained, insurance as required under
the Credit Agreement. The Grantors shall deliver to the Administrative Agent at
such times as the Administrative Agent may request, a detailed list of such
insurance then in effect stating the names of the insurance companies, the
amounts and rates of insurance, the date of expiration thereof, the properties
and risks covered thereby and the insured with respect thereto. The Grantors
will pay all premiums on the insurance referred to herein as and when they
become due and shall do all things necessary to maintain the insurance in
effect. If any Grantor shall default in its obligation hereunder to insure the
Collateral in a manner satisfactory to the Administrative Agent, then the
Administrative Agent shall have the right (but not the obligation), after
reasonable notice to such Grantor, to procure such insurance and to charge the
costs of same to the Grantors, which costs shall be added to and become a part
of the unpaid principal amount of the Obligations and shall be secured by the
Collateral. Each Grantor hereby appoints (which appointment constitutes a power
coupled with an interest and is irrevocable as long as any of the Obligations
remain outstanding) Administrative Agent as its lawful attorney-in-fact,
effective after the occurrence of an Event of Default and during the
continuation thereof, with full authority to make, adjust, settle claims under
and/or cancel such insurance and to endorse the applicable Grantor’s name on any
instruments or drafts issued by or upon any insurance companies.

Credit Agreement - Page 157          116414841 v.12



--------------------------------------------------------------------------------

                    

(j)    Fundamental Changes. The Grantors hereby agree that, other than with
respect to the Permitted Merger, no Grantor shall move its Executive Office, or
change its name, identity, state of incorporation or organization, type of
organization or its structure to other than as existing on the date hereof,
unless the Grantors shall have (i) notified the Administrative Agent in writing
at least 20 days prior thereto and provided such other information as the
Administrative Agent may reasonably request and (ii) taken all actions necessary
or reasonably requested by the Administrative Agent to maintain the continuous
validity, perfection and the same or better priority of the Administrative
Agent’s Liens.
(k)    Name, Jurisdiction and Identification Number of Organization. The exact
legal name of each Grantor, the state of incorporation or organization and
organizational identification number for each Grantor is as set forth on
Schedule I. Each Grantor was duly organized solely under the laws of such
jurisdiction and, except as provided on Schedule I, such Grantor has not changed
its legal name, jurisdiction of organization or its corporate structure in the
five (5) years prior to the Closing Date.
(l)    Control Agreements. Each Grantor will obtain and deliver or cause to be
delivered to the Administrative Agent, a control agreement in form and substance
satisfactory to Administrative Agent with respect to the Collateral with respect
to: (i) Deposit Accounts; (ii) Investment Related Property (for Securities
Accounts, mutual funds and other uncertificated securities); and (iii) Letter of
Credit Rights; and/or electronic chattel paper (as defined in the UCC) having,
individually, a value in excess of $500,000 or as otherwise requested by the
Administrative Agent; provided that, in each case, no such Collateral shall be
included in calculating the Borrowing Base unless the same is subject to a
control agreement.
(m)    Marking of Chattel Paper. If requested by the Administrative Agent, no
Grantor will create any Chattel Paper without placing a legend on the Chattel
Paper reasonably acceptable to the Administrative Agent indicating that the
Administrative Agent has a security interest in the Chattel Paper.
(n)    Business Purpose. None of the Obligations is a Consumer Transaction, as
defined in the UCC, and none of the Collateral has been or will be purchased or
held primarily for personal, family or household purposes.
(o)    Assumed Debt. No Grantor has within the last five (5) years become bound
(whether as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, which has not been terminated prior to
the date of this Agreement.
(p)    No Authorizations. No authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required for either (i) the pledge or grant by any Grantor of the security
interest purported to be created in favor of the Administrative Agent hereunder
or (ii) the exercise by the Administrative Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created hereunder or
created or provided for by applicable law), except as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities.
(q)    Preservation. No Grantor shall take or permit any action which could
materially impair the Administrative Agent’s rights in the Collateral, subject
to Grantors’ rights to dispose of rights in the Collateral to the extent
permitted hereunder or under the Credit Agreement or the right to grant
Permitted Liens. Each Grantor agrees that it will, at its own cost and expense,
take any and all actions necessary to warrant and defend the right, title and
interest of the Secured Parties in and to the Collateral against the claims and
demands of all other Persons (other than the holders of Permitted Liens).
(r)    Pledged Debt. On each Representation Date, Schedule II hereto (as such
schedule may be amended or supplemented from time to time) sets forth under the
heading “Pledged Debt” all of the

Credit Agreement - Page 158          116414841 v.12



--------------------------------------------------------------------------------

                    

Pledged Debt owned by any Grantor and all of such Pledged Debt with a principal
amount in excess of $500,000 individually has been fully authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof and is not in default and constitutes all of
the issued and outstanding intercompany indebtedness evidenced by an instrument
or certificated security of the respective issuers thereof owing to such
Grantor.


(s)    Investment Accounts. Schedule II hereto (as such schedule may be amended
or supplemented from time to time) sets forth under the headings “Securities
Accounts” and “Commodities Accounts,” respectively, all of the Securities
Accounts and Commodities Accounts in which each Grantor has an interest. Each
Grantor is the sole entitlement holder of each such Securities Account and
Commodities Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Administrative Agent pursuant hereto)
having “control” (within the meaning of Sections 8-106 and 9-104 of the UCC)
over, or any other interest in, any such Securities Account or Commodity Account
or any securities or other property credited thereto.


(t)    Deposit Accounts. Schedule II hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the heading “Deposit Accounts”
all of the Deposit Accounts in which each Grantor has an interest and each
Grantor is the sole account holder of each such Deposit Account and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent pursuant hereto) having either sole dominion and control
(within the meaning of Section 9-104 of the UCC) over, or any other interest in,
any such Deposit Account or any money or other property deposited therein.
    
(u)    Commercial Tort Claims. Schedule III (as such schedule may be amended or
supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor.


(v)    Letter of Credit Rights. Schedule III (as such schedule may be amended or
supplemented from time to time) lists all letters of credit to which such
Grantor has rights.
    
(w)    After-Acquired Property. In the event any Grantor acquires rights in any
Investment Related Property (other than Pledged Entities (as defined in the
Equity Pledge Agreement between the Borrower and the Administrative Agent dated
as of the date hereof)), Commercial Tort Claims or Letter of Credit Rights after
the date of this Agreement, it shall deliver to the Administrative Agent a
completed Security Agreement Supplement, substantially in the form of Annex A
attached hereto, together with all Supplements to Schedules thereto, reflecting
such new Investment Related Property, Commercial Tort Claims, Letter of Credit
Rights and all other Investment Related Property, Commercial Tort Claims, Letter
of Credit Rights; provided, however, that the Grantors shall only be required to
provide an updated Security Agreement Supplement with respect to Pledged Debt
acquired during any Fiscal Quarter on or before the Reporting Date immediately
following the end of such Fiscal Quarter. Notwithstanding the foregoing, it is
understood and agreed that the security interest of the Administrative Agent
shall attach to all Investment Related Property (other than Excluded Capital
Securities), Commercial Tort Claims and Letter of Credit Rights immediately upon
any Grantor’s acquisition of rights therein and shall not be affected by the
failure of any Grantor to deliver a supplement to Schedule II or Schedule III as
required hereby.


7.    Events of Default. The happening of any one or more of the following
events shall constitute an Event of Default hereunder: (a) the nonpayment when
due of any of the Obligations which nonpayment is not fully cured within the
applicable grace period therefor, if any; (b) the failure to perform, observe or
fulfill any covenant or obligation contained in this Agreement and the
continuation of such failure for more than thirty (30) days after the earlier
of: (i) the first day on which any Loan Party has knowledge of such failure; or
(ii) written notice thereof has been given to any Grantor by the Administrative
Agent or (c) the occurrence of an Event of Default.

Credit Agreement - Page 159          116414841 v.12



--------------------------------------------------------------------------------

                    

8.    Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have all of the rights and
remedies available at law (including, without limitation, those provided to a
secured party by the UCC), or in equity to collect, enforce or satisfy any
Obligations then owing, whether by acceleration or otherwise. In addition
thereto, each Grantor further agrees that (i) in the event that notice is
necessary under applicable law, written notice mailed to a Grantor at such
Grantor’s address as provided herein, ten (10) business days prior to the date
of public sale of any of the Collateral subject to the security interest created
herein or prior to the date after which private sale or any other disposition of
said Collateral will be made shall constitute reasonable notice, but notice
given in any other reason-able manner or at any other time shall be sufficient;
(ii) in the event of sale or other disposition of any such Collateral, the
Administrative Agent may apply the proceeds of any such sale or disposition to
the satisfaction of the Administrative Agent’s reasonable attorneys’ fees, legal
expenses, and other costs and expenses incurred in connection with the
Administrative Agent’s taking, retaking, holding, preparing for sale, and
selling of the Collateral; (iii) without precluding any other methods of sale,
the sale of Collateral shall have been made in a commercially reasonable manner
if conducted in conformity with reasonable commercial practices of banks
disposing of similar property but in any event the Administrative Agent may sell
on such terms as the Administrative Agent may choose, without assuming any
credit risk and without any obligation to advertise or give notice of any kind;
(iv) the Administrative Agent may require the Grantors to assemble the
Collateral, taking all necessary or appropriate action to preserve and keep it
in good condition, and make such available to the Administrative Agent at a
place and time convenient to both parties, all at the expense of the Grantors;
(v) the Administrative Agent has no obligation to repair, clean-up or otherwise
prepare the Collateral for sale; and (vi) the Administrative Agent may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral. Furthermore,
in any such event, to the extent permitted under applicable law, full power and
authority are hereby given the Administrative Agent to sell, assign, and deliver
the whole of the Collateral or any part(s) thereof, at any time(s) at any
broker’s board, or at public or private sale, at the Administrative Agent’s
option, and no delay on the Administrative Agent’s part in exercising any power
of sale or any other rights or options hereunder, and no notice or demand, which
may be given to or made upon any or all of the Grantors by the Administrative
Agent or any Secured Party with respect to any power of sale or other right or
option hereunder, shall constitute a waiver thereof, or limit or impair the
Administrative Agent’s right to take any action or to exercise any power of sale
or any other rights hereunder, without notice or demand, or prejudice the
Administrative Agent’s rights as against the Grantors in any respect. The
Grantors hereby waive and release to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshaling the Collateral and
any other security for the Obligations or otherwise. At any such sale, unless
prohibited by applicable law, the Administrative Agent may bid for and purchase
all or any part of the Collateral so sold free from any such right or equity of
redemption. If Administrative Agent sells any of the Collateral upon credit, the
Grantors will be credited only with payments actually made by the purchaser,
received by the Administrative Agent and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantors shall be
credited with the proceeds of the sale as and when received, less expenses. In
the event the Administrative Agent purchases any of the Collateral being sold,
the Administrative Agent may pay for the Collateral by crediting some or all of
the Obligations of the Grantors. The Administrative Agent shall not be liable
for failure to collect or realize upon any or all of the Collateral or for any
delay in so doing nor shall the Administrative Agent be under any obligation to
take any action whatsoever with regard thereto. The Administrative Agent has no
obligation to attempt to satisfy the Obligations by collecting them from any
other Person liable for them and the Administrative Agent may release, modify or
waive any collateral provided by any other Person to secure any of the
Obligations, all without affecting the Administrative Agent’s rights against the
Grantors. The Grantors waive any right they may have to require the
Administrative Agent to pursue any third Person for any of the Obligations. The
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral and may specifically disclaim any

Credit Agreement - Page 160          116414841 v.12



--------------------------------------------------------------------------------

                    

warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
9.    Continuing Security Interest. Any and all of the Administrative Agent’s
rights with respect to the security interests hereunder shall continue
unimpaired, and the Grantors shall be and remain obligated in accordance with
the terms hereof, notwithstanding the release or substitution of any Collateral
at any time or of any rights or interests therein, or any delay, extension of
time, renewal, compromise or other indulgence granted by the Administrative
Agent or any Secured Party in reference to any of the Obligations, or any
promissory note, draft, bill of exchange or other instrument or Credit Document
given in connection therewith, the Grantors hereby waiving all notice of any
such delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consenting to be bound thereby as fully and effectually
as if the Grantors had expressly agreed thereto in advance.
10.    No Waiver. No delay on the Administrative Agent’s part in exercising any
power of sale, option or other right hereunder, and no notice or demand which
may be given to or made upon any Grantor by the Administrative Agent, shall
constitute a waiver thereof, or limit or impair the Administrative Agent’s right
to take any action or to exercise any other power of sale, option or any other
right hereunder, without notice or demand, or prejudice the Administrative
Agent’s rights as against any Grantor in any respect.
11.    Financing Statements. Each Grantor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements with respect to the Collateral or
any part thereof and amendments thereto that contain the information required by
the UCC of each applicable jurisdiction for the filing of any financing
statement or amendment, including (i) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor, and (ii) a description of collateral that describes such property
in any other manner as the Administrative Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement. Each Grantor agrees to provide such
information to the Administrative Agent promptly upon request. Each Grantor
agrees to reim-burse the Administrative Agent for the expense of any such
filings in any location deemed necessary and appropriate by the Administrative
Agent. To the extent lawful, each Grantor hereby appoints the Administrative
Agent as its attorney-in-fact (without requiring the Administrative Agent to act
as such) to perform all other acts that the Administrative Agent deems
appropriate to perfect and continue its security interest in, and to protect and
preserve, the Collateral.
12.    Power of Attorney. Each Grantor hereby appoints any officer or agent of
the Administrative Agent as such Grantor’s true and lawful attorney-in-fact with
power (i) effective at any time an Event of Default has occurred and is
continuing, to execute and file or record any Assignments of Mortgage with
respect to any Portfolio Investment, (ii) effective after the occurrence and
during the continuance of an Event of Default, to endorse the name of such
Grantor upon any notes, checks, drafts, money orders or other instruments of
payment or Collateral which may come into possession of the Administrative
Agent; to sign and endorse the name of such Grantor upon any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
Account Debtors, assignments, verifications and notices in connection with
Accounts; to give written notice to such office and officials of the United
States Postal Service to affect such change or changes of address so that all
mail addressed to any or all Grantors may be delivered directly to the
Administrative Agent (the Administrative Agent will return all mail not related
to the Obligations or the Collateral); granting unto such Grantor’s said
attorney full power to do any and all things necessary to be done with respect
to the above transactions as fully and effectively as the Grantor might or could
do, and hereby ratifying all its said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney shall be irrevocable for the term
of this Agreement and all transactions hereunder.

Credit Agreement - Page 161          116414841 v.12



--------------------------------------------------------------------------------

                    

13.    Remedies, Etc., Cumulative. Each right, power and remedy of the
Administrative Agent provided for in this Agreement or the Credit Documents or
in any of the other instruments or agreements securing the Obligations or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Administrative Agent of any one
or more of the rights, powers or remedies provided for in this Agreement, the
Credit Documents or in any such other instrument or agreement now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Administrative Agent of all such other
rights, powers or remedies, and no failure or delay on the part of the
Administrative Agent to exercise any such right, power or remedy shall operate
as a waiver thereof.
14.    Continuing Agreement. This is a continuing agreement and shall remain in
full force and effect until terminated by written agreement of the parties and
until all of the principal of, premium, if any, and interest on all of the
Obligations have been fully paid. This Agreement and the liens and security
interests created and granted hereunder shall remain in effect, notwithstanding
the fact that at any time or from time to time there may be no Obligations
outstanding, in order to secure all future Obligations. If this Security
Agreement is revoked by opera-tion of law as against any Grantor, such Grantor
will indemnify and save the Administrative Agent and its successors or assigns,
harmless from any loss which may be suffered or incurred by them in making,
giving, granting or extending any loans or other credit, financing or financial
accommodations, or otherwise acting, hereunder prior to receipt by the
Administrative Agent of notice in writing of such revocation.
15.    Miscellaneous. This Agreement shall be governed by the laws of the State
of New York in all respects, including matters of construction, validity and
performance except to the extent that the remedies provided herein with respect
to any of the collateral are governed by the laws of any jurisdiction other than
New York; section headings herein are for the convenience of reference only and
shall not affect the construction or interpretation of or alter or modify the
provisions of this Agreement; none of the terms or provisions of this Agreement
may be waived, altered, modified, limited or amended except by an agreement
expressly referring hereto and to which the Administrative Agent consents in
writing duly signed for the Administrative Agent and on the Administrative
Agent’s behalf; the rights granted to the Administrative Agent herein shall be
supplementary and in addition to those granted to the Administrative Agent
and/or the Secured Parties in any Credit Documents; the addresses of the parties
for delivery of notices, requests, demands and other communications hereunder
are as set forth in the Credit Agreement. Each of the Grantors hereby agrees
that all of their liabilities and obligations under this Agreement shall be
joint and several. No reference to “proceeds” in this Agreement authorizes any
sale, transfer, or other disposition of the Collateral by any Grantor.
16.    Duties of Administrative Agent. The Administrative Agent has been
appointed by the Secured Parties pursuant to the Credit Agreement. Its duties to
the Secured Parties, powers to act on behalf of the Secured Parties, and
immunity are set forth solely therein, and shall not be altered by this Security
Agreement. Any amounts realized by the Administrative Agent hereunder shall be
allocated pursuant to Section 6.04 of the Credit Agreement.
17.    Notices of Exclusive Control. The Administrative Agent agrees that it
shall not deliver a notice of exclusive control under any control agreement
executed in connection with this Agreement until a Default or an Event of
Default has occurred and is continuing.
18.    Renewal and Extension. This Agreement shall be deemed for all purposes an
amendment, restatement, supplement, renewal and extension of the Existing
Security Agreement. The execution of this Agreement does not novate or terminate
the Existing Security Agreement. The parties hereto agree that the Existing
Security Agreement secures the Obligations as described in this Agreement, which
constitutes an

Credit Agreement - Page 162          116414841 v.12



--------------------------------------------------------------------------------

                    

amendment, restatement supplement, extension and modification of the Obligations
as secured by the Existing Security Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]
 

Credit Agreement - Page 163          116414841 v.12



--------------------------------------------------------------------------------

                    

GRANTOR:


HMS INCOME FUND, INC., a Maryland corporation
By:                            
Ryan T. Sims, Chief Financial Officer and Secretary





Credit Agreement - Page 164          116414841 v.12



--------------------------------------------------------------------------------

                    

ADMINISTRATIVE AGENT:




CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent




By:                            
Bobby Hamilton, Vice President





Credit Agreement - Page 165          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE I


Name, Jurisdiction and Identification Number of Organization
The exact legal name of each Grantor, the state of incorporation or organization
and organizational identification number for each Grantor is as set forth below:
Grantor
state of incorporation/ organization
organizational identification number
HMS Income Fund, Inc.
       Maryland
MD D14394100





Collateral Locations; Executive Offices; Corporate Changes
The Collateral Locations are as set forth below and on Exhibit A to this
Schedule 1.
The Executive Office of each Grantor is as follows:


2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attention: Todd A. Reppert






Changes to Legal Name, Jurisdiction of Organization or Corporate Structure:
None





Credit Agreement - Page 166          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT A
TO SCHEDULE I
STREET ADDRESS
CITY
STATE
ZIP
Amegy Bank National Association,
1221 McKinney Street, Level P-1
Houston
TX
77010
Location of each account listed on Schedule II to this Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Credit Agreement - Page 167          116414841 v.12



--------------------------------------------------------------------------------

                    

SCHEDULE II


Pledged Investment Property


Securities Accounts


Name and Address of Securities Intermediary
Account
Number
Account
Name
Amegy Bank National Association
_
Custody Account
 
 
 





Deposit Accounts


Name and Address of Depository Institution
Account
Number
Account
Name
Capital One Bank, National Association
_
Depository
Capital One Bank, National Association
_
Disbursement
 
 
 
 
 
 



Commodities Accounts


Name and Address of Commodity Intermediary
Account
Number
Account
Name
None.
 
 
 
 
 




Credit Agreement - Page 168          116414841 v.12



--------------------------------------------------------------------------------

                    

Pledged Debt


Issuer
CUSIP
 Original Principal
 Outstanding Principal
Issue Date
Maturity Date
Syndicated Loans
ABG Intermediate Holdings 2, LLC
00076VAD2
                   1,500,000
                    1,500,000
12/30/2013
6/28/2019
Allflex Holdings III, Inc.
01852VAD0
                      950,000
                       950,000
10/7/2013
7/19/2021
AMF Bowling Worldwide, Inc.
00168QAC4
                   1,000,000
                       987,500
7/15/2013
6/29/2018
Ancile Solutions, Inc.
03332MAB0
                   1,250,000
                    1,234,375
7/26/2013
7/15/2018
Answers Corporation
 03663BAC1
                   1,500,000
                    1,500,000
1/9/2014
12/20/2018
Arsloane Acquisition, LLC
04287YAB7
                   1,000,000
                       997,500
10/3/2013
10/1/2019
Artel, LLC
0
                   1,187,500
                    1,187,500
1/6/2014
11/27/2017
Ascend Learning, LLC
04349HAD6
                      750,000
                       750,000
2/6/2014
2/23/2017
Atkins Nutritional Holdings II, Inc.
04761MAC6
                   1,000,000
                       992,500
4/9/2013
1/2/2019
BBTS Borrower, LP
05542UAB3
                   1,498,750
                    1,488,750
6/24/2013
6/4/2019
Blackhawk Specialty Tools
0
                   1,500,000
                    1,481,013
12/11/2013
8/1/2019
Bluestem Brands
0
                   2,000,000
                    1,777,778
12/19/2013
12/6/2018
Cedar Bay Generating Company, LP
15004TAF7
                   1,812,949
                    1,697,792
4/25/2013
4/23/2020
Collective Brands, Inc.
19422AAB3
                   2,000,000
                    1,991,222
3/13/2013
10/19/2019
CST Industries, Inc.
0
                   2,500,000
                    2,500,000
2/6/2014
5/22/2017
Erewards, Inc.
26885DAE6
                   2,000,000
                    1,987,500
11/6/2013
10/29/2018
Excelitas Technologies Corp
30068HAF5
                      989,393
                       986,920
11/18/2013
11/2/2020
Extreme Reach, LLC
0
                      750,000
                       750,000
2/18/2014
1/24/2020
Fender Musical Instruments Corp.
31446UAG5
                      500,000
                       446,250
4/23/2013
4/3/2019
Fishnet Security, Inc.
33811PAC8
                   2,000,000
                    1,980,000
12/21/2012
11/30/2017
FRAM Group Holdings, Inc.
35168LAC1
                   1,500,000
                    1,500,000
1/21/2014
7/31/2017
Golden Nugget, Inc.
0
                   1,000,000
                    1,000,000
11/27/2013
11/21/2019
Hostway Corporation - 1st Lien
0
                   2,000,000
                    2,000,000
2/4/2014
12/23/2019


Credit Agreement - Page 169          116414841 v.12



--------------------------------------------------------------------------------

                    

Hostway Corporation - 2nd Lien
0
                      500,000
                       500,000
2/4/2014
12/23/2020
iEnergizer Limited
0
                   1,487,179
                    1,437,179
5/8/2013
5/1/2019
Inn of the Mountain Gods
45771VAE3
                   2,000,000
                    1,884,000
11/15/2013
11/30/2020
Ipreo Holdings, LLC
46263HAG2
                      731,921
                       731,921
1/6/2014
8/5/2017
Jackson Hewitt, Inc.
46820EAE0
                   1,000,000
                    1,000,000
10/15/2013
10/16/2017
Joerns Healthcare, LLC
47777MAC7
                   1,000,000
                       973,935
4/3/2013
3/28/2018
Keypoint Government Solutions, Inc.
49331FAF0
                   2,000,000
                    1,919,658
9/23/2013
11/13/2017
Larchmont Resources, LLC
51676UAB5
                      748,125
                       746,250
10/15/2013
8/7/2019
Learning Care Group, Inc.
52200MAG5
                   1,000,000
                       995,000
5/13/2013
5/8/2019
MediMedia USA, Inc.
58470LAG7
                   2,000,000
                    1,995,000
6/4/2013
11/20/2018
MedSolutions Holdings, Inc.
0
                   2,000,000
                    1,972,379
7/29/2013
7/8/2019
Miller's Ale House, Inc
60063GAC6
                   1,500,000
                    1,496,250
12/13/2013
7/19/2019
Mitel US Holdings, Inc.
60671PAG1
                   1,000,000
                    1,000,000
3/1/2013 (refi 2/13/14)
1/31/2020
MP Assets Corporation
0
                   1,000,000
                    1,000,000
12/31/2013
12/19/2019
National Vision, Inc.
63845QAC3
                      750,000
                       730,000
8/30/2012
8/2/2018
North Atlantic Trading Company, Inc.
0
                   1,500,000
                    1,500,000
2/11/2014
1/13/2020
Panolam Industries International, Inc.
69860DAR6
                   1,046,053
                       892,197
9/7/2012
8/23/2017
Permian Holdings, Inc.
714239AA8
                   2,000,000
                    1,910,000
9/4/2013
1/15/2018
Polyconcept North America Holdings, Inc.
0
                   1,000,000
                       975,022
7/2/2013
6/28/2019
Prowler Acquisition Corp.
0
                      750,000
                       750,000
2/11/2014
5/19/2019
Ravago Holdings America, Inc.
75418KAG8
                   1,250,000
                    1,250,000
1/13/2014
12/20/2020
Relativity Media, LLC
0
                   2,000,000
                    1,976,085
7/12/2013
5/30/2015
SCE Partners, LLC (Hard Rock)
78408GAC2
                   1,000,000
                    1,000,000
8/4/2019
8/14/2019
Sotera Defense Solutions, Inc.
83600BAC9
                   1,000,000
                       940,942
1/30/2013
4/21/2017
Sutherland Global Services, Inc.
86933BAD8
                   1,000,000
                       962,500
3/13/2013
3/6/2019


Credit Agreement - Page 170          116414841 v.12



--------------------------------------------------------------------------------

                    

Synagro Technologies, Inc.
87159DAC1
                   1,000,000
                       997,500
6/30/2020
8/22/2020
Teleguam Holdings, LLC
0
                   1,000,000
                       992,738
10/30/2013
6/10/2019
Teleguam Holdings, LLC 1st Lien
0
                      500,000
                       498,747
12/18/2013
12/10/2018
Tervita Corporation
C8843QAB9
                   2,500,000
                    2,493,741
2/21/2013
5/15/2018
The Topps Company, Inc.
8907PAG9
                   1,000,000
                    1,000,000
10/9/2013
10/2/2020
Therakos, Inc.
88337NAC2
                   1,500,000
                    1,488,747
1/28/2013
12/27/2017
ThermaSys Corporation
0
                   1,500,000
                    1,490,566
12/12/2013
5/3/2019
Totes Isotoner Corporation
89151UAE3
                   1,000,000
                       943,527
10/17/2013
7/7/2017
Travel Leaders Group, LLC
89416FAH0
                   1,500,000
                    1,500,000
12/13/2013
12/5/2018
Universal Fiber Systems, LLC
0
                   2,000,000
                    1,698,630
8/10/2012 (refi 2/11/14)
1/31/2019
Vantage Oncology LLC, - Bond
92208AAA2
                   1,000,000
                    1,000,000
6/6/2013
8/17/2017
Visant Corporation
92829EAG0
                      750,000
                       691,142
12/12/2011
12/22/2016
Vision Solutions, Inc.
92834PAF0
                   1,000,000
                       914,459
12/4/2013
7/23/2016
Walker and Dunlop, Inc.
93148QAB6
                      750,000
                       750,000
1/3/2014
12/20/2020
YP, LLC
98424UAB1
                   1,300,000
                       928,571
6/11/2013
6/4/2018
 
 
 
 
 
 
LOWER MIDDLE MARKET INVESTMENTS
CHMB, Inc.
0
                      750,000
                       750,000
5/29/2012
10/17/2015
Ameritech College Operations, LLC
0
                      750,000
                       750,000
5/29/2012
3/9/2017



(1)
For Senior Bank Investments, the Original Principal Amount is our cost in
investing in such investment

(2)
Issue date reflects the date HMS Income Fund, Inc. purchased the investments.






Credit Agreement - Page 171          116414841 v.12



--------------------------------------------------------------------------------

                    

Pledged Equity Interests


See Schedule I to the Equity Pledge Agreement between the Borrower and the
Administrative Agent, dated as of March 11, 2014, as such schedule may be
amended from time to time.

Credit Agreement - Page 172          116414841 v.12



--------------------------------------------------------------------------------

                    



    
SCHEDULE III


Commercial Tort Claims; Letter of Credit Rights


None.

Credit Agreement - Page 173          116414841 v.12



--------------------------------------------------------------------------------

                    



ANNEX A
TO AMENDED AND RESTATED GENERAL SECURITY AGREEMENT




FORM OF SECURITY AGREEMENT SUPPLEMENT


This SECURITY AGREEMENT SUPPLEMENT, dated ________________, is delivered by
[NAME OF GRANTOR], a [________________________] organized under the laws of the
State of [__________________] (the “Grantor”), pursuant to the Amended and
Restated General Security Agreement, dated as of March 11, 2014 (as it may be
from time to time amended, restated, modified or supplemented, the “Security
Agreement”), between the Grantor and Capital One, National Association, as
Administrative Agent, for itself and the other Secured Parties (the
“Administrative Agent”), and the other grantors party thereto. Capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.


Grantor represents and warrants that the attached Supplement to Schedule _____
(the “Supplement”) accurately and completely sets forth all information required
pursuant to the Security Agreement. Grantor hereby (a) agrees that such
Supplement shall constitute part of Schedule ____ to the Security Agreement, and
(b) confirms the grant to the Administrative Agent set forth in the Security
Agreement of, and does hereby grant to the Administrative Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Obligations.


IN WITNESS WHEREOF, Grantor has caused this Security Agreement Supplement to be
duly executed and delivered by its duly authorized officer as of
__________________.


[NAME OF GRANTOR]




By:    _______________________________
Name:    _______________________________
Title: _______________________________











Credit Agreement - Page 174          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT K


FORM OF PLEDGE AGREEMENT


AMENDED AND RESTATED
EQUITY PLEDGE AGREEMENT


THIS AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT (this “Agreement”) dated as of
this 11th day of March 2014, between HMS INCOME FUND, INC., a Maryland
corporation (the “Borrower”), any other pledgors signatory to this Agreement
(together with the Borrower, “Pledgors”, and each a “Pledgor”), and CAPITAL ONE,
NATIONAL ASSOCIATION, acting as administrative agent (in such capacity, the
“Administrative Agent”) for itself and the other Secured Parties (as defined in
the Credit Agreement referred to below).
W I T N E S S E T H
WHEREAS, the Borrower, certain lenders, and the Administrative Agent entered
into that certain Credit Agreement, dated as of May 24, 2012, as amended by that
certain First Amendment to the Credit Agreement, dated as of August 16, 2013 and
that certain Second Amendment to the Credit Agreement, dated as of November 19,
2013 (as amended, modified, supplemented or restated, the “Existing Credit
Agreement”) for the making of loans by said lenders to the Borrower;
WHEREAS, in connection with the Existing Credit Agreement, the Pledgors entered
into the Equity Pledge Agreement, dated as of May 24, 2012 (as amended,
modified, supplemented or restated, the “Existing Pledge Agreement”) in favor of
the Administrative Agent for the benefit of the lenders party to the Existing
Credit Agreement;
WHEREAS, pursuant to the terms of that certain Senior Secured Revolving Credit
Agreement of even date herewith among the Borrower, the Administrative Agent,
and the Lenders signatory thereto from time to time (as amended, supplemented or
restated, or otherwise modified from time to time, the “Credit Agreement”), the
Existing Credit Agreement has been replaced in its entirety by the Credit
Agreement to, among other things, increase the initial aggregate principal
amount of the loans;
WHEREAS, the Pledgors may from time to time enter into or guarantee one or more
Hedge Transactions with the Hedge Counterparties;
WHEREAS, each Pledgor beneficially and legally owns the limited liability
company membership interests, limited partnership interests, stock and other
equity interests in the Guarantor and/or the other Loan Parties and the
Subsidiaries described on Schedule I attached hereto (the “Pledged Entities”);
and
WHEREAS, it is a condition of the Lenders’ agreement to extend credit to
Borrower pursuant to the Credit Agreement that the Administrative Agent, on
behalf of the Secured Parties, receive a pledge of the Collateral (as defined
below) hereunder by Pledgors’ execution and delivery of this Agreement, which
shall replace the Existing Pledge Agreement in its entirety, to secure: (a) the
due and punctual payment by Borrower of: (i) the principal of and interest on
the Notes (including, without limitation, any and all Revolver Advances), when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and any renewals, modifications or extensions thereof,
in whole or in part; (ii) each payment required to be made by any Pledgor under
the Credit Agreement, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and obligations, if any, to
provide cash collateral and any renewals, modifications or extensions thereof,
in whole or in part; and (iii) all other monetary obligations of any Pledgor to
the Secured Parties under the Credit Agreement and the other Loan Documents to
which any Pledgor is or is to be a party and any renewals, modifications or
extensions thereof, in whole or in part;

Credit Agreement - Page 175          116414841 v.12



--------------------------------------------------------------------------------

                    

(b) the due and punctual performance of all other obligations of any Pledgor
under the Credit Agreement and the other Loan Documents to which such Pledgor is
or is to be a party, and any renewals, modifications or extensions thereof, in
whole or in part; (c) the due and punctual payment (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including any and
all Hedging Obligations arising under Hedging Agreements and obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), indebtedness and liabilities of any Pledgor, now existing or
hereafter incurred under, arising out of or in connection with any and all
Hedging Agreements and any renewals, modifications or extensions thereof
(including, all obligations, if any, of any Pledgor as guarantor under the
Credit Agreement in respect of Hedging Agreements), and the due and punctual
performance and compliance by each Pledgor with all of the terms, conditions and
agreements contained in any Hedging Agreements and any renewals, modifications
or extensions thereof; (d) the due and punctual payment and performance of all
indebtedness, liabilities and obligations of any one or more of Pledgors and the
Guarantors arising out of or relating to any Bank Products; (e) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of Pledgors and the Guarantors arising out of or
relating to any Cash Management Services; and (f) the due and punctual payment
and performance of all obligations of each of the Guarantors under the Credit
Agreement and the other Loan Documents to which they are or are to be a party
and any and all renewals, modifications or extensions thereof, in whole or in
part (all of the foregoing indebtedness, liabilities and obligations being
collectively called the “Obligations”).
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
SECTION 1.Definitions. Any capitalized terms used but not defined herein shall
have the meanings assigned to them in the Credit Agreement.


SECTION 2.Pledge; Perfection.


(a)    As collateral security for the due and punctual payment of the
Obligations, each Pledgor hereby pledges, hypothecates, delivers and assigns and
grants unto Administrative Agent, as agent for itself and the Secured Parties, a
security interest (which security interest shall constitute a first priority
security interest), in all of such Pledgor’s membership interests, limited
partnership interests, common stock and other equity interests in the Pledged
Entities and all securities instruments or other rights convertible into or
exercisable for the foregoing (the “Equity Interests”), together with all
proceeds, profits, interests, capital accounts, accounts, contract rights,
general intangibles, deposits, funds, dividends, distributions, rights to
dividends, rights to distributions, including both distributions of money and of
property, and other rights, claims and interests relating to or arising out of
such Pledgor’s Equity Interests, now owned or hereafter acquired, in the Pledged
Entities, together with any and all replacements or substitutions for or
proceeds of all of the foregoing (collectively, the “Collateral”); provided
that, notwithstanding anything herein to the contrary, Collateral shall not
include, and the security interest herein shall not attach to, (i) any
outstanding Equity Interests of a Foreign Subsidiary in excess of 65% of the
voting power of all classes of Equity Interests of such Foreign Subsidiary
entitled to vote or (ii) any property rights in Equity Interests (other than
Equity Interests issued by any Subsidiary), or any Operating Documents of any
issuer of such Equity Interests to which Pledgor is a party, or any of its
rights or interests thereunder, if the grant of such security interest shall
constitute or result in (A) the abandonment, invalidation or unenforceability of
any right, title or interest of the Pledgor therein or (B) a breach or
termination pursuant to the terms of, or a default under, any such property
rights or Operating Documents (other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provisions) of any relevant jurisdiction or any other
Applicable Law (including the Bankruptcy Code) or principles of equity) (the
Equity Interests

Credit Agreement - Page 176          116414841 v.12



--------------------------------------------------------------------------------

                    

described in foregoing clauses (i) through (ii), the “Excluded Equity
Interests”); provided further that, until such time as attachment occurs with
respect to any Excluded Equity Interest of the type described in clause (ii),
references in this Agreement to “Pledged Entities” shall be deemed not to
include the issuers of such Excluded Equity Interest.
(b)    This Agreement is not intended to place Administrative Agent or any
Secured Party in a position of being a member, shareholder or partner of any
Pledged Entity, but is intended to grant Administrative Agent, on behalf of the
Secured Parties, a lien on and security interest in Pledgor’s Equity Interests
in the Pledged Entities including, without limitation, any and all of the
Collateral but specifically excluding any general partnership interests.
(c)    Each Pledgor hereby delivers to the Administrative Agent (or to the
Collateral Custodian as its agent and bailee), on behalf of the Secured Parties,
including itself, herewith all certificates, instruments and documents, if any,
representing the Equity Interests in the Pledged Entities to be held by the
Administrative Agent as Collateral, together with a transfer power in blank duly
executed by Pledgor.


SECTION 3.Representations and Warranties. Each Pledgor hereby represents and
warrants, as of the date hereof and each day on which a Borrowing is made, that:


(a)Pledgor has all requisite power and authority to enter into this Agreement,
to grant a security interest in the Collateral for the purposes described in
Section 2 and to carry out the transactions contemplated by this Agreement;


(b)No approval of or consent from any person or entity (other than the
acknowledgement and consent of any Pledged Entity which is a Subsidiary as
evidenced by its signature hereto) is required in connection with the execution
and delivery by Pledgor of this Agreement, the granting and perfection of the
security interests in the Collateral, or the carrying out of the transactions
contemplated by this Agreement (including the exercise by the Administrative
Agent of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect thereof);


(c)Pledgor is the record and beneficial owner of the Collateral as of the date
hereof;


(d)All of the Collateral is owned by Pledgor free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest in
such Collateral or the proceeds thereof, except for the security interest
granted to the Administrative Agent on behalf of the Secured Parties hereunder,
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance of sale of, any
Equity Interests;


(e)The execution, delivery and performance by Pledgor of this Agreement do not
and will not contravene or constitute a default under or result in any violation
of any agreement (including, without limitation, the operating or partnership
agreement of any Pledged Entity), indenture or other instrument, license,
judgment, decree, order, law, statute, ordinance or other governmental rule or
regulation applicable to Pledgor;


(f)On each Representation Date (as defined in the Security Agreement), Schedule
I hereto (as such schedule may be amended or supplemented from time to time
pursuant to the terms of this Agreement) sets forth all of the issued and
outstanding Equity Interests held by Pledgor and such Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage

Credit Agreement - Page 177          116414841 v.12



--------------------------------------------------------------------------------

                    

of membership interests or percentage of partnership interests of the respective
Pledged Entities indicated on Schedule I.


(g)Each Pledged Entity is a limited liability company, limited partnership or
corporation duly formed, validly existing and in good standing as such under the
laws of the jurisdiction of its organization as set forth on Schedule I hereto,
and the execution and delivery of this Agreement require no action by or in
respect of, or filing with, any governmental body, agency or official (except
for the UCC filings set forth in paragraph (h) below) and do not contravene, or
constitute a default under, the operating agreement, partnership agreement,
charter or by-laws of any Pledged Entity;


(h)Upon filing of a UCC Financing Statement with the UCC records of the
Secretary of State of the state of organization of each Pledgor, this Agreement
creates and grants a valid lien on and perfected security interest in the
Collateral and the proceeds thereof, subject to no prior security interest,
lien, charge or encumbrance, or to any agreement purporting to grant to any
third party a security interest in the property or assets of such Pledgor which
would include the Collateral;


(i)A true, correct and complete copy of the operating agreement, limited
partnership agreement, charter and by-laws, as the case may be, of each Pledged
Entity (together with all amendments thereto) has been provided to the
Administrative Agent;


(j)to the extent that any limited liability company interests or partnership
interests pledged as Collateral are or represent issuers that have opted to be
treated as securities under the applicable UCC, the certificates representing
such securities have been delivered to the Administrative Agent (or to the
Collateral Custodian as its agent and bailee), and no limited liability company
interests or partnership interests pledged as Collateral are dealt in or traded
on securities exchanges or markets; and


(k)None of the Equity Interests constitutes Margin Stock.


SECTION 4.Voting Rights; Distributions, Etc.


(a)So long as no Event of Default shall have occurred and be continuing:


(i)
Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers relating or pertaining to the Collateral or any
part thereof, provided, however, that no vote shall be cast or right exercised
or other action taken which would (A) impair the Collateral or any portion
thereof or the rights and remedies of the Administrative Agent under the Loan
Documents, or (B) have or would reasonably be expected to have a material
adverse effect on the Collateral or any material part thereof or (C) result in
any violation of the provisions of this Agreement, the Credit Agreement or any
other Loan Document,



(ii)
except to the extent limited by this Agreement, the Credit Agreement or any
other Loan Document, each Pledgor shall be entitled to receive and retain any
and all cash dividends or cash distributions payable on the Collateral, but any
and all equity interests and/or liquidating dividends, distributions in
property, returns of capital, or other distributions made on or in respect of
the Collateral, whether resulting from a subdivision, combination, or
reclassification of the outstanding ownership units or other interests of the
Pledged Entities or received in exchange for the Collateral or any part thereof
or as a result of any merger, consolidation, acquisition, or other exchange of
assets to which any Pledged Entity may be a party or otherwise, and


Credit Agreement - Page 178          116414841 v.12



--------------------------------------------------------------------------------

                    

any and all cash and other property received in redemption of or in exchange for
any Collateral (either upon call for redemption or otherwise), shall be and
become part of the Collateral pledged hereunder and, if received by Pledgor,
shall forthwith be delivered to Administrative Agent (accompanied by proper
instruments of assignment and/or powers of attorneys executed by Pledgor) to be
held subject to the terms of this Agreement;


(b)Upon the occurrence and during the continuance of an Event of Default, all
rights of each Pledgor to exercise the voting and/or other consensual rights and
powers that Pledgor is entitled to exercise pursuant to Section 4(a)(i) hereof
and/or to receive the payments that Pledgor is authorized to receive and retain
pursuant to Section 4(a)(ii) hereof shall cease, and all such rights shall
thereupon become vested in Administrative Agent for the benefit of the Secured
Parties, who shall have the sole and exclusive right and authority to exercise
such voting and/or other consensual rights and powers and/or to receive and
retain such payments; provided, that nothing herein shall obligate
Administrative Agent to exercise such voting and/or other consensual rights, all
such action in such regard being solely in Administrative Agent’s or Secured
Parties’ discretion. Any and all money and other property paid over to or
received by Administrative Agent pursuant to the provisions of this paragraph
(b) shall be retained by Administrative Agent as additional Collateral hereunder
and be applied in accordance with the provisions hereof.


SECTION 5.Covenants. Each Pledgor hereby covenants that until such time as the
Obligations shall have been indefeasibly paid in full:


(a)Pledgor will not, without the prior written consent of the Administrative
Agent, sell, convey, assign, or otherwise dispose of, or grant any option with
respect to, all or any part of the Collateral or any interest therein, except
that Pledgor shall be permitted to receive and dispose of distributions to the
extent permitted by Section 4(a)(ii) above; nor will Pledgor create, incur or
permit to exist any pledge, mortgage, lien, charge, encumbrance or security
interest whatsoever with respect to all or any part of the Collateral or the
proceeds thereof, other than that created hereby; nor will Pledgor amend or
terminate, or waive any default under or breach of the terms of the operating
agreement, limited partnership agreement or charter of any Pledged Entity or
consent to or permit any amendment, termination or waiver thereof, except as not
otherwise prohibited under the Loan Documents and to the extent such action does
not and would not reasonably be likely to have a material adverse effect with
respect to the Pledged Entity or the Collateral; nor will Pledgor enter into any
contractual obligations that restrict or inhibit, or which would reasonably be
expected to restrict or inhibit, the Administrative Agent’s rights or ability to
vote or sell or otherwise dispose of the Collateral or any part thereof after an
Event of Default; nor will Pledgor consent to or permit the issuance of any
additional Equity Interests in any Pledged Entity (unless pledged to
Administrative Agent hereunder), or any securities or instruments exercisable or
exchangeable for Equity Interests in any Pledged Entity or otherwise
representing any right to acquire any Equity Interest in any Pledged Entity or
any general partnership interests in any Pledged Entity that is a limited
partnership.


(b)Pledgor will not permit any Pledged Entity to change its entity form or,
except as permitted under the Credit Agreement, merge into or consolidate into
any other entity and will give to Administrative Agent not less than 20 days’
prior written notice of (i) any change in the name of any Pledgor or the name of
any Pledged Entity or (ii) any change in the location of the principal place of
business (or, in the case of an individual Pledgor, the principal residence) of
Pledgor or any Pledged Entity; provided that Pledgor shall not permit any change
described in the preceding clauses (i) and (ii) unless Pledgor shall have taken
all actions necessary or reasonably requested by the

Credit Agreement - Page 179          116414841 v.12



--------------------------------------------------------------------------------

                    

Administrative Agent to maintain the continuance, validity, perfection and the
same or better priority of the Administrative Agent in the Collateral.


(c)Pledgor will, at Pledgor’s own expense, defend Administrative Agent’s and
Secured Parties’ right, title, special property and security interest in and to
the Collateral and any distributions with respect thereto against the claims of
any Person (other than the holders of Permitted Encumbrances).


(d)Pledgor will comply with all its obligations under any bylaws or limited
liability company or partnership agreement relating to the Equity Interests and
will preserve and protect the Collateral.


(e)Pledgor will promptly pay and discharge before the same become delinquent,
all taxes, assessments and governmental charges or levies imposed on Pledgor or
the Collateral, except for taxes timely disputed in good faith, for which
adequate reserves have been made.


(f)The Secured Parties shall have the right, upon request on the terms set forth
in Section 5.02 of the Credit Agreement, to review, examine and audit the books
and records of any Pledged Entity and of Pledgor with regard to the Collateral
and any distributions with respect thereto.


(g)Pledgor consents to the transfer pursuant to the collateral assignment,
pledge or grant of security interest in any limited liability company or
partnership interest or other equity interest pledged as Collateral to the
Administrative Agent or its nominee and, following the occurrence and during the
continuance of an Event of Default, consents to the transfer of any such
interests to and the admission of the Administrative Agent or its nominee as
shareholder in any corporation, a member in any limited liability company or
partner in any partnership, as the case may be, with all the rights and powers
related thereto.


(h)In the event that Pledgor acquires rights in any Equity Interests after the
date of this Agreement, Pledgor shall deliver to the Administrative Agent, on or
before the Reporting Date (as defined in the Security Agreement) immediately
following the end of the Fiscal Quarter during which it acquires any such
rights, a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, reflecting such new Equity Interests and all other Equity
Interests. Notwithstanding the foregoing it is understood and agreed that the
security interest of the Administrative Agent shall attach to all such newly
acquired Equity Interests immediately upon Pledgor’s acquisition of rights
therein and shall not be affected by the failure of Pledgor to deliver such
supplement.


SECTION 6.Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, Administrative Agent may, in addition to the exercise by
Administrative Agent of its rights and remedies under any other Section of this
Agreement or under the Credit Agreement or any other agreement relating to the
Obligations or otherwise available to it at law or in equity:


(a)declare the principal of and all accrued interest on and any other amounts
owing with respect to the Obligations immediately due and payable, without
demand, protest, notice of default, notice of acceleration or of intention to
accelerate or other notices of any kind, and


(b)exercise all the rights and remedies of a secured party under the UCC in
effect in the State of New York at that time and sell (in compliance with
applicable laws, including securities laws) the Collateral, or any part thereof,
at public or private sale, at any broker’s board, upon any securities exchange,
or elsewhere, for cash, upon credit, or for future delivery, as Administrative
Agent may deem appropriate in the circumstances and commercially reasonable.
Administrative

Credit Agreement - Page 180          116414841 v.12



--------------------------------------------------------------------------------

                    

Agent shall have the right to impose limitations and restrictions on the sale of
the Collateral as Administrative Agent may deem to be necessary or appropriate
to comply with any law, rule, or regulation (Federal, state, or local) having
applicability to the sale, including, but without limitation, restrictions on
the number and qualifications of the offerees and requirements for any necessary
governmental approvals, and Administrative Agent shall be authorized at any such
sale (if it deems it necessary or advisable to do so) to restrict the
prospective offerees or purchasers to Persons who will represent and agree that
they are purchasing securities included in the Collateral for their own account
and not with a view to the distribution or sale thereof in violation of
applicable securities laws and Pledgor hereby waives, to the maximum extent
permitted by law, any claim arising because the price at which the Collateral
may have been sold at such private sale was less than the price that might have
been obtained at public sale, even if Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. Upon
consummation of any such sale, Administrative Agent shall have the right to
assign, transfer, and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of Pledgor, and Pledgor
hereby waives (to the extent permitted by law) all rights of redemption, stay,
and/or appraisal that Pledgor now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. To the
extent that notice of sale shall be required to be given by law, Administrative
Agent shall give Pledgor at least ten (10) days’ prior written notice of its
intention to make any such public or private sale. Such notice shall state the
time and place fixed for sale, and the Collateral, or portion thereof, to be
offered for sale. Any such sale shall be held at such time or times within
ordinary business hours and at such place or places as Administrative Agent may
fix in the notice of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as Administrative Agent may determine, and Administrative Agent may
itself bid (which bid may be in whole or in part in the form of cancellation of
the Obligations) for and purchase the whole or any part of the Collateral.
Administrative Agent shall not be obligated to make any sale of the Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of the Collateral may have been given. Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case sale of all or any part of the
Collateral is made to any Person other than the Administrative Agent or any
Lender on credit or for future delivery, the Collateral so sold may be retained
by Administrative Agent until the sale price is paid by the purchaser or
purchasers thereof. Administrative Agent shall not incur any liability in case
any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. Pledgor hereby agrees that any sale or disposition of
the Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies or other financial institutions in the city and state
where Administrative Agent is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.


(c)Pledgor recognizes that the Administrative Agent and Secured Parties may be
unable to effect a public sale of all or part of the Collateral by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire all or a part of the Collateral for their
own account, for investment, and not with a view to the distribution or resale
thereof. Pledgor acknowledges and agrees that any private sale so made may be at
prices and on other terms less favorable to the seller than if such Collateral
were sold at public sale and that the Administrative Agent has no obligation to
delay the sale of such Collateral for the period of time necessary to permit the
registration of such Collateral for public sale under any securities laws.
Pledgor agrees that a private sale or sales made

Credit Agreement - Page 181          116414841 v.12



--------------------------------------------------------------------------------

                    

under the foregoing circumstances shall not be deemed to have not been made in a
commercially reasonable manner solely as a result of being a private sale. If
any consent, approval, or authorization of any federal, state, municipal, or
other governmental department, agency, or authority should be necessary to
effectuate any sale or other disposition of the Collateral, or any partial sale
or other disposition of the Collateral, Pledgor will execute all applications
and other instruments as may be required in connection with securing any such
consent, approval, or authorization and will otherwise use its best efforts to
secure the same. In addition, if the Collateral is disposed of pursuant to Rule
144, Pledgor agrees to complete and execute a Form 144, or comparable successor
form, at the Administrative Agent’s request; and Pledgor agrees to provide any
material adverse information in regard to the current and prospective operations
of each Pledged Entity of which Pledgor has knowledge and which has not been
publicly disclosed, and Pledgor hereby acknowledge that Pledgor’s failure to
provide such information may result in criminal and/or civil liability.


SECTION 7.Application of Proceeds of Sale. The proceeds of sale of the
Collateral sold pursuant to Section 6 hereof shall be applied by Administrative
Agent as set forth in Section 6.04 of the Credit Agreement.


SECTION 8.Administrative Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints Administrative Agent as Pledgor’s attorney-in-fact, effective during
the continuance of an Event of Default, with full power of substitution, for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is coupled with
an interest and is irrevocable. Without limiting the generality of the
foregoing, after the occurrence and during the continuance of an Event of
Default, Administrative Agent shall have the right and power to receive,
endorse, and collect all checks and other orders for the payment of money made
payable to any Pledgor representing any dividend or other distribution payable
or distributable in respect of the Collateral or any part thereof, and to give
full discharge for same.


SECTION 9.Responsibility. Notwithstanding the provisions of Section 4(b) hereof,
Administrative Agent shall have no duty to exercise any voting and/or other
consensual rights and powers becoming vested in Administrative Agent with
respect to the Collateral or any part thereof, to exercise any right to redeem,
convert, or exchange any securities included in the Collateral, to enforce or
see to the payment of any dividend or any other distribution payable or
distributable on or with respect to the Collateral or any part thereof, or
otherwise to preserve any rights in respect of the Collateral against any third
parties.


SECTION 10.No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent to exercise, and no delay in exercising, any right, power,
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by Administrative Agent
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies of Administrative Agent hereunder are
cumulative and are not exclusive of any other remedies available to
Administrative Agent at law or in equity.


SECTION 11.Termination. This Agreement shall terminate upon the complete
performance of each Loan Party’s obligations under each Loan Document and the
final and indefeasible payment in full of the Obligations. Upon termination of
this Agreement, Administrative Agent shall reassign and redeliver (or cause to
be reassigned or redelivered) to Pledgor such Collateral (if any) as shall not
have been sold or otherwise applied by Administrative Agent pursuant to the
terms hereof and as shall still be held by it hereunder together with
appropriate instruments of assignment and release.



Credit Agreement - Page 182          116414841 v.12



--------------------------------------------------------------------------------

                    

SECTION 12.Notices. Any notice or communication required or permitted hereunder
shall be given in the manner prescribed in the Credit Agreement to such Person
at its address set forth in the Credit Agreement or on Schedule I to this
Agreement.


SECTION 13.Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such agreements and instruments, as
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto Administrative
Agent and the Secured Parties their rights, powers and remedies hereunder. Each
Pledgor hereby authorizes Administrative Agent to file one or more UCC financing
or continuation statements, or amendments thereto, relative to all or any part
of the Collateral. Each Pledgor will execute and deliver to the Administrative
Agent (or to the Collateral Custodian as its agent and bailee) all assignments,
endorsements, powers, hypothecations, and other documents required at any time
and from time to time by the Administrative Agent with respect to the Collateral
in order to effect the purposes of this Agreement. If any Pledgor shall become
entitled to receive or shall receive with respect to the Collateral any: (a)
certificate (including, but without limitation, any certificate representing a
dividend or a distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares, stock split, spin-off or split-off); (b) option, warrant or right,
whether as an addition to, in substitution of, in exchange for the Collateral,
or otherwise; (c) dividends or distributions payable in property, including,
without limitation, securities issued by any person other than the issuer of the
Collateral; or (d) dividends or distributions on dissolution, or in partial or
total liquidation, or from capital, capital surplus, or paid-in surplus, then,
Pledgor shall accept any such instruments or distributions as the Administrative
Agent’s agent, shall receive them in trust for the Administrative Agent, and
shall deliver them forthwith to the Administrative Agent (or to the Collateral
Custodian as its agent and bailee) in the exact form received with, as
applicable, Pledgor’s endorsement when necessary or appropriate undated stock or
bond powers duly executed in blank, to be held by the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), subject to the terms
hereof, as further collateral security for the Obligations.


SECTION 14.Binding Agreement. This Agreement and the terms, covenants, and
conditions hereof, shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, executors, administrators, successors and
assigns.


SECTION 15.Modification. Neither this Agreement nor any provisions hereof may be
amended, modified, waived, discharged, or terminated, nor may any of the
Collateral be released or the pledge or the security interest created hereby
extended, except by an instrument in writing signed by the parties hereto.


SECTION 16.Severability. In case any lien, security interest, or other right of
Administrative Agent hereunder shall be held to be invalid, illegal, or
unenforceable, such invalidity, illegality, and/or unenforceability shall not
affect any other lien, security interest, or other right of Administrative Agent
hereunder.


SECTION 17.Governing Law. This Agreement (including matters of construction,
validity, and performance), the rights, remedies, and obligations of the parties
with respect to the Collateral to the extent not provided for herein, and all
matters concerning the validity, perfection, and the effect of non-perfection of
the pledge contemplated hereby, shall be governed by and construed in accordance
with the laws of the State of New York or other mandatory applicable laws.
Notwithstanding anything herein, EACH PLEDGOR AGREES TO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURTS SITTING THEREIN IN ANY ACTION TAKEN BY ADMINISTRATIVE AGENT
RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR REMEDIES HEREOF. EACH
PLEDGOR FURTHER AGREES THAT ANY ACTION TAKEN BY PLEDGOR RELATING TO THIS
AGREEMENT OR ANY PROVISIONS, RIGHTS OR REMEDIES

Credit Agreement - Page 183          116414841 v.12



--------------------------------------------------------------------------------

                    

HEREOF SHALL BE TAKEN IN SAID COURTS AND SHALL NOT BE TAKEN IN ANY OTHER
JURISDICTION. PLEDGOR RECOGNIZES THAT THIS COVENANT IS AN ESSENTIAL PROVISION OF
THIS AGREEMENT, THE ABSENCE OF WHICH WOULD MATERIALLY ALTER THE CONSIDERATION
GIVEN BY ADMINISTRATIVE AGENT AND SECURED PARTIES TO PLEDGOR.


SECTION 18.Duties of Administrative Agent. The Administrative Agent has been
appointed by the Secured Parties pursuant to the Credit Agreement. Its duties to
the Secured Parties, powers to act on behalf of the Secured Parties, and
immunity are set forth solely therein, and shall not be altered by this
Agreement. Any amounts realized by the Administrative Agent hereunder shall be
allocated pursuant to Section 6.04 of the Credit Agreement.


SECTION 19.Renewal and Extension. This Agreement shall be deemed for all
purposes an amendment, restatement, supplement, renewal and extension of the
Existing Pledge Agreement. The execution of this Agreement does not novate or
terminate the Existing Pledge Agreement. The parties hereto agree that the
Existing Pledge Agreement secures the Obligations as described in this
Agreement, which constitutes an amendment, restatement supplement, extension and
modification of the Obligations as secured by the Existing Pledge Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

Credit Agreement - Page 184          116414841 v.12



--------------------------------------------------------------------------------

                    







IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Equity Pledge Agreement to be duly executed and delivered as of the date first
above written.
                        
    
PLEDGORS:


HMS INCOME FUND, INC., a Maryland corporation


        
By:                            
Ryan T. Sims, Chief Financial Officer and                 Secretary



Credit Agreement - Page 185          116414841 v.12



--------------------------------------------------------------------------------

                    

ADMINISTRATIVE AGENT:


CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent for itself and the other
Secured Parties




By:    _________________________________
Bobby Hamilton, Vice President









Credit Agreement - Page 186          116414841 v.12



--------------------------------------------------------------------------------

                    

Schedule I


NAMES, ADDRESSES, PLEDGED EQUITY INTERESTS AND STATES OF ORGANIZATION OF PLEDGED
ENTITIES


Entity
Address
Owner(s)
Fully Diluted
Ownership Interest
State of Organization
None.
 
 
 
 
 
 
 
 
 












Credit Agreement - Page 187          116414841 v.12



--------------------------------------------------------------------------------

                    

Exhibit A
PLEDGE SUPPLEMENT
THIS PLEDGE SUPPLEMENT, dated as of _______________, 20__ (this “Supplement”),
is delivered by [___________], a [___________ ____________] (the “Pledgor”)
pursuant to Section 5 of the Pledge Agreement referred to herein below. The
Pledgor hereby agrees that (a) this Supplement may be attached to the Amended
and Restated Equity Pledge Agreement, dated as of March 11, 2014, made by the
Pledgors party thereto (as amended, modified or supplemented from time to time,
the “Pledge Agreement,” capitalized terms defined therein being used herein as
therein defined) in favor of Capital One, National Association, as
Administrative Agent, for itself and the other Secured Parties, and (b) the
Equity Interests listed on Annex I to this Supplement shall be deemed to be part
of the Pledged Entities within the meaning of the Pledge Agreement and shall
become part of the Collateral and shall secure all of the Obligations as
provided in the Pledge Agreement. This Supplement and its attachments are hereby
incorporated into the Pledge Agreement and made a part thereof.




[____________________________]




By:                            
Name:                            
Title:                             







Credit Agreement - Page 188          116414841 v.12



--------------------------------------------------------------------------------

                    

Annex I


NAMES, ADDRESSES, PLEDGED STOCK INTERESTS AND STATES OF ORGANIZATION OF PLEDGED
ENTITIES


Pledged Entity
Address
Owner(s)
Ownership Interest
State of Organization
[Name]
_________________________
_________________________
Attn:____________________


[Name]
[100% of common stock (Certificate No. __; ____ shares), $____ par value]
[__________]
[Name]
__________________________
__________________________
Attn:____________________


[Name]
[100% of common stock (Certificate No. __; ____ shares), $____ par value]
[__________]






Credit Agreement - Page 189          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT L




Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
[and is an Affiliate /Approved Fund of [identify Lender]]
3.    Borrower:        HMS INCOME FUND, INC., a Maryland corporation
4.    Administrative Agent:     CAPITAL ONE, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement
5.    Credit Agreement:    The Senior Secured Revolving Credit Agreement dated
as of March 11, 2014 among HMS Income Fund, Inc., a Maryland corporation,
Capital One, National Association, as Administrative Agent, and the Lenders
listed on the signature pages thereof.
6.    Assigned Interest:

Credit Agreement - Page 190          116414841 v.12



--------------------------------------------------------------------------------

                    

Revolver Commitment
Aggregate Amount of Commitment/Loans for all Lenders3
Amount of Commitment/Loans AssignedAmount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.
Percentage Assigned of Commitment/LoansSet forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.
 
$
$
%



[7.    Trade Date:        ______________]    To be completed if the Assignor and
the Assignee intend that the minimum assignment amount is to be determined as of
the Trade Date.
[Remainder of the page intentionally left blank]
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:______________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:______________________________
Title:


[Consented to and]    To be added only if the consent of the Administrative
Agent is required by the terms of the Credit Agreement. Accepted:
CAPITAL ONE, NATIONAL ASSOCIATION, as
Administrative Agent
By_________________________________
Title:
[Consented to:]    To be added only if the consent of the Borrower is required
by the terms of the Credit Agreement.
HMS INCOME FUND, INC., a Maryland corporation
By________________________________
Title:

Credit Agreement - Page 191          116414841 v.12



--------------------------------------------------------------------------------

                    

ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



Credit Agreement - Page 192          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBITS M-1 through M-4








EXHIBIT M-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Senior Secured Revolving Credit Agreement dated
as of March 11, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among HMS INCOME FUND, INC., a Maryland
corporation, as Borrower (“Borrower”), CAPITAL ONE, NATIONAL ASSOCIATION as
Administrative Agent (“Administrative Agent”), and each lender from time to time
party thereto.


Pursuant to the provisions of Section 2.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By: _______________________________________________
Name:
Title:


Date: __________________, 20[ ]



Credit Agreement - Page 193          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT M-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)






Reference is hereby made to the Senior Secured Revolving Credit Agreement dated
as of March 11, 2014(as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among HMS INCOME FUND, INC., a Maryland
corporation, as Borrower (“Borrower”), CAPITAL ONE, NATIONAL ASSOCIATION as
Administrative Agent (“Administrative Agent”), and each lender from time to time
party thereto.


Pursuant to the provisions of Section 2.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF PARTICIPANT]


By: _______________________________________________
Name:
Title:


Date: __________________, 20[ ]

Credit Agreement - Page 194          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT M-3


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)






Reference is hereby made to the Senior Secured Revolving Credit Agreement dated
as of March 11, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among HMS INCOME FUND, INC., a Maryland
corporation, as Borrower (“Borrower”), CAPITAL ONE, NATIONAL ASSOCIATION as
Administrative Agent (“Administrative Agent”), and each lender from time to time
party thereto.


Pursuant to the provisions of Section 2.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-81MY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-81MY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: _______________________________________________
Name:
Title:


Date: __________________, 20[ ]

Credit Agreement - Page 195          116414841 v.12



--------------------------------------------------------------------------------

                    

EXHIBIT M-4


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Senior Secured Revolving Credit Agreement dated
as of March 11, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among HMS INCOME FUND, INC., a Maryland
corporation, as Borrower (“Borrower”), CAPITAL ONE, NATIONAL ASSOCIATION as
Administrative Agent (“Administrative Agent”), and each lender from time to time
party thereto.


Pursuant to the provisions of Section 2.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-81MY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-81MY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By: _______________________________________________
Name:
Title:


Date: __________, 20[ ]





Credit Agreement - Page 196          116414841 v.12



--------------------------------------------------------------------------------

                    

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.
HMS INCOME FUND, INC., a Maryland corporation




By:    /s/ Ryan T. Sims                    
Ryan T. Sims,
Chief Financial Officer and Secretary













Credit Agreement – Signature Page        



--------------------------------------------------------------------------------

                    

COMMITMENTS    CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By: /s/ Bobby Hamilton
Bobby Hamilton, Vice President


Revolver
Commitment:
$35,000,000




Lending Office
Capital One, National Association
5718 Westheimer, 6th Floor
Houston, Texas 77057
Attention: Bobby Hamilton, Vice President
Telecopy number: (713) 824-1731
Telephone number: (713) 706-5499


And a copy to:


Carol Martin Burke
Reed Smith LLP
811 Main Street,
Suite 1700,
Houston, Texas 77002
Telecopy number: (713) 469 - 3899
Telephone number: (713) 469 – 3880





Credit Agreement – Signature Page        



--------------------------------------------------------------------------------

                    



PATRIOT BANK,
as a Lender




By: /s/ Bill Holbert
Name: Bill Holbert
Title: Senior Vice President


Revolver
Commitment:
$15,000,000




Lending Office
102 West Parkwood,
Friendswood
Texas 77546
Attention: Bill Holbert
Telecopy number: (281) 317 8920
Telephone number: (281) 317 8924
Email: bholbert@patriotbankusa.com





Credit Agreement – Signature Page        



--------------------------------------------------------------------------------

                    





TRUSTMARK NATIONAL BANK,
as a Lender




By: /s/ Jeff Deutsch
Name: Jeff Deutsch
Title: Senior Vice President


Revolver
Commitment:
$10,000,000




Lending Office
Address:
Attention: Jeff Deutsch
Telecopy number: _____________
Telephone number: (713) 827 3717









Credit Agreement – Signature Page        



--------------------------------------------------------------------------------

                    





WHITNEY BANK,
as a Lender




By: /s/ Wayne L. Mediamolle II
Name: Wayne L. Mediamolle II
Title: Senior Vice President


Revolver
Commitment:
$10,000,000




Lending Office
4265 San Felipe Street
Suite 200
Houston, Texas 77027
Attention: Wayne L. Mediamolle II
Telecopy number: (713) – 951 -7172
Telephone number: (713) -951-7107
Email: lee.mediamolle@whitneybank.com
 

Credit Agreement – Signature Page        

